

113 S1784 RS: Oregon and California Land Grant Act of 2013
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 646113th CONGRESS2d SessionS. 1784[Report No. 113–307]IN THE SENATE OF THE UNITED STATESDecember 9, 2013Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 11, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve timber management on Oregon and California
		  Railroad and Coos Bay Wagon Road grant land, and for other
		  purposes.1.Short
			 title; table of contents(a)Short titleThis Act may be cited as
			 the Oregon and California Land Grant
			 Act of 2013.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Management on Oregon and California Railroad and Coos Bay Wagon Road grant landSec. 101. Management on Oregon and California Railroad and Coos Bay Wagon Road grant land.Sec. 102. Distribution of funds.Sec. 103. Wild and Scenic River designations.TITLE II—Tribal landSubtitle A—Oregon Coastal Land ConveyanceSec. 201. Definitions.Sec. 202. Conveyance.Sec. 203. Map and legal description.Sec. 204. Administration.Sec. 205. Forest management.Sec. 206. Land reclassification.Subtitle B—Canyon Mountain Land ConveyanceSec. 211. Definitions.Sec. 212. Conveyance.Sec. 213. Map and legal description.Sec. 214. Administration.Sec. 215. Forest management.Sec. 216. Land reclassification.Subtitle C—Amendments to Coquille Restoration ActSec. 221. Amendments to Coquille Restoration Act.TITLE III—Oregon treasuresSubtitle A—Wild Rogue Wilderness AreaSec. 301. Wild Rogue Wilderness Area.Subtitle B—Devil’s Staircase Wilderness Sec. 311. Definitions.Sec. 312. Devil’s Staircase Wilderness, Oregon.Sec. 313. Wild and Scenic River designations, Wasson Creek and Franklin Creek, Oregon.Subtitle C—Additional wild and scenic river designations and technical correctionsSec. 321. Designation of Wild and Scenic River segments, Molalla River, Oregon.Sec. 322. Technical corrections to the Wild and Scenic Rivers Act.IManagement on Oregon and California Railroad and Coos Bay Wagon Road grant
			 land101.Management on Oregon and California Railroad and Coos Bay Wagon Road grant
			 landThe Act of August 28,
			 1937 (43 U.S.C. 1181a et seq.), is amended—(1)by redesignating
			 sections 2, 4, and 5 (43 U.S.C. 1181b, 1181d, 1181e) as sections 119, 120,
			 and
			 121, respectively; and(2)by striking the
			 first section and inserting the following:1.Short titleThis Act may be cited as the
				Oregon and California Land Grant
				Act.2.DefinitionsIn this Act:(1)Archeological
				siteThe term
				archeological site means any district, site, building, structure, or object that is included in or eligible for
			 inclusion in the National Register under section 106 of the National
			 Historic Preservation Act (16 U.S.C.  470f).(2)Conservation emphasis areaThe term
				conservation emphasis area means covered land that is devoted to
				conservation uses as designated on the map under section 102(a)(2).(3)Covered
				landThe term covered land means Oregon and California Railroad and Coos Bay Wagon Road grant land described in
				section 101.(4)DepartmentThe
				term Department means the Department of the Interior.(5)Dry
				forestThe term dry
				forest means—(A)during the 10-year period beginning on the
				date of enactment of the Oregon and
				California Land Grant Act of 2013, land generally depicted as dry
				forest on the map entitled O&C Land Grant Act of 2013: Moist Forests and Dry Forests and  dated November 18, 2013, except that plant associations and plant association groups may be
			 used to adjust the dry forest assignment in specific locations based on an
			 on-the-ground field examination by the Secretary;
				and(B)after the period
				described in subparagraph (A), land designated as dry forest by the
				Secretary under section 103(b).(6)Ecological
				forestryThe term ecological forestry means forestry
				that—(A)incorporates
				principles of natural forest development (including the role of
			 natural
				disturbances) in the initiation, development, and maintenance of
			 stands and
				landscape mosaics; and(B)is based on the
				application of the best available ecological understanding of
			 forest ecosystems
				in managing those ecosystems to achieve integrated environmental,
			 economic, and
				cultural outcomes.(7)Forestry emphasis areaThe term forestry emphasis area means
				covered land that is primarily devoted to a sustained yield of
			 timber harvest over
				time, as designated on the map under section 102(a)(1).(8)Key watershedThe term key watershed means a watershed that—(A)is critical to 1 or more populations of native fish;(B)provides high quality water; and(C)is the same as 1 of the key watersheds designated under the Northwest Forest Plan.(9)Moist
				forestThe term moist
				forest means—(A)during the 10-year period beginning on the
				date of enactment of the Oregon and
				California Land Grant Act of 2013, land generally depicted as
				moist forest on the map entitled O&C Land Grant Act of 2013: Moist Forests and Dry Forests and
				dated
November 18, 2013, except that plant associations and plant association groups may be used to
			 adjust the dry forest assignment in specific locations based on an
			 on-the-ground field examination by the Secretary; and(B)after the period
				described in subparagraph (A), land designated as moist forest by
			 the
				Secretary under section 103(b).(10)MonumentThe
				term Monument means the Cascade-Siskiyou National Monument (as
				defined in section 1401 of the Omnibus Public Land Management Act
			 of 2009 (16
				U.S.C. 431 note; Public Law 111–11)).(11)Nest
				tree(A)In
				generalThe term nest tree means a tree that—(i)is currently in
				use by a northern spotted owl for nesting; or(ii)has been
				documented to have been used by a northern spotted owl for nesting
			 during the
				previous 5-year period.(B)ExclusionThe
				term nest tree does not include a tree that has been used by a
				northern spotted owl for nesting during the previous 5-year period
			 if the
				tree—(i)is located in an
				area in which a major disturbance (such as a crown fire, tree
			 defoliating
				insect or disease outbreak, or blow down) has occurred during the
			 period;
				and(ii)is not currently
				being occupied by a northern spotted owl.(12)Old
				growthThe term old growth means—(A)in the case of a moist forest,	trees that are—(i)greater than 150 years of age measured at breast height; or(ii)(I)in a stand of trees in which the average stand age is 120 years or greater as of the date of
			 enactment of the Oregon and California Land Grant Act of 2013; and(II)generally depicted as old growth stands on the map entitled O&C Land Grant Act of 2013: Legacy Old Growth Protection Network and dated November 18, 2013; and(B)in the case of a
				dry forest, trees that are greater than 150 years of age measured
			 at breast height.(13)Older
				treesThe term older trees means trees that are
				older than 100 years of age but less than 150 years of age measured
			 at breast height as of the date of
				enactment of the Oregon and California Land
				Grant Act of 2013.(14)ResidenceThe
				term residence means a privately owned, permanent structure that
				is—(A)maintained for
				habitation as a dwelling or workplace; and(B)located in an
				area with a density that is greater than 1 structure per 20 acres.(15)Riparian reserveThe term riparian reserve means an area that is—(A)solely devoted to achieving the goals for the aquatic conservation strategy described in section
			 102(e); and(B)generally located along a river, stream, lake,	wetland, or other hydrologic feature or unstable or
			 potentially unstable area for which special standards and guidelines
			 direct land use.(16)Salmon(A)In
				generalThe term salmon means any of the wild
				anadromous Oncorhynchus species that occur in the State.(B)InclusionsThe
				term salmon includes—(i)chinook salmon
				(Oncorhynchus tshawytscha);(ii)coho salmon
				(Oncorhynchus kisutch);(iii)chum salmon
				(Oncorhynchus keta);(iv)steelhead trout
				(Oncorhynchus mykiss); and(v)coastal cutthroat trout (Oncorhynchus clarkii clarkii).(17)SecretaryThe
				term Secretary means the Secretary of the Interior, acting through
				the Bureau of Land Management.(18)Site-potential
				tree heightThe term site-potential tree height
				means the average maximum height of the tallest dominant trees that
			 are 200
				years of age for a given site class.(19)Stands less than or equal to 80 years of ageThe term stands less than or equal to 80 years of age means stands of trees in forestry emphasis areas that are less than or equal to 80 years of age as
			 generally depicted on the map entitled O&C Land Grant Act of 2013: Forest Stands Less Than or Equal to 80 Years of Age and dated November 18, 2013.(20)StateThe
				term State means the State of Oregon.(21)Sustained yieldThe term sustained yield
				means the timber yield that can be sustained under a specific
				management intensity consistent with multiple-use objectives on
			 forestry emphasis
				areas.(22)Tree
				tippingThe term tree tipping means the intentional
				felling and placement of trees in a stream or on the forest floor
			 during timber
				harvest operations.(23)Watershed analysisThe term watershed analysis means an analysis of the geomorphic and ecological processes in watersheds to determine the
			 ecological importance of streams and riparian areas.(24)Watershed protectionThe term watershed protection means sustaining and enhancing watershed functions that affect the plant, animal, and human
			 communities within a watershed boundary.(25)Watershed restorationThe term watershed restoration means a comprehensive, long-term restoration intended to restore watershed health and an aquatic
			 ecosystem, including the habitat supporting fish and other aquatic and
			 riparian-dependent organisms and the ecological processes that create and
			 maintain habitats.IManagement
				on Oregon and California Railroad and Coos Bay Wagon Road grant
			 land101.Land
				management(a)In generalNotwithstanding the
				Act of June 9, 1916 (39 Stat. 218, chapter 137), and the Act of
			 February 26,
				1919 (40 Stat. 1179, chapter 47), such portions of the revested
			 Oregon and
				California Railroad and reconveyed Coos Bay Wagon Road grant land
			 as are under
				the jurisdiction of the Department and are classified as timberland
			 or
				power-site land valuable for timber shall be managed in accordance
			 with this
				Act.(b)EffectExcept as specifically provided in this Act, nothing in this Act modifies any designation or
			 conveyance  of any portion of the covered area as in effect on the day
			 before the date of enactment of the Oregon and California Land Grant Act of 2013.102.Allocation and
				management of covered land(a)In
				generalAs designated on the
				map entitled O&C Land Grant Act of 2013: Forestry Emphasis Areas and Conservation Emphasis Areas and dated November 18, 2013, covered land shall be allocated into—(1)forestry emphasis areas; and(2)conservation emphasis areas.(b)ManagementCovered land shall be managed in a manner
				that is consistent with  this Act and under management
				strategies that—(1)consider human and economic dimensions of
				the management of covered land;(2)protect the long-term health of forests,
				wildlife, and waterways;(3)are scientifically sound, ecologically
				credible, and legally responsible;(4)produce a predictable and sustainable level
				of timber sales and nontimber resources that do not significantly
			 degrade the environment;
				and(5)emphasize collaboration among the Federal
				agencies responsible for management of covered land.(c)Forestry emphasis
				areas(1)In
				generalForestry emphasis areas shall be managed for permanent
				forest production.(2)TimberTimber
				from forestry emphasis areas shall be sold, cut, and removed in
			 conformity with
				the principle of sustained yield and ecological forestry for the
				purposes of—(A)providing a
				permanent source of timber supply;(B)protecting
				watersheds;(C)regulating stream
				flow;(D)contributing to
				the economic stability of local communities and industries; and(E)providing
				recreational facilities and opportunities.(d)Old growth
				trees(1)In
				generalExcept as provided in paragraph (3), the Secretary shall
				prohibit the cutting or removal of any old growth in a covered
				area.(2)Legacy old growth protection network(A)In generalThe stands depicted on the map entitled O&C Land Grant Act of 2013: Legacy Old Growth Protection Network and dated November 18, 2013, shall be designated as the Legacy Old Growth Protection Network to
			 provide for the protection, preservation, and enhancement of ecological,
			 scenic, cultural, watershed, and fish and wildlife values.(B)ManagementThe Secretary shall—(i)prohibit harvest of trees within the areas designated under subparagraph (A); and(ii)only allow uses that are consistent with the purposes described in subparagraph (A).(3)Exceptions(A)In
				generalParagraph (1) shall not apply if the Secretary determines
				that there is no reasonable alternative to the cutting or removal
			 of an old
				growth tree for a purpose described in this paragraph.(B)Administrative
				purposesAn old growth tree may be cut or removed for
				administrative purposes to carry out a construction or maintenance
			 project if
				the project would cost more than an additional $3,000 to complete
			 to meet the
				objectives of the project if the old growth tree is not removed.(C)Public safety
				purposesAn old growth tree may be cut or removed for public
				safety purposes if—(i)a
				federally employed forester or certified arborist determines the
			 old growth
				tree is likely to fall within 1 year; and(ii)the fall of the
				old growth tree could—(I)injure a member
				of the public or an employee of the Department that regularly is in
			 the
				vicinity of the old growth tree; or(II)cause property
				damage in excess of $3,000.(D)Scientific
				purposesAn old growth tree may be cut or removed for scientific
				purposes as part of a research project if the Director of the
			 National Applied
				Resource Sciences Center—(i)approves the
				research project; and(ii)determines there
				is an advantageous reason to cut an old growth tree on land on
			 which the
				research project will be carried out rather than on other land
			 managed by the
				Secretary.(E)Special use
				purposes(i)In
				generalAn old growth tree may be cut or removed for special use
				purposes that are limited to—(I)a utility
				right-of-way, if there is no reasonable alternative; or(II)a cultural use
				by a federally recognized Indian tribe.(ii)Informal
				rulemakingBefore allowing a special use under this subparagraph,
				the Secretary shall conduct an informal rulemaking with a 90-day
			 public comment
				period.(F)AdministrationIn
				carrying out this paragraph, the Secretary shall—(i)provide public notice of the location of the  trees;(ii)certify the
				reasons for allowing the cutting or removal of old growth trees
			 under this
				paragraph; and(iii)seek public
				comment on the cutting or removal for at least 7 days if more than
			 5  trees will
				be cut or removed within a 30-day period in the same 5-level
			 hydrologic unit code watershed.(G)Commercial
				saleAny tree cut or removed under this paragraph may not be sold
				commercially.(4)Old growth identificationNot later than 1 year after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall develop protocols for identifying trees greater than 150 years of age at
			 breast height.(e)Water quality protection(1)In generalThe primary focus of aquatic and riparian protection in the covered area shall be to protect,
			 maintain, and restore natural ecological functions and processes
			 beneficial to water quality and quantity, including temperature and
			 turbidity, native fish and wildlife, and watershed resilience, including
			 the continued provision of ecosystem services.(2)Aquatic conservation strategy(A)In generalThe Secretary shall carry out an aquatic conservation strategy to promote the objectives described
			 in paragraph (1) and the resiliency of the aquatic ecosystems consistent
			 with the goals of the aquatic conservation strategy.(B)GoalsThe goals of the aquatic conservation strategy shall be—(i)to protect, maintain, and restore aquatic ecosystems and the associated ecological processes for
			 fish, other aquatic organisms, riparian-dependent species, and human needs
			 across a region;(ii)to manage aquatic ecosystems in a manner that recognizes that fish and other aquatic organisms
			 evolved within a dynamic environment that is constantly influenced and
			 changed by geomorphic and ecological disturbances;(iii)to protect important drinking water source areas and maintain and restore water quality necessary
			 to support healthy riparian, aquatic, and wetland ecosystems; and(iv)to protect, maintain, and restore in-stream flows sufficient to create and sustain riparian,
			 aquatic, and wetland habitats and to retain patterns of sediment,
			 nutrient, and wood routing.(3)Program componentsThe aquatic conservation strategy shall incorporate the key components of the aquatic conservation
			 strategy described in paragraph (2), which shall operate to maintain and
			 restore the productivity and resiliency of riparian and aquatic
			 ecosystems, including—(A)riparian reserves;(B)watershed analysis;(C)key watersheds; and(D)watershed restoration.(4)Riparian reserves(A)In generalRiparian reserves shall be established in the covered area to protect, maintain, and restore
			 ecosystem health at watershed and landscape scales and  to promote the
			 objectives described in paragraph (1), consistent with section 103(f) for
			 the forestry emphasis areas and section 105(c) for the conservation
			 emphasis areas.(B)Riparian reserve management(i)In generalManagement and restoration activities in riparian reserves shall only be undertaken to protect,
			 maintain, or restore aquatic resources as provided in this subsection.(ii)Timber harvestExcept as provided in section 103(f), timber harvest in riparian reserves shall only occur in
			 stands less than or equal to 80 years of age.(5)Standards for key watersheds(A)In generalKey watersheds, drinking water emphasis areas, and drinking water special management units
			 established under sections 108, 109, 110, and 111 shall have the highest
			 priority for watershed restoration and protection in the covered area.(B)Watershed analysesWatershed analysis shall be required before timber harvests occur in key watersheds, other than
			 minor activities that are categorically excluded under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)Cooperation on private landThe Secretary is encouraged to work with adjacent private landowners who have agreed to cooperate
			 with Secretary to further the purposes of this section.(6)Roads restrictions(A)No net increase in roadsThe total quantity of system and nonsystem roads on covered land shall be less than or equal to the
			 total quantity of system and nonsystem roads on covered land as of the
			 date of enactment of the Oregon and California Land Grant Act of 2013.(B)Temporary roadsNot later than the earlier of the date that is 1 year after the vegetation management project is
			 completed or the date that is 2 years after the activities for which a
			 temporary road was constructed are completed, temporary roads that are
			 constructed on covered land, if necessary, shall be made benign by—(i)closing the temporary roads; and(ii)(I)decommissioning the temporary roads; or(II)placing the temporary roads into short-term storage.(C)Reduction in roadsTo the maximum extent practicable and subject to the availability of appropriations, the Secretary
			 shall reduce the total quantity of road miles for system and nonsystem
			 roads, with priority for road reductions given to key watersheds.(D)Limitations on new roadsThe Secretary shall prohibit the construction of any new permanent system road in any portion of
			 the covered land within the key watersheds and drinking water protection
			 areas of the covered land unless the construction contributes to achieving
			 the goals of the aquatic conservation strategy.(E)No new roads in roadless areasThe Secretary shall prohibit the construction of any new road in any inventoried roadless area on
			 covered land in key watersheds, drinking water emphasis areas,  and
			 conservation emphasis areas.(F)Watershed analysisIn carrying out a watershed analysis under this Act, the Secretary shall identify roads that the
			 Secretary determines could be closed or decommissioned.(7)Woody debris augmentation(A)In generalDuring periods of timber harvesting, the Secretary shall carry out tree tipping activities on
			 riparian reserves on covered land, as the Secretary determines necessary,
			 to improve timber delivery to streams.(B)Fish habitatThe Secretary shall annually use approximately $1,000,000 of amounts made available under this Act
			 to transport and place large trees in streams on Federal, State, or
			 private land to improve the quality of fish habitat, as the Secretary
			 determines necessary.103.Management of
				forestry emphasis areas(a)Management actions(1)In generalSilvicultural activities shall be conducted in a forestry emphasis area, and the forestry emphasis
			 area shall be managed, in accordance with this section.(2)Management actionsManagement actions shall be considered in the environmental impact statement required under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 section 104(a).(b)Determination
				of moist forests and dry forests(1)In generalDuring the 10-year period beginning on	the date of enactment of
				the Oregon and California Land Grant Act of
				2013,  the moist and dry forests shall be determined as depicted on the map entitled O&C Land Grant Act of 2013: Moist Forests and Dry Forests, and dated November 18, 2013, except that plant associations and plant association groups may be
			 used to adjust the dry and moist forest assignments in specific locations
			 based on an on-the-ground field examination by the Secretary.(2)RedesignationNot later than 10 years after the date of enactment of the Oregon and California Land Grant Act of 2013 and every 10 years thereafter, the Secretary shall reevaluate the initial assignments of  land
			 areas in moist forest and dry forest categories in forestry emphasis areas
			 under paragraph (1) based on—(A)plant association
				groups; and(B)the criteria
				described in this subsection.(3)Moist
				forestsFor purposes of this subsection, moist forests
				generally—(A)experience infrequent wildfires at intervals of 1 to several centuries, including
				extensive areas in which fire severity results in stand-replacement
			 conditions;
				and(B)include the following plant association groups:(i)the Western
				Hemlock (Tsuga heterophylla) series;(ii)the Sitka Spruce
				(Picea sitchensis) series;(iii)the Western
				Redcedar (Thuja plicata) series;(iv)the Pacific
				Silver Fir (Abies amabilis) series;(v)the Mountain
				Hemlock (Tsuga mertensiana) series;(vi)the Subalpine
				Fir-Engelmann Spruce (Abies lasiocarpa-Picea engelmannii) series;(vii)the Tanoak
				(Lithocarpus densiflorus) series;(viii)the Moist
				Grand Fir (Abies grandis) plant association group; and(ix)the Moist White
				Fir (Abies concolor) plant association group.(4)Dry
				forestsFor purposes of this subsection, dry forests
				generally—(A)experience
				relatively frequent and predominantly low- and mixed-severity
			 fires; and(B)include the following plant association groups:(i)the Moist Grand
				Fir (Abies grandis) plant association group;(ii)the Moist White
				Fir (Abies concolor) plant association group;(iii)the Ponderosa
				Pine (Pinus ponderosa) series;(iv)the Oregon White
				Oak (Quercus garryana) series;(v)the Douglas-fir
				(Pseudotsuga menziesii) series;(vi)the Jeffrey Pine
				(Pinus jeffreyi) series;(vii)the Dry Grand
				Fir (Abies grandis) plant association group; and(viii)the Dry White
				Fir (Abies concolor) plant association group.(5)Mixed forests(A)In generalFor purposes of this Act, a site characterized as a Moist Grand Fir or a Moist White Fir plant
			 association group may be considered moist forest or dry forest based on
			 the condition of the land, landscape context, and management goals.(B)Mixed forestsOn a site at which dry and moist forests combine and are not readily separated, management shall be
			 based on the dominant type in terms of area.(6)AdministrationIn
				carrying out this subsection, the Secretary shall—(A)provide the
				public a period of not less than 60 days to comment on the
			 redesignation of
				moist forests and dry forests; and(B)redesignate moist
				forests and dry forests once every 10 years.(c)Vegetation
				treatments(1)In
				generalVegetation treatments shall be developed consistent with this subsection.(2)No significant negative effectsA vegetation treatment under this section shall be—(A)considered in the environmental impact statement required under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) and section 104(a); and(B)designed to produce no significant negative effects on—(i)cultural sites of
				federally recognized Indian tribes;(ii)inventoried
				roadless areas;(iii)the existing integrity of archeological
				sites;(iv)highly erodible
				land;(v)wetland under the
				jurisdiction of the Corps of Engineers or  delineated by the
			 Natural Resources Conservation
				Service; and(vi)species listed
				as endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.), unless incidental take statements have been issued for
			 the listed species.(3)Attaining no significant negative
				effectsA proposed silvicultural treatment on land described in
				clauses (i) through (v) of paragraph (2)(B) shall  seek to produce
			 no significant negative impact primarily by—(A)not
				harvesting trees, or operating heavy equipment, on the sites; or(B)mitigating the impact of the treatment through actions such as the capping of archeological sites
			 with wood chips, except that relying on mitigation measures to achieve no
			 significant negative impact  may only be used infrequently for timber
			 sales.(4)Northern
				spotted owlsA vegetation treatment analyzed as part of the	environmental impact statement or similar analysis
			 required under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) and section 104(a) for land identified by the Secretary as
			 part of northern spotted owl recovery plan  Action 10 or 32  can only
			 occur if the Secretary, acting through the United States Fish and Wildlife
			 Service, releases an opinion that the proposed vegetative treatment is—(A)compatible with requirements under the 
				Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.) for the northern spotted owl, considered over the long-term; or(B)necessary to
				address a severe threat of disease, insects, or fire.(5)Water quality(A)In generalIn addition to standards under any applicable environmental law, a vegetation treatment for a
			 timber sale under this section shall be designed so that the sale does not
			 result in measurable, significant negative impacts on water quality.(B)Determination pointsFor the purposes of assessing potential negative impacts on water quality under this section from
			 vegetation treatments, the Secretary shall only consider water quality—(i)at the time of the determination to determine the present condition; and(ii)at a time that is 5 years after the date of the initial determination and that is at least 2 years
			 after the date of the timber sale.(6)Nest
				trees(A)In
				generalNo nest tree shall be cut in a forestry emphasis area
				unless the nest tree poses a repeated, imminent threat to the
			 safety of the
				public or employees of the Department.(B)Surveys(i)In
				generalNot earlier than 180 days before the date the Secretary
				plans to offer a timber sale in a forestry emphasis area, the
			 Secretary shall survey the
				timber sale area to locate potential nest trees that the Secretary
			 has not
				located.(ii)DurationThe
				duration of the survey shall be such that the Secretary shall have
			 an employee
				survey for nest trees at a rate of 1 day for each 100 acres of the
			 timber
				sale.(C)Information
				from publicDuring the 14-day period beginning on the date a
				 consistency document required under section 104(d) is completed
			 for a project, the Secretary shall accept
				information from the public concerning the location of nest trees.(D)ProtectionsThe
				Secretary shall ensure that the protections required under this Act
			 are provided
				for verified nest trees.(7)Marbled
				murrelet habitatConsistent with the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.), if the harvest of timber within a limited area of marbled murrelet
			 habitat would provide benefits to a forest ecosystem (including the
			 increased diversity of stand structure, composition, and age and reducing
			 the scarcity of early successional habitat), the harvest may occur if	the
			 Secretary confers with the Director of the United States Fish and Wildlife
			 Service in selecting areas within marbled murrelet habitat in which timber
			 harvests may occur.(8)Sustained
				yield(A)In
				generalThe Secretary shall, to the maximum extent practicable, provide a sustained yield of timber
			 harvest, averaged over a 10-year period, from the forestry emphasis area,
			 that is calculated assuming an ecological forestry approach, unless the
			 action will have severe adverse environmental, economic, or social
			 consequences.(B)Sustained yield calculationThe Secretary shall calculate the sustained yield for a 50-year period	as part of the
			 environmental impact statement required under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 104(a).(C)Reserved
				areasIn calculating the sustained yield from a forestry emphasis area, the Secretary shall not include
			 the volume of timber that could
				be offered from reserved areas, such as conservation emphasis
			 areas.(d)Management of
				moist forests(1)In
				generalForestry emphasis areas that are designated as moist
				forests under this section shall be managed in accordance with the
			 principles
				of ecological forestry (including principles relating to variable
			 retention
				regeneration harvests) described in paragraph (2).(2)Ecological
				forestry principles for moist forestsThe ecological forestry
				principles referred to in paragraph (1) include—(A)the retention of
				old growth;(B)the seeking of opportunities to retain older trees if practicable;(C)the acceleration of the development of structural complexity, including spatial heterogeneity, in
			 younger stands, through the use of diverse silvicultural approaches, such
			 as variable density and clump-based prescriptions;(D)the implementation of variable retention regeneration harvesting activities that retain
			 approximately 1/3 of the live basal area of the forest within the harvest area, primarily in aggregates, including
			 riparian and other reserves and dispersed individual and small clusters of
			 conifers and hardwoods within the harvest area unit, a portion of which
			 may be used for snag creation, except that   old growth stands shall not
			 be considered as part of the 1/3 basal area retention;(E)the development and maintenance of early seral ecosystems with diverse species following harvesting
			 activities through the use of less intense approaches to site preparation
			 and tree regeneration and nurturing of diverse early seral ecosystems;(F)the use of rotations of sufficient length to allow stands to redevelop with levels of structural
			 complexity and biodiversity characteristics of late-successional stands,
			 but when the stands reach the rotation age of the stands, the stands will
			 be regenerated through variable-retention harvesting; and(G)the establishment of a silvicultural system that includes the development and management of
			 multiaged, mixed-species stands on harvest rotation periods of 80 to 120
			 years.(3)Variable
				retention regeneration(A)In
				generalThe Secretary shall designate not less than 8 percent and not more than 12  percent of the moist
			 forests described in paragraph (1) as land on which the Secretary shall
			 carry out variable retention regeneration harvesting activities,
			 consistent with  this section,  during each 10-year period in a manner
			 consistent with the environmental impact statement required under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 section 104(a).(B)ApplicabilityThe
				moist forests designated as variable retention regeneration harvest
			 land under
				subparagraph (A) shall not be limited to stands that have generally
			 reached the culmination
				of mean annual increment.(4)Thinning(A)In generalThe Secretary shall carry out thinning activities in the moist forests described in paragraph (1)
			 to promote tree growth and ecological health and variability.(B)GoalsThe goal of thinning activities under this paragraph shall be to establish spatially variable stand
			 densities and complex canopies using thinning regimes that enhance the
			 structural and compositional diversity of the stand and individual tree
			 development.(C)Limitations(i)In
				generalIn carrying out thinning activities under this paragraph,
				the Secretary shall not reduce the total basal area of the stand
			 (as determined
				on the date on which the thinning activities commence) by more than
			 50
				percent.(ii)Old growth
				treesThe Secretary shall exclude old growth trees from thinning
				activities under this paragraph.(e)Management of
				dry forests(1)In
				generalForestry emphasis areas that are designated as dry forests
				under this section shall be managed in accordance with 
				ecological forestry principles described in paragraph (2) and, as
			 determined
				necessary by the Secretary, with fire resiliency needs, consistent
			 with this subsection.(2)Ecological
				forestry principles in dry forestsThe ecological forestry
				principles referred to in paragraph (1) include—(A)the retention and
				improvement of the survivability of old growth trees through the
			 reduction of
				adjacent fuels and competing vegetation to promote resilience
			 against mortality
				from insects, disease, and fire;(B)the retention and
				protection of important structures such as large hardwoods, snags,
			 and
				logs;(C)the reduction of
				overall stand densities through partial cutting in an effort to—(i)reduce basal
				areas to desired levels, particularly in overstocked stands;(ii)increase the
				mean stand diameter;(iii)shift the
				composition of stands to fire- and drought-tolerant species; and(iv)retain older
				trees for replacement purposes;(D)the restoration of spatial heterogeneity through the variation of the treatment of stands, such as
			 by leaving untreated patches, creating openings of not more than 2.5
			 acres, and establishing tree clumps and isolated single trees;(E)the establishment of new tree cohorts of shade-intolerant species in created openings, generally
			 varying in size between 0.2 and 2.5  acres;(F)the harvesting of timber during the restoration process;(G)the maintenance of sustainable and fire-resilient conditions in perpetuity through active
			 management of the dry forests in accordance with this subsection,
			 including the treatment of activity fuels and the restoration of historic
			 levels of surface fuels and understory vegetation using prescribed fire
			 and mechanical activities;(H)the planning and implementation of activities at the landscape level to maintain not less than 1/3 of the dry forests as denser landscape-scale patches to provide greater forest density for
			 endangered and threatened species and their prey; and(I)the retention of a basal area after a partial cut that is not less than 35 percent of the initial
			 basal area of the sale area.(3)Fire
				resiliency(A)Vegetation
				treatment near residences(i)In
				generalFor a forestry emphasis area that is designated as a dry
				forest under this section and located within .25 miles of a
			 residence, the
				primary purpose of any vegetation treatment carried out by the
			 Secretary on
				that land shall be to manage fuel loadings to reduce the risk to
			 the residence
				posed by wildfire.(ii)Administration(I)In
				generalIn carrying out vegetation treatment activities on land
				described in clause (i), the Secretary shall—(aa)cut and remove
				trees and brush to eliminate the vertical continuity of vegetative
			 fuels and
				the horizontal continuity of tree crowns for the purpose of
			 reducing flammable
				materials and maintaining a shaded fuelbreak to reduce fire spread,
			 duration,
				and intensity; and(bb)treat surface fuels (including activity fuels, low brush, and deadwood) on that land that could
			 promote the spread of wildfire in a manner designed to achieve an average
			 of a 4-foot maximum flame length under average severe fire weather
			 conditions.(II)Timber
				salesIf a timber sale is planned  within 1/2 mile of  a residence, the Secretary is encouraged to carry out vegetation treatment activities on
			 that Federal land at the same time as the timber sale.(III)County
				actionsA county may carry out a fuel reduction project on the
				land described in clause (i) in a manner consistent with subclause
			 (I) if—(aa)the county notifies the
				Secretary of the intent of the county to carry out the project,
			 including a
				description of the project and duration of the project;(bb)the Secretary determines the project is consistent with this Act and is in the best interest of the
			 public; and(cc)the county carries out the
				project using county funds, which may include amounts made
			 available to the
				county under this Act.(iii)PrioritizationIn
				pri­or­i­tiz­ing fire resiliency projects under this subparagraph,
			 the Secretary
				or the county may use project recommendations received from a
			 resource advisory council or
				described in a community wildfire protection plan.(B)Private
				landowner actions on Federal land(i)In
				generalA person may enter and treat any forestry emphasis area
				that is designated as a dry forest under this section that is
			 located within
				100 feet of the residence of that person without a permit from the
			 Secretary
				if—(I)the treatment is
				carried out at the expense of the person;(II)the person
				notifies the Secretary of the intent to treat that land; and(III)the person
				carries out the treatment activities in accordance with clause
			 (iii).(ii)Notice(I)In generalNot
				less than 30 days before beginning to treat land described in
			 clause (i), the
				person shall notify the Secretary of the intention of that person
			 to treat that
				land.(II)CommencementNot less than 15 days before the date of the commencement of treatment actions, the person shall
			 notify the Secretary before beginning the treatment.(iii)ApplicabilityA
				person treating land described in clause (i) shall carry out the
			 treatment as
				follows:(I)No dead tree, nest tree, old
				growth, or tree greater than 24 inches in diameter shall be cut.(II)Any residual
				trees shall be pruned—(aa)to
				a height of the lesser of 10 feet or 50 percent of the crown height
			 of the
				tree; and(bb)such that all
				parts of the tree are at not less than 10 feet away from the
			 residence.(III)Vegetation
				shall be cut such that—(aa)less flammable
				species are favored for retention; and(bb)the adequate
				height and spacing between bushes and trees are maintained.(IV)No herbicide or
				insecticide application shall be used.(V)All slash created
				from treatment activities under this subparagraph shall be removed
			 or treated
				not later than 60 days after the date on which the slash is
			 created.(f)Water protection in forestry emphasis areas(1)Riparian reserve and buffer
				system(A)In
				generalIn carrying out the aquatic conservation strategy in forestry emphasis areas, the
				Secretary shall establish riparian reserves that—(i)in the case of land located along a fish-bearing stream,  are 1 site-potential tree height or 150
			 feet slope distance, whichever is greater;(ii)in the case of land located along a permanently flowing nonfish-bearing stream, are 1/2 of a site-potential tree height or 75 feet slope distance, whichever is greater;(iii)in the case of land located along a seasonally flowing or intermittent stream, are whichever is
			 greater among—(I)the stream channel to the top of the inner gorge and out to the edge of the riparian vegetation;(II)a distance of 1/2 of a site-potential tree height; or(III)75-feet slope distance;(iv)in the case of a wetland greater than 1 acre, a lake, or a natural pond, are whichever is greater
			 among—(I)the body of water and land located along the wetland, lake, or pond to the outer edges of riparian
			 vegetation;(II)a distance of 2 site-potential tree height; or(III)300-feet slope distance;(v)in the case of a constructed pond or a reservoir, are the area from the maximum pool elevation to a
			 distance equal to the height of 1 site-potential tree or 150-feet slope
			 distance, whichever is greater; and(vi)in the case of a wetland that is less than 1 acre or an unstable or potentially unstable area, are
			 whichever is greater among—(I)the extent of the unstable and potentially unstable area  or  the wetland less than 1 acre, as
			 applicable, to the outer edges of the riparian vegetation;(II)a distance of 1 site-potential tree height; or(III)150-feet slope distance.(B)Nonfish-bearing
				streams(i)In
				generalFor a nonfish-bearing stream, the Secretary shall establish a buffer of an additional 1/2 of a site-potential tree height or 75 feet slope distance, whichever is greater, which buffer
			 shall be available for timber management using ecological forestry
			 principles while maintaining wood delivery to streams.(ii)Restrictions(I)In
				generalA timber harvest on the buffer land described in
				clause (i) shall be—(aa)conducted in accordance with the principles of ecological forestry; and(bb)be limited to stands less than or equal to 80 years of age.(II)Special rule
				for dry forests(aa)In
				generalSubject to item (bb), in dry forests, timber harvest may occur in a stand that
				exceeds 80 years of age if the harvest is
				carried out for a compelling ecological reason, such as to protect
			 the stand
				from insect outbreak or destructive wildfire.(bb)Old growth
				treesAn old growth tree shall not be included in a timber
				harvest under item (aa).(2)Watershed
				analysis(A)In
				generalNot later than 90 days after the date of enactment of
				the Oregon and California Land Grant Act of
				2013,  a scientific committee established by the Secretary shall develop  criteria to be used in
			 carrying out a watershed analysis for forestry emphasis areas.(B)Scientific committee(i)In generalThe committee established under subparagraph (A) shall be comprised of 5 individuals who—(I)are not full-time employees of the Bureau of Land Management; and(II)have expertise relating to aquatic and riparian ecosystems.(ii)AdministrationThe Federal
		Advisory Committee Act (5 U.S.C. App.) shall not apply to the committee established under this paragraph.(C)CriteriaThe criteria developed under subparagraph (A) shall include at a minimum—(i)the importance of the streams to salmon populations;(ii)the impacts of thermal loading;(iii)water quality; and(iv)the potential for the delivery or deposition of sediment and wood from upslope sources.(D)Development of watershed analysis(i)In generalThe Secretary shall use the criteria established by the scientific committee to determine the
			 ecological importance of fish-bearing streams and nonfish-bearing streams.(ii)Public informationThe Secretary shall make the determinations described in clause (i) available to the public at the
			 time the Secretary submits the report to the scientific committee.(E)Review of scientific committee(i)In generalNot later than 210 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall submit to the scientific committee established under subparagraph (B) a
			 watershed analysis that includes the fish-bearing streams and
			 nonfish-bearing streams in key watersheds categorized by ecological
			 importance.(ii)Comments by scientific committeeNot later than 240 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the scientific committee  shall submit comments to the Secretary on the determinations made by
			 the Secretary of the ecological importance of the streams within the
			 covered area.(iii)CriteriaThe scientific committee shall use only the criteria established under subparagraph (C) to evaluate
			 the determinations made by the Secretary.(iv)Public availabilityOn receipt by the Secretary, the comments submitted by the scientific committee shall be made
			 publically available.(F)Inclusion in the draft environmental impact statement(i)In generalThe Secretary shall—(I)revise the watershed analysis, as the Secretary considers necessary; and(II)consider  the comments submitted by the scientific committee.(ii)Revised watershed analysisThe revised watershed analysis shall be used in preparing and included in whole in each draft
			 environmental impact statement developed under section 104(a)(1).(G)Other applicabilityThe results of the watershed analysis shall be available for use in conservation efforts on other
			 Federal land and on non-Federal land.(3)Revision of
				riparian buffer system(A)In
				generalIn accordance with the watershed analysis, the Secretary shall revise the riparian reserves on the
			 forestry emphasis areas.(B)UseThe revisions shall be reflected in—(i)the initial environmental impact statements prepared under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and section 104(a); and(ii)each subsequent 10-year environmental impact statement.(C)RevisionsThe Secretary shall revise the riparian buffer system as follows:(i)For a riparian reserve located along a fish-bearing stream, lake, or wetland, that the Secretary
			 determines, based on the watershed analysis, to be of minimal ecological
			 importance, the size of the riparian reserve shall be 100 feet slope
			 distance.(ii)For a riparian reserve located along a nonfish-bearing stream, lake, or wetland that the Secretary
			 determines, based on the watershed analysis, to be of minimal ecological
			 importance, the size of the riparian reserve shall be 50 feet slope
			 distance.(iii)For a riparian reserve located along a fish-bearing or nonfish-bearing stream, lake, or wetland
			 that the Secretary determines, based on the watershed analysis, to be of
			 significant ecological importance, the size of the riparian reserve shall
			 be 1 site-potential tree height or 150 feet slope distance, whichever is
			 greater.(iv)The total amount of riparian reserves within each						   
												   
									     5th-level hydrologic
			 unit code watershed in the forestry emphasis areas shall equal at least 75
			 percent and not more than 125 percent of the previous riparian reserves
			 established under paragraph (1).(D)Riparian buffers for management(i)In generalThe Secretary shall establish buffers for the riparian reserves described in clauses (i) and (ii)
			 of subparagraph (C) that extend out to 1-site potential tree.(ii)ManagementThe buffers shall be managed in the same manner as the buffers described in paragraph (1)(B).(E)ManagementThe Secretary shall manage the revised riparian reserve areas described in subparagraph (D) in
			 accordance with the following standards:(i)Timber harvest within riparian reserves shall be restricted to thinning stands less than or equal
			 to 80 years of age to achieve the goals of the aquatic conservation
			 strategy.(ii)Timber harvest, roads, grazing, mining, recreation, and all other activities shall  be compatible
			 with achievement of the goals of the aquatic conservation strategy in
			 order to occur.(iii)Riparian-dependent and stream resources shall receive primary emphasis in riparian reserve
			 landscapes.(4)ExceptionForestry emphasis areas designated as Drinking Water Emphasis Area and depicted as such on the maps entitled O&C Land Grant Act of 2013: McKenzie Drinking Water Area, O&C Land Grant Act of 2013: Hillsboro Drinking Water Area, O&C Land Grant Act of 2013: Clackamas Drinking Water Area, and O&C Land Grant Act of 2013: Springfield Drinking Water Area and dated November 18, 2013, and riparian areas within key watersheds shall not be subject to this
			 subsection but shall instead be subject to section 105(c).(g)Prioritization(1)Selection of
				areas to treat in the first 10 years(A)In
				generalNot later than 150 days after the date of enactment of
				the Oregon and California Land Grant Act of 2013, the Secretary shall select locations in forestry emphasis
				areas in which the Secretary intends to harvest timber during—(i)the 10-year period  covered by the environmental impact statement prepared under the requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 and 104(a); and(ii)each subsequent 10-year period covered by an environmental impact statement.(B)Prioritization plan for forestry emphasis areasThe areas selected under subparagraph (A) shall reflect  a prioritization plan and harvest levels,
			 including the sustained yield, identified in the environmental impact
			 statement prepared under the requirements of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 104(a).(C)Public commentThe Secretary shall seek public comments for 45 days on the selection of the areas under
			 subparagraph (A).(D)Inclusion in the draft environmental impact statement(i)In generalThe Secretary shall revise the prioritization plan for forestry emphasis areas, as the Secretary
			 considers necessary, based on the public comments received.(ii)Revised prioritization planThe revised prioritization plan for forestry emphasis areas shall be used in preparing and included
			 in whole in each draft environmental impact statement developed under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 section 104(a).(2)Landscape plans(A)In
				generalThe Secretary shall develop plans for the moist forest portions of the forestry emphasis area and
			 dry forest
				portions of the covered area.(B)Moist forest landscape planThe plans described in subparagraph (A) shall include—(i)landscape level plans showing the areas of the moist forest landscapes that will result in
			 distribution of variable retention regeneration harvests to ensure desired
			 placement and the appropriate scale of implementation; and(ii)areas that will, in the case of a moist forest site, accelerate development of complex forest
			 structure, including opportunities to create spatial heterogeneity (such
			 as creating skips and gaps), in a young stand that has a canopy that has—(I)closed; and(II)been simplified through past management.(C)Dry forest landscape plan(i)In generalThe
				dry forest plans described in subparagraph (A) shall include—(I)a
				landscape level plan showing the areas of any dry forest landscape
			 that will be
				left in a denser condition for the first 30 years after the date of
			 enactment of the Oregon and California Land Grant Act of 2013;(II)the areas of any
				dry forest that may be considered for thinning or restoration
			 treatments
				beginning on the date that is 30 years after the date of enactment
			 of  the Oregon and California Land Grant Act of 2013; and(III)areas that will, in the case of a dry forest site—(aa)minimize and
				reduce the risk of unnaturally severe fire and insect outbreaks,
			 particularly
				if critical components and values are at risk, including—(AA)communities in
				the wildland-urban interface (as defined in section 101 of the
			 Healthy Forests
				Restoration Act of 2003 (16 U.S.C. 6511)); and(BB)valuable forest
				structures, such as old growth and oak savannas that are in need of
			 restoration or are in
				danger from potential fire risk; or(bb)restore
				historical structure and composition and improve fire resiliency.(ii)ReevaluationThe areas described in clause (i)(I) shall be reevaluated in the subsequent comprehensive
			 environmental impact statements required under section 104(a).(D)Collaboration
				in developing plansThe Secretary shall develop the plans described
				in subparagraph (A) in coordination with the Director of the United
			 States Fish
				and Wildlife Service to ensure the plans comply with the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).(E)Draft plans
				available for public commentNot later than 150 days after the
				date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall make a draft of
				the plans described in subparagraph (A) available for public
			 comment for 45 days.(F)Inclusion in the draft environmental impact statement(i)In generalThe Secretary shall revise landscape plans, as the Secretary considers necessary, based on the
			 public comments received.(ii)Revised landscape plansThe revised landscape plans shall be used in preparing and included in whole in the draft
			 environmental impact statement developed under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 104(a).104.Streamlined
				procedures(a)Comprehensive
				environmental impact statement(1)In generalNot later than	18 months after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall complete—(A)a large-scale comprehensive environmental impact statement in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the moist
			 forest  in the forestry emphasis area; and(B)a large-scale comprehensive environmental impact statement in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the dry
			 forest  in the forestry emphasis area.(2)PeriodThe environmental impact statements required under paragraph (1) shall cover the 10-year period
			 beginning on the date on which the record of decision for the
			 environmental impact statement is issued.(3)Individual projectsThe final comprehensive environmental impact statement shall be used for individual projects during
			 the 10-year period described in paragraph (2).(4)Additional analysisNo additional analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 shall be required for individual projects under this Act unless explicitly
			 required by this Act or there exists clear and convincing evidence
			 regarding significant adverse environmental impacts of the project that
			 were not considered in the comprehensive environmental impact statements.(5)Effective date
				of each environmental impact statementAfter the initial
				comprehensive environmental impact statement developed under
			 paragraph (1), each subsequent
				comprehensive environmental impact statement shall be prepared and
			 be in effect for the 10-period beginning
				on the date on which the previous environmental impact statement
				expires.(b)Criteria and
				parameters of the environmental impact statement(1)In
				generalEach environmental impact statement developed under
				subsection (a) shall analyze 3 alternatives, including—(A)1 no-action
				alternative; and(B)2 other
				alternatives that are consistent the management prescriptions and 
			 this Act for the forest
				type.(2)Limitations(A)In generalThe analysis of effects of each environmental impact statement described in subsection (a)(1) shall
			 be limited to the effects of the actions authorized under section 103 that
			 are consistent with the forest type.(B)Analysis(i)In generalThe information contained within the timber prioritization plan, watershed analysis, dry forest
			 landscape plan, and moist forest landscape plan shall—(I)be used to develop an environmental impact statement described in subsection (a)(1); but(II)not be separately analyzed in an environmental impact statement described in subsection (a)(1).(ii)Additional analysisNotwithstanding the
		National Environmental Policy Act of
		1969 (42 U.S.C. 4321 et seq.), no analysis that is in addition to the environmental impact statement
			 described in subsection (a)(1) shall be required under that Act for the
			 timber prioritization plan, watershed analysis, dry forest landscape plan,
			 and moist forest landscape plan.(3)Area included in environmental impact statement(A)In generalEach environmental impact statement shall cover the area required to be treated in section 103(d)
			 for moist forests and section 103(e) for dry forests.(B)DistributionThe requirement under subparagraph (A) shall be—(i)distributed in a manner that is approximately equal over the 10-year period; and(ii)divided among the Bureau of Land Management districts in a manner that—(I)is approximately proportional to the yield that can be produced by those forests; and(II)ensures that each Bureau of Land Management district has adequate harvest and revenue to share with
			 affected counties.(4)Specific environmental impactsEach environmental impact statement shall include, in addition to other necessary analysis, the
			 impacts to—(A)wetlands;(B)municipal watersheds;(C)inventoried roadless areas;(D)Indian cultural sites;(E)archeological sites; and(F)nest trees.(c)Public notice and comment; challenges(1)DefinitionsIn this subsection:(A)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.(B)Covered agency actionThe term covered agency action means an agency action by the Secretary relating to the  management of the forestry emphasis
			 areas.(C)Covered civil actionThe term covered civil action means a civil action seeking judicial review of a covered agency action.(2)Public notice and comment(A)Notice of intent(i)Notice of intentNot later than 7 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall publish in the Federal Register a notice of intent to prepare  each of the
			 following documents:(I)Comprehensive environmental impact statement for the moist forests.(II)Comprehensive environmental impact statement for the dry forests.(III)Prioritization plan for the forestry emphasis area.(IV)Watershed analysis.(V)Dry forest landscape plan.(VI)Moist forest landscape plan.(ii)Public commentDuring the 45-day period beginning on date on which the notice of intent is published, the
			 Secretary shall—(I)provide an opportunity for public comment for the scoping process; and(II)solicit public comment on topics to be analyzed in the draft environmental impact statement under
			 subparagraph (B).(B)Draft environmental impact statements(i)In generalNot later than 1 year after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall issue the first draft environmental impact statements described in subsection
			 (a)(1).(ii)Public commentDuring the 60-day period beginning on the date	on which the draft environmental impact statements
			 are issued, the Secretary shall provide an opportunity for public comment
			 on the draft environmental impact statements.(iii)ExtensionsThe Secretary may not extend the period for public comment.(iv)TopicsDuring the period described in clause (ii), the public shall be able to provide comment on the
			 prioritization plan, watershed analysis, dry forest landscape plan, and
			 moist forest landscape plan included in the draft environmental impact
			 statement.(C)Final environmental impact statements(i)In generalThe Secretary shall issue the record of decision for the final environmental impact statements—(I)45 days after the date on which the final environmental impact statements are issued or immediately
			 after the Secretary responds to an objection filed under clause (ii); and(II)not later than 18 months after the date of enactment of the Oregon and California Land Grant Act of 2013.(ii)Objections(I)In generalDuring the first 30 days of the period established under clause (i)(I), in lieu of any other
			 appeals that may be available, any person may file an objection to the
			 final environmental impact statements in accordance with section 105 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515).(II)ResponseThe Secretary shall respond in writing to any objection filed under subclause (I) not later than 30
			 days after the date on which the objection is filed.(iii)ExceptionIf the Secretary determines than an objection filed under clause (ii)  requires a revision of the
			 final environmental impact statement, the Secretary shall—(I)issue a revised final environmental impact statement as soon as practicable; and(II)issue a  record of decision not later than 30 days after the date on which the revised final
			 environmental impact statement is issued.(3)Judicial review(A)VenueA covered civil action may only be brought in the United States District Court for the District of
			 Oregon or the United States District Court for the District of Columbia.(B)ObjectionsNo objection to the record of decision shall be considered by the court that has not previously
			 been raised in writing during the agency administrative process.(C)Limitation of actionsA covered civil action shall not be maintained unless commenced not later than 30 days after the
			 date on which the covered agency action to which the covered civil action
			 relates is final.(D)Expedited proceedings(i)DiscoveryDiscovery shall—(I)commence immediately after a covered civil action is commenced; and(II)conclude not later than 180 days after the date on which a covered civil action is commenced.(ii)TrialIn any covered civil action, a trial shall commence not later than 180 days after the date on which
			 the covered civil action is commenced.(iii)Expeditious completion of judicial reviewCongress encourages a court of competent jurisdiction to expedite, to the maximum extent
			 practicable, the proceedings in a covered civil action with the goal of
			 rendering a final determination on the merits of the covered civil action 
			 as soon as practicable after the date on which a complaint or appeal is
			 filed to initiate the action.(E)Applicability of APAExcept as provided in this section, judicial review of a covered agency action shall be conducted
			 in accordance with chapter 7 of title 5, United States Code.(F)Injunctions(i)In generalSubject to clause (ii), the length of any preliminary injunction and any stay pending appeal
			 regarding a covered agency action shall not exceed 60 days.(ii)Renewals(I)In generalA court of competent jurisdiction may issue 1 or more renewals of any preliminary injunction, or
			 stay pending appeal, granted under clause (i).(II)UpdatesFor each renewal of an injunction under this clause, the parties to the action shall present the
			 court with updated information on the status of the covered agency action
			 that is the basis of the covered civil action.(iii)Balancing of short- and long-term effectsAs part of the weighing of the equities while considering any request for an injunction that
			 applies to the covered agency action, the court shall balance the impact
			 on  the ecosystem likely to be affected by the covered agency action of—(I)the short- and long-term effects of undertaking the covered agency action; and(II)the short- and long-term effects of not undertaking the covered agency action.(d)Consistency Document(1)In generalFor each project implemented under an environmental impact statement, the decision to proceed with
			 the project shall be documented in a consistency document, which shall
			 include, at a minimum—(A)the record prepared, including the names of interested people groups and agencies contacted;(B)a determination that no extraordinary circumstances exist; and(C)a determination that the scope of work of the project is consistent with the original analysis and
			 assumptions in the record of decision.(2)Time before implementing a projectThe Secretary shall not implement a project described in paragraph (1) earlier than the date that
			 is 30 days after the date on which a consistency document is made public.(3)Cause of action(A)In generalThe only cause of action that may be brought challenging a consistency document shall be claims
			 that the work to be performed under the consistency document is
			 inconsistent with the record of decision or causes adverse impacts to
			 species not listed under the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.) at the time the record of decision was prepared but which
			 have been listed subsequent to the record of decision.(B)Limitation of actionsNo cause of action may be maintained under subparagraph (A) unless commenced not later than 30 days
			 after the date on which the consistency document is issued.(4)Projects outside scopeWith respect to work  in the forestry emphasis areas that falls outside the scope of the
			 environmental impact statements prepared under this title—(A)the work shall only be authorized under this title for a project  that does not exceed 5,000 acres;
			 and(B)environmental analysis	documents required under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.)  shall be completed for that work.(e)Coordination with other agencies; consultation(1)Multiagency coordination(A)Up-front planning and consultationNot later than 7 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall invite the Director of the United States Fish and Wildlife Service, the
			 Administrator of the National Oceanic and Atmospheric Administration, the
			 Administrator of the Environmental Protection Agency, the Governor of
			 Oregon, the heads or equivalent duly-elected tribal government leaders of
			 federally-recognized Indian tribes with aboriginal land in the covered
			 area, and local governments in the covered area to participate in—(i)the development of any environmental impact statement necessary to carry out this Act; and(ii)subsequently, the revision of any resource management plan necessary to carry out this Act.(B)Assessments under the Endangered Species Act of 1973(i)In generalNot later than 90 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Director the United States Fish and Wildlife Service and the Administrator of the National
			 Oceanic and Atmospheric Administration shall commence any assessments
			 required under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)
			 to provide adequate consultation and quantify acceptable take levels for
			 the planned treatments and projects under the environmental impact
			 statement.(ii)Project-specific concurrence(I)In generalThe Secretary may seek project-specific concurrence from the Director the United States Fish and
			 Wildlife Service and the Administrator of the National Oceanic and
			 Atmospheric Administration.(II)Concurrence or objectionFor a specific project that requires a consistency document under subsection (d) and would require
			 documentation relating to the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.) in accordance with subclause (I), not later than 21 days after the date on
			 which the Secretary seeks project-specific concurrence, the Director the
			 United States Fish and Wildlife Service or the Administrator of the
			 National Oceanic and Atmospheric Administration, as applicable, shall—(aa)submit to the Secretary written concurrence that the project is not likely to adversely affect
			 listed species or critical habitat, in accordance with the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.); or(bb)notify the Secretary that formal consultation will be required.(C)Participation by non-federal entitiesNon-Federal entities may submit to the Secretary a request to participate in the development of any
			 environmental impact statement and any resource management plan necessary
			 under this Act.(2)LiaisonsNot later than 45 days after the date of enactment of the Oregon and California Land Grant Act, the
			 Director the United States Fish and Wildlife Service and the Administrator
			 of the National Oceanic and Atmospheric Administration shall identify
			 personnel that will serve as a liaison to the Secretary—(A)to develop the environmental impact statements and resource management plans necessary under this
			 Act; and(B)address any issues at the project level under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).(3)Concurrent review(A)In generalEach cooperating agency, the Director of the United States Fish and Wildlife Service, and the
			 Administrator of the National Oceanic and Atmospheric Administration shall
			 carry out the obligations of that agency under other applicable law
			 concurrently and in conjunction with the required environmental review
			 process for the comprehensive environmental impact statement, unless doing
			 so would impair the ability of the agency to conduct needed analysis or
			 otherwise carry out those obligations.(B)Consultation and documents required under the Endangered Species Act of 1973(i)Informal consultationNot later than 7 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall commence informal consultation with the Director of the United States
		Fish and Wildlife Service and the  Administrator of the National Oceanic and
			 Atmospheric Administration on the implementation of this Act.(ii)Formal consultationNot later than 90 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall commence formal consultation with the Director of the United States
		Fish and Wildlife Service and the  Administrator of the National Oceanic and
			 Atmospheric Administration on the development of the draft environmental
			 impact statement developed under subsection (c), in accordance with
			 section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).(iii)Draft environmental impact statementNot later than 1 year after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall submit to  the Director of the United States
		Fish and Wildlife Service and the  Administrator of the National Oceanic and
			 Atmospheric Administration the draft environmental impact statement
			 developed under subsection (c), in accordance with section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).(iv)Supporting documentsNot later than 60 days after the date on which a draft environmental impact statement is published,
			 the cooperating agencies shall submit to the Secretary any documents
			 required of the cooperating agencies under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.).(4)Escalation of interagency conflicts(A)In generalIf a disagreement between the liaisons identified in paragraph (2) cannot be resolved within 14
			 days, the disagreement shall be escalated to the State directors, or if
			 there are no State directors, the regional directors.(B)Further escalation(i)In generalIf the State directors or regional directors, as applicable, cannot resolve the disagreement within
			 the period beginning on the date on which the 14-day period described in
			 subparagraph (A) expires and ending on the date that is 7 days after the
			 date on which the 14-day period expires, the matter shall be escalated to
			 the head of the applicable Federal agency.(ii)Final resolutionThe head of the applicable Federal agency shall resolve the disagreement not later than 7 days
			 after the date on which the disagreement is escalated under clause (i).(5)Applicability of northwest forest planThe Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines shall not
			 apply to forestry emphasis areas.(6)Salmon(A)In generalThe State shall be considered a cooperating agency for purposes of assisting the Administrator of
			 the National Oceanic and Atmospheric Administration in managing salmon.(B)Memorandum of understandingThe State and the Administrator of the National Oceanic and Atmospheric Administration may enter
			 into a memorandum of understanding or an agreement under section 6 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535) in carrying out activities
			 under subparagraph (A).(C)Administration(i)In generalIf the Administrator of the National Oceanic and Atmospheric Administration fails to provide any
			 necessary documentation relating to salmon required under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) within the required deadlines
			 under this section, the Secretary shall consider as completed any
			 documentation required of the Administrator under the environmental impact
			 statement, unless the Secretary of Commerce notifies the Secretary of the
			 Interior that additional time is needed.(ii)NondelegationThe Secretary of Commerce shall not delegate the authority described in clause (i).(7)5-year reevaluation(A)In generalNot later than 5 years after the date on which an environmental impact statement is developed, the
			 Director of the United States Fish and Wildlife Service and the
			 Administrator of the National Oceanic and Atmospheric Administration shall
			 reevaluate the performed and proposed work and determine if the work
			 complies with—(i)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(ii)the environmental impact statement.(B)Reinitiation(i)In generalSubject to subparagraph (A) and  clause (ii), if the Director of the United States Fish and
			 Wildlife Service and the Administrator of the National Oceanic and
			 Atmospheric Administration determine that reinitiation of consultation is
			 required due to new information relating to a threatened or endangered
			 species, changed circumstances relating to a threatened or endangered
			 species, or changed conditions relating to a threatened or endangered
			 species—(I)the consultation process under this subsection shall be reinitiated by reassessing changed
			 circumstances or conditions relating to the threatened or endangered
			 species  not originally evaluated in the environmental impact statements;
			 and(II)the supporting documentation shall be modified not later than 90 days after the date on which the
			 consultation commences to reflect the actual conditions.(ii)Management activitiesManagement activities under the comprehensive environmental impact statements developed under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 subsection (a) shall continue while the modifications described in clause
			 (i)(II) are being prepared.(8)Listings of endangered species(A)In generalThe Secretary shall redesignate some of a conservation emphasis area as a forestry emphasis area
			 and redesignate a forestry emphasis area that contains critical habitat as
			 a conservation emphasis area if—(i)a species is added to the list of endangered or threatened species under section 4(c) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(c)); and(ii)critical habitat (as defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532))
			 is designated within the forestry emphasis area that is incompatible with
			 the harvest of timber under this Act.(B)Identification of lands to be redesignatedNot later than 120 days after the date of enactment of the Oregon and California Land Grant Act,
			 the Secretary shall identify 10,000 acres of conservation emphasis area
			 that could be redesignated under subparagraph (A).105.Management of conservation emphasis areas(a)In generalA conservation emphasis area shall be managed in accordance
				with this Act and for the general purposes of ecological and
			 conservation
				benefits, including providing forest reserves that include—(1)old growth and late successional habitat;(2)clean air;(3)water quality
				filtration, purification, and storage;(4)watershed
				health;(5)soil
				stabilization;(6)flood
				control;(7)native wildlife
				biodiversity;(8)connectivity;(9)long-term storage
				of carbon;(10)climate
				stabilization;(11)pollination, seed
				dispersal, soil formation, and nutrient cycling;(12)recreational,
				educational, and tourism opportunities; and(13)aesthetic,
				spiritual, and cultural heritage values.(b)Management
				direction for conservation emphasis areas(1)Timber harvest
				limitationsThe cutting, sale, or removal of timber within a conservation emphasis area
				 may be permitted—(A)to the extent
				necessary to improve the health of the forest in a manner that—(i)maximizes the
				retention of large trees—(I)as
				appropriate to the forest type; and(II)to
				the extent that the trees promote stands that are fire resilient
			 and
				healthy;(ii)improves the
				habitats of threatened or endangered species or species considered
			 sensitive by the Secretary over the long term following completion of the
			 project;(iii)maintains or
				restores the composition and structure of the ecosystem by reducing
			 the risk of
				uncharacteristic wildfire; or(iv)in the case of	harvests in moist forest sites,  is conducted—(I)through variable density and clump-based thinning;(II)in stands up to 80 years of age to accelerate development of structurally complex forest
			 conditions; and(III)in a manner that retains older trees and old growth;(B)to carry out an
				approved management activity in furtherance of the purposes of this
			 section, if
				the cutting, sale, or removal of timber is incidental to the
			 management
				activity; or(C)for de minimis
				personal or administrative use within the conservation emphasis
			 area, if the use will
				not impact the purposes of this section.(2)Road
				constructionNo new or temporary roads shall be constructed or reconstructed
				within a conservation emphasis area after the date of enactment of
			 the Oregon and California Land Grant Act of 2013 except as necessary—(A)to protect the
				health and safety of individuals in cases of an imminent threat of
			 flood, fire,
				or any other catastrophic event that, without intervention, would
			 result in the
				loss of life or property;(B)to carry out
				environmental cleanup activities required by the Federal
			 Government;(C)to allow for
				the exercise of reserved or outstanding rights provided for by
			 treaty or
				Federal law;(D)to prevent
				irreparable resource damage by a road constructed before the date
			 of enactment
				of the Oregon and California Land Grant
				Act; or(E)to rectify a
				hazardous road condition.(3)WithdrawalSubject
				to valid existing rights, all Federal land within the conservation
			 emphasis area is
				withdrawn from—(A)all forms of
				entry, appropriation, or disposal under the public land laws,
			 except disposal
				by exchange or sale in accordance with section	117;(B)location, entry,
				and patent under the mining laws; and(C)disposition
				under all laws relating to mineral and geothermal leasing.(c)Water quality protection in conservation emphasis areas(1)Riparian reservesIn carrying out the aquatic conservation strategy for conservation emphasis areas, key watersheds
			 and drinking water emphasis areas, the Secretary shall establish riparian
			 reserves that—(A)in the case of land located along a fish-bearing stream, are 2 site-potential tree height or
			 300-feet slope distance, whichever is greater;(B)in the case of land located along a permanently flowing nonfish-bearing stream, are 1
			 site-potential tree height or 150-feet slope distance, whichever is
			 greater;(C)in the case of land located along a seasonally flowing or intermittent stream, are whichever is
			 greater among—(i)the stream channel to the top of the inner gorge and out to the edge of the riparian vegetation;(ii)a distance of 1 site-potential tree height; or(iii)100-feet slope distance;(D)in the case of a wetland that is greater than 1 acre, a lake, or a natural pond, are whichever is
			 greater among—(i)the body of water and land located along the wetland, lake,  or pond to the outer edges of riparian
			 vegetation;(ii)a distance 2 site-potential tree height; or(iii)300-feet slope distance;(E)in the case of a constructed pond or a reservoir, are the area from the maximum pool elevation to a
			 distance equal to the height of 1 site-potential tree or 150-feet slope
			 distance, whichever is greater; and(F)in the case of a wetland that is less than 1 acre or an unstable or potentially unstable area, are
			 whichever is greater among—(i)the extent of the unstable and potentially unstable area or the wetland less than 1 acre, as
			 applicable, to the outer edges of the riparian vegetation;(ii)a distance of 1 site-potential tree height; or(iii)150-feet slope distance.(2)Watershed analysis and review(A)In generalThe Secretary shall regularly conduct watershed analysis and a review of aquatic and riparian
			 resources to ensure adequate protections are being provided, consistent
			 with the objectives described in section 102(e)(1).(B)CriteriaCriteria considered in the analysis shall include—(i)the importance of the streams to salmon populations;(ii)the impacts of thermal loading;(iii)water quality; and(iv)the potential for the delivery or deposition of sediment and wood from upslope sources.(C)Changes to strategyIf a peer-reviewed, multiagency report calls for changes to the aquatic conservation strategy or
			 any riparian reserves on the conservation land to be consistent with 
			 purposes described in section 102(e)(1), the Secretary may consider
			 changes as part of any modifications (revisions or amendments) to the
			 relevant resource management plans.(d)Maps and legal
				descriptions(1)In
				generalAs soon as practicable after the date of enactment of the
				Oregon and California Land Grant
				Act, the Secretary shall prepare a map and legal description for
				the land described in sections 106 through 116.(2)Force of
				lawThe maps and legal descriptions described in paragraph (1)
				shall have the same force and effect as if included in this Act,
			 except that
				the Secretary may correct typographical errors in the maps and
			 legal
				descriptions.(3)Public
				availabilityThe maps and legal descriptions described in
				paragraph (1) shall be on file and available for public inspection
			 in the
				appropriate offices of the Bureau of Land Management.106.Rogue National
				Recreation Area(a)DesignationThere
				is established a Rogue National Recreational Area to provide for
			 the
				protection, preservation, and enhancement of recreational,
			 ecological, scenic,
				cultural, watershed, and fish and wildlife values.(b)BoundaryThe
				Rogue National Recreation Area shall consist of certain Federal
			 land managed by
				the Bureau of Land Management, comprising approximately
				94,700 acres, as generally depicted on
				the map entitled O&C Land Grant Act of 2013: Rogue National Recreation Area and dated
				November 18, 2013.(c)AdministrationThe
				Secretary shall—(1)administer the
				Rogue National Recreation Area—(A)in accordance with the applicable Federal laws
				(including regulations) and rules applicable to the Bureau of Land
			 Management; and(B)consistent with section 105; and(2)only allow uses
				of the Rogue National Recreation Area that are consistent with the
			 purposes
				described in subsection (a).(d)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Rogue National
			 Recreation Area shall be limited to roads designated by the Secretary.(e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(f)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Rogue National
			 Recreation Area.(g)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.(h)Land reclassification(1)In generalThe Secretary shall reclassify the approximately 8,600 acres of Federal land generally depicted on
			 the map described in subsection (b) as Other BLM lands as Oregon and California Railroad grant land.(2)ApplicabilityThe land reclassified under paragraph (1) shall be considered to satisfy any requirement to
			 reclassify public domain land as  Oregon and California Railroad grant
			 land, including under sections 206 and 216 of the Oregon and California Land Grant Act of 2013.107.Molalla National Recreation Area(a)DesignationThere is established a Molalla National Recreational Area to provide for the protection,
			 preservation, and enhancement of recreational, ecological, scenic,
			 cultural, watershed, and fish and wildlife values.(b)BoundaryThe Molalla National Recreation Area shall consist of certain Federal land managed by the Bureau of
			 Land Management, comprising approximately 24,100 acres, as generally
			 depicted on the map entitled O&C Land Grant Act of 2013: Molalla National Recreation Area and dated November 18, 2013.(c)AdministrationThe Secretary shall—(1)administer the Molalla National Recreation Area—(A)in accordance with the applicable Federal laws (including regulations) and rules applicable to the
			 Bureau of Land Management; and(B)consistent with section 105; and(2)only allow uses of the Molalla National Recreation Area that are consistent with the purposes
			 described in subsection (a).(d)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Molalla National
			 Recreation Area shall be limited to roads designated by the Secretary.(e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(f)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Molalla National
			 Recreation Area.(g)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.(h)Land reclassification(1)In generalThe Secretary shall reclassify the approximately 12,000 acres of Federal land generally depicted on
			 the map described in subsection (b) as Other BLM lands as Oregon and California Railroad grant land.(2)ApplicabilityThe land reclassified under paragraph (1) shall be considered to satisfy any requirement to
			 reclassify public domain land as  Oregon and California Railroad grant
			 land, including under sections 206 and 216 of the Oregon and California Land Grant Act of 2013.108.McKenzie
				Drinking Water Special Management Unit(a)EstablishmentThere
				is established a special resources management unit in the State
			 consisting of
				certain Federal land managed by the Bureau of Land Management,
			 generally
				depicted as the McKenzie Drinking Water Special Management Unit on the map entitled O&C Land Grant Act of 2013: McKenzie Drinking Water Area and dated November 18, 2013, to be known as the
				McKenzie Drinking Water Special Management Unit (referred
				to in this section as the Management Unit).(b)PurposesThe
				purposes of the Management Unit are—(1)to ensure the
				protection of the McKenzie Watershed as a clean
				drinking water source safeguarding the water quality and quantity
			 of the Watershed, for the residents of Lane County, Oregon; and(2)to allow visitors
				to enjoy the special scenic, natural, cultural, and fish and
			 wildlife values of the
				McKenzie Watershed.(c)Administration(1)In
				generalThe Secretary shall—(A)administer the
				Management Unit—(i)in accordance
				with the laws (including regulations) and rules applicable to the
			 Bureau of
				Land Management; and(ii)consistent with
				section 105; and(B)only allow uses
				of the Management Unit that are consistent with the purposes
			 described in
				subsection (b).(d)Prohibited
				activitiesSubject to valid existing rights, the following
				activities shall be prohibited on Bureau of Land Management land in
			 the
				Management Unit:(1)Commercial
				livestock grazing.(2)The placement of
				new fuel storage tanks.(3)Except to the
				extent necessary to further the purposes described in subsection
			 (b), the
				application of any toxic chemicals (other than fire retardants),
			 including
				pesticides.(e)Cooperation on private landThe
				Secretary is encouraged to work with private landowners who have
			 agreed to
				cooperate with the Secretary to further the purposes of this
			 section.(f)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Management Unit shall be
			 limited to roads designated by the Secretary.(g)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(h)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Management Unit.(i)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.109.Hillsboro Drinking Water Special Management Unit(a)EstablishmentThere is established a special resources management unit in the State consisting of certain Federal
			 land managed by the Bureau of Land Management, generally depicted as the Hillsboro Drinking Water Special Management Unit on the map entitled O&C Land Grant Act of 2013 Hillsboro Drinking Water Area and dated November 18,  2013, to be known as the Hillsboro Drinking Water Special Management Unit (referred to in this section as the Management Unit).(b)PurposesThe purposes of the Management Unit are—(1)to ensure the protection of the Hillsboro Watershed as a clean drinking water source, safeguarding
			 the quality and quantity of the Watershed, for the residents of Washington
			 County, Oregon; and(2)to allow visitors to enjoy the special scenic, natural, cultural,  and fish and wildlife values of
			 the Hillsboro Watershed.(c)Administration(1)In generalThe Secretary shall—(A)administer the Management Unit—(i)in accordance with the laws (including regulations) and rules applicable to the Bureau of Land
			 Management; and(ii)consistent with section 105; and(B)only allow uses of the Management Unit that are consistent with the purposes described in
			 subsection (b).(d)Prohibited activitiesSubject to valid, existing rights, the following activities shall be prohibited on Bureau of Land
			 Management land on the conservation emphasis areas in the Management Unit:(1)Commercial livestock grazing.(2)The placement of new fuel storage tanks.(3)Except to the extent necessary to further the purposes described in subsection (b), the application
			 of any toxic chemicals (other than fire retardants), including pesticides.(e)Cooperation on private landThe Secretary is encouraged to work with adjacent private landowners who have agreed to cooperate
			 with the Secretary to further the purposes of this section.(f)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Management Unit shall be
			 limited to roads designated by the Secretary.(g)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(h)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Management Unit.(i)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.110.Clackamas Drinking Water Special Management Unit(a)EstablishmentThere is established a special resources management unit in the State consisting of certain Federal
			 land managed by the Bureau of Land Management, generally depicted as the Clackamas Drinking Water Special Management Unit on the map entitled O&C Land Grant Act of 2013: Clackamas Drinking Water Area and dated November 18,  2013, to be known as the Clackamas Drinking Water Special Management Unit (referred to in this section as the Management Unit).(b)PurposesThe purposes of the Management Unit are—(1)to ensure the protection of the Clackamas Watershed as a clean drinking water source, safeguarding
			 the water quality and quantity of the Watershed, for the residents of
			 Clackamas County, Oregon; and(2)to allow visitors to enjoy the special scenic, natural, cultural, and  fish and wildlife values of
			 the Clackamas Watershed.(c)Administration(1)In generalThe Secretary shall—(A)administer the Management Unit—(i)in accordance with the laws (including regulations) and rules applicable to the Bureau of Land
			 Management; and(ii)consistent with section 105; and(B)only allow uses of the Management Unit that are consistent with the purposes described in
			 subsection (b).(d)Prohibited activitiesSubject to valid, existing rights, the following activities shall be prohibited on Bureau of Land
			 Management land on the conservation emphasis areas in the Management Unit:(1)Commercial livestock grazing.(2)The placement of new fuel storage tanks.(3)Except to the extent necessary to further the purposes described in subsection (b), the application
			 of any toxic chemicals (other than fire retardants), including pesticides.(e)Cooperation on private landThe Secretary is encouraged to work with adjacent private landowners who have agreed to cooperate
			 with the Secretary to further the purposes of this section.(f)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Management Unit shall be
			 limited to roads designated by the Secretary.(g)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(h)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Management Unit.(i)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.111.Springfield Drinking Water Special Management Unit(a)EstablishmentThere is established a special resources management unit in the State consisting of certain Federal
			 land managed by the Bureau of Land Management, generally depicted as the Springfield Drinking Water Special Management Unit  on the map entitled O&C Land Grant Act of 2013: Springfield Drinking Water Area and dated November 18,  2013, to be known as the Springfield Drinking Water Special Management Unit (referred to in this section as the Management Unit).(b)PurposesThe purposes of the Management Unit are—(1)to ensure the protection of the Springfield Watershed as a clean drinking water source,
			 safeguarding the water quality and quantity of the Watershed, for the
			 residents of Springfield, Oregon and nearby communities; and(2)to allow visitors to enjoy the special scenic, natural, cultural, and  fish and wildlife values of
			 the Springfield Watershed.(c)Administration(1)In generalThe Secretary shall—(A)administer the Management Unit—(i)in accordance with the laws (including regulations) and rules applicable to the Bureau of Land
			 Management; and(ii)consistent with section 105; and(B)only allow uses of the Management Unit that are consistent with the purposes described in
			 subsection (b).(d)Prohibited activitiesSubject to valid, existing rights, the following activities shall be prohibited on Bureau of Land
			 Management land on the conservation emphasis areas in the Management Unit:(1)Commercial livestock grazing.(2)The placement of new fuel storage tanks.(3)Except to the extent necessary to further the purposes described in subsection (b), the application
			 of any toxic chemicals (other than fire retardants), including pesticides.(e)Cooperation on private landThe Secretary is encouraged to work with adjacent private landowners who have agreed to cooperate
			 with the Secretary to further the purposes of this section.(f)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Management Unit shall be
			 limited to roads designated by the Secretary.(g)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(h)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Management Unit.(i)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.112.Cascade-Siskiyou National Monument Expansion(a)Expansion and
				administrationSubject to valid existing rights, the Secretary
				shall administer the approximately 2,050 acres of Bureau
				of Land Management land generally depicted as ‘Cascade Siskiyou
			 National Monument Expansion’ on the map
				entitled O&C Land Grant Act of 2013: Cascade-Siskiyou National Monument Expansion and Pacific Crest Trail
			 Protection Corridor and dated
				November 18, 2013, as part of the Cascade-Siskiyou
				National Monument (referred to in this section as the Monument), in
				accordance with—(1)this
				section;(2)Presidential
				Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg. 37247);
			 and(3)section 105 and any law
				(including regulations) generally applicable to Bureau of Land
			 Management land,
				including the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1701 et seq.).(b)Fire
				managementAs soon as practicable after the date of enactment of
				this section, the Secretary shall—(1)revise the fire
				management plan for the Monument to include the land added to
				the Monument under subsection (a); and(2)in accordance
				with the revised plan, carry out hazardous fuel management
			 activities within
				the boundaries of the Monument.(c)Grazing(1)In
				generalSubject to paragraph (2), the Secretary may allow the
				grazing of livestock within the approximately 2,050 acres of
				expansion land to continue as authorized under permits or leases in
			 existence
				as of the date of enactment of this section.(2)Applicable
				lawGrazing under paragraph (1) shall be—(A)at a level not
				greater than the level at which the grazing exists as of the date
			 of enactment
				of this section, as measured in Animal Unit Months; and(B)in accordance
				with applicable law.(d)Fish and
				wildlifeNothing in this section affects the jurisdiction or
				responsibilities of the State with respect to fish and wildlife in
			 the State.(e)Adjacent
				managementNothing in this section creates any protective
				perimeter or buffer zone around the Monument additions.(f)Protection of
				tribal rightsNothing in this section diminishes any treaty
				rights of any Indian tribe.(g)Land reclassification(1)In generalThe Secretary shall reclassify the approximately 200 acres of Federal land generally depicted as Other BLM lands on the map described in subsection (b) as Oregon and California Railroad grant land.(2)ApplicabilityThe land reclassified under paragraph (1) shall be considered to satisfy any requirement to
			 reclassify public domain land as  Oregon and California Railroad grant
			 land, including under sections 206 and 216 of the Oregon and California Land Grant Act of 2013.113.Illinois Valley Salmon and Botanical Area Special Management Unit(a)EstablishmentThere is established a special resources management unit in the State consisting of certain Federal
			 land managed by the Bureau of Land Management, as generally depicted on
			 the map entitled O&C Land Grant Act of 2013: Illinois Valley Salmon and Botanical Area and dated November 18, 2013, to be known as the Illinois Valley Salmon and Botanical Area (referred to in this section as the Botanical Area).(b)PurposesThe purposes of the Botanical Area are to provide for the protection, preservation, and enhancement
			 of botanical, nonmotorized recreational, ecological, scenic, cultural,
			 watershed, and fish and wildlife values.(c)AdministrationThe Secretary shall—(1)administer the Botanical Area—(A)in accordance with the laws (including regulations) and rules applicable to the Bureau of Land
			 Management; and(B)consistent with section 105; and(2)only allow uses of the Botanical Area that are consistent with the purposes described in subsection
			 (b).(d)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the  Botanical Area shall be
			 limited to roads designated by the Secretary.(e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(f)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Botanical Area.(g)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.(h)Land reclassification(1)In generalThe Secretary shall reclassify the approximately 7,200 acres of  Federal land generally depicted as Other BLM lands  on the map described in subsection (a) as Oregon and California Railroad grant land.(2)ApplicabilityThe land reclassified under paragraph (1) shall be considered to satisfy any requirement to
			 reclassify public domain land as  Oregon and California Railroad grant
			 land, including under sections 206 and 216 of the Oregon and California Land Grant Act of 2013.114.Pacific Crest National Scenic Trail Protection Corridor(a)EstablishmentThe Secretary shall—(1)not later than 1 year after the date of enactment of the Oregon and California Land Grant Act of 2013, establish a protection and management corridor in the State consisting of certain Federal land
			 managed by the Bureau of Land Management, generally depicted as ‘Pacific
			 Crest Trail Protection Corridor’ on the map  entitled O&C Land Grant Act of 2013: Cascade-Siskiyou National Monument Expansion and Pacific Crest Trail
			 Protection Corridor and dated November 18, 2013, to be known as the Pacific Crest Trail Corridor (referred to in this section as the PCT Corridor); and(2)draw the PCT Corridor boundaries to include—(A)all the Bureau of Land Management land within approximately 1/4 mile on either side of the Pacific Crest National Scenic Trail; and(B)to the extent practicable, recreational, scenic, historical, wildlife, water, and other resources
			 associated with the Pacific Crest National Scenic Trail that are in need
			 of protection.(b)Administration(1)In generalThe Secretary shall manage the Federal land administered by the Bureau of Land Management described
			 in subsection (a) to protect and enhance enjoyment of the  recreational,
			 scenic, historical, wildlife, and water values of the PCT Corridor in as
			 natural and undeveloped state as practicable.(2)ActivitiesForest thinning and vegetation treatments should be considered consistent with paragraph (1) if the
			 purpose is—(A)to improve forest health when faced by a threat of fire, insect outbreak, or disease;(B)to improve or maintain recreational facilities and opportunities; or(C)to protect public health or safety.(c)Forest roadsForest roads crossing the PCT Corridor or within the PCT Corridor shall be limited to those
			 necessary for the proper use and administration of adjacent public land,
			 as determined by the Secretary in applicable management plans.(d)Applicable lawIf the PCT Corridor established by this subsection is within an area designated by Congress for
			 special management, the most restrictive provisions of law shall apply.(e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(f)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the PCT Corridor.(g)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.115.Primitive backcountry special management areas(a)Management(1)In generalThe Secretary shall manage the Federal land administered by the Bureau of Land Management described
			 in subsection (b) in a manner that preserves the natural and primitive
			 character of the land for recreational, scenic, and scientific use.(2)ActivitiesForest thinning and vegetation treatments should be considered consistent with paragraph (1) if the
			 purpose is—(A)to improve forest health when faced by a threat of fire, insect outbreak, or disease;(B)to improve or maintain recreational facilities and opportunities; or(C)to protect public health or safety.(b)Description of landThe Federal land referred to in subsection (a) is the following:(1)Grizzly peak primitive backcountry areaCertain Federal land managed by the Bureau of Land Management, comprising approximately 2,100
			 acres, as generally depicted on the map entitled O&C Land Grant Act of 2013: Grizzly Peak Primitive Backcountry Area, dated November 18, 2013, which shall be known as the Grizzly Peak Primitive Backcountry Area.(2)Dakubetede primitive backcountry areaCertain Federal land managed by the Bureau of Land Management, comprising approximately 21,200
			 acres, as generally depicted on the map entitled O&C Land Grant Act of 2013: Dakubetede Primitive Backcountry  Area, dated November 18, 2013, which shall be known as the Dakubetede Primitive Backcountry Area.(3)Wellington wildlands primitive backcountry areaCertain Federal land managed by the Bureau of Land Management, comprising approximately 5,700
			 acres, as generally depicted on the map entitled O&C Land Grant Act of 2013: Wellington Wildlands Primitive Backcountry Area, dated November 18, 2013, which shall be known as the Wellington Wildlands Primitive Backcountry Area.(4)Mungers butte primitive backcountry areaCertain Federal land managed by the Bureau of Land Management, comprising approximately 10,200
			 acres, as generally depicted on the map entitled O&C Land Grant Act of 2013: Mungers Butte Primitive Backcountry Area, dated November 18, 2013, which shall be known as the Mungers Butte Primitive Backcountry Area.(5)Brummitt fir primitive backcountry areaCertain Federal land managed by the Bureau of Land Management, comprising approximately 2,000
			 acres, as generally depicted on the map entitled O&C Land Grant Act of 2013: Brummitt Fir Primitive Backcountry Area, dated November 18, 2013, which shall be known as the Brummitt Fir Primitive Backcountry Area.(6)Crabtree valley primitive backcountry areaCertain Federal land managed by the Bureau of Land Management, comprising approximately 2,100
			 acres, as generally depicted on the map entitled O&C Land Grant Act of 2013: Crabtree Valley Primitive Backcountry  Area, dated November 18, 2013, which shall be known as the Crabtree Valley Primitive Backcountry Area.(c)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the land described in
			 subsection (b) shall be limited to roads designated by the Secretary.(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(e)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the land described
			 in subsection (b).(f)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.(g)Land reclassification(1)In generalThe Secretary shall reclassify the approximately 3,600 acres of Federal generally depicted as Other BLM lands on the maps described in subsection (b) as Oregon and California Railroad grant land.(2)ApplicabilityThe land reclassified under paragraph (1) shall be considered to satisfy any requirement to
			 reclassify public domain land as  Oregon and California Railroad grant
			 land, including under sections 206 and 216 of the Oregon and California Land Grant Act of 2013.116.Special Environmental Zones(a)DesignationThere are established special resources management units consisting of current and proposed areas
			 of critical environmental concern managed by the Bureau of Land Management
			 that are not otherwise designated by this Act, as generally depicted on
			 the map entitled O&C Land Grant Act of 2013: Special Environmental Zones and dated November 18, 2013, to be known as Special Environmental Zones (referred to in this section as Special Environmental Zones).(b)PurposesThe purposes of the Special Environmental Zones are to provide for the protection, preservation,
			 and enhancement of ecological, scenic, cultural, watershed, and fish and
			 wildlife values.(c)AdministrationThe Secretary shall—(1)administer the Special Environmental Zones—(A)in accordance with the laws (including regulations) and rules applicable to the Bureau of Land
			 Management; and(B)consistent with section 105; and(2)only allow uses of the Special Environmental Zones that are consistent with the purposes described
			 in subsection (b).(d)Off-Road vehiclesThe use of motorized vehicles on Bureau of Land Management holdings in the Special Environmental
			 Zones shall be limited to roads designated by the Secretary.(e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(f)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Special
			 Environmental Zones.(g)Protection of tribal rightsNothing in this section diminishes any treaty rights of any Indian tribe.(h)Effect on other lawsIf a Special Environmental Zone established by this section is located within an area designated by
			 Congress for special management, the most restrictive provisions of
			 Federal law shall apply.117.Land ownership consolidation(a)In generalThe Secretary shall seek to consolidate Federal and non-Federal land by conveying the covered land
			 and by acquiring private or State-owned land to create more contiguous
			 blocks of land under the jurisdiction of the Secretary—(1)to improve the efficiency of management of the Federal land;(2)to facilitate resource management on the Federal land; or(3)to improve the conservation value of the Federal land.(b)ReviewNot later than	180 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall review and inventory the covered land to identify any public land that—(1)as the result of location or other characteristic, is no longer necessary or appropriate for
			 continued Federal management in accordance with this Act; or(2)is determined to facilitate achieving any of the purposes described in subsection (a).(c)Consultation with adjacent landownersAs soon as practicable after completing the review and inventory under subsection (b), the
			 Secretary shall consult with the owners of adjacent land to determine
			 whether there is mutual interest in entering into land exchanges if the
			 exchange will meet any of the purposes described in subsection (a).(d)Expedited land exchanges(1)In generalIf an owner of adjacent land described in subsection (c) expresses  interest in participating in a
			 land exchange under this section, the Secretary may complete that land
			 exchange in accordance with paragraphs (2) through (5).(2)Public interest determination(A)In generalIf an owner of adjacent land described in subsection (c) proposes to the Secretary entering into a
			 land exchange under this section, the Secretary shall, not later than 90
			 days after receiving the proposal, determine whether the public interest
			 will be well-served by making the exchange.(B)Failure to make public interest determinationIf the Secretary fails to make the determination by the date described in subparagraph (A), the
			 Secretary shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives—(i)a report explaining the reason why the determination has not been made; and(ii)every 30 days after the report described in clause (i) is submitted until the date on which the
			 Secretary makes a determination, an updated report.(3)Exchange pending completion of appraisalsIf the Secretary determines that a proposed land exchange is in the public interest, the Secretary
			 may allow for the Federal and non-Federal land  to be exchanged pending
			 completion of appraisals, subject to a binding commitment from the
			 non-Federal landowner and any terms and conditions the Secretary may
			 require to ensure that the values of the Federal and non-Federal land	are
			 ultimately equal or equalized in accordance with section 206(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)).(4)Land  of approximately equal valueIn order to expedite a land exchange that the Secretary has determined to be in the public interest
			 under paragraph (2), the Secretary may use the authority to exchange land
			 of approximately equal value in accordance with section 206(h) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(h)) as
			 applicable.(5)Additional exchange authorityThe Secretary may exercise the authority under the Act of March 20, 1922 (16 U.S.C. 485), to
			 facilitate land exchanges under this section, except that any reference to
			 the Secretary of Agriculture in that Act shall be considered to be a
			 reference to the Secretary, and any reference to national forests in that
			 Act shall be considered to be a reference to covered land.(e)Sale of public land(1)In general(A)EstablishmentThe Secretary shall establish a program to complete appraisals and satisfy other legal requirements
			 for the sale or exchange of public land identified for disposal under this
			 section.(B)Priority salesThe Secretary shall prioritize the sales of land of those parcels identified by the Secretary as
			 suitable for disposal as of the date of enactment of the Oregon and California Land Grant Act of 2013, identified as Land Tenure, Zone 3 as generally depicted on the map entitled Western Oregon Forestry Land Tenure, Zone 3 and dated September 6, 2013.(2)Sale proceduresThe sale of public land identified under subsection (a) shall be conducted in accordance with
			 sections 203 and 209 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1713, 1719).(3)Exceptions to competitive bidding requirementsThe exceptions to competitive bidding requirements under section 203(f) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1713(f)) shall apply to this section
			 in cases in which the Secretary determines it to be necessary.(f)Use of proceeds(1)In generalNotwithstanding any other provision of law (other than a law that specifically provides for a
			 portion of the proceeds of a land sale to be distributed to any trust fund
			 of the State), proceeds from the sale under subsection (e) of land
			 described in subsection (a) shall—(A)in the case of	land sold within a forestry emphasis area, be deposited into a separate account in
			 the Treasury to be known as the O&C Land—Forestry Emphasis Areas Acquisition Account; and(B)in the case of	land sold within a conservation emphasis area, be deposited into a separate account
			 in the Treasury to be known as the O&C Land—Conservation Emphasis Areas Acquisition Account.(2)AvailabilityAmounts in the accounts described in paragraph (1) shall be available to the Secretary, without
			 further appropriation, to purchase land or interests in land, from willing
			 sellers only, if acquisition of the non-Federal land will meet 1 or more 
			 of the purposes described  in subsection (a).(3)Administrative expensesAn amount not to exceed 20 percent of the funds deposited in the accounts described in paragraph
			 (1) may be used by the Secretary for administrative and other expenses
			 necessary to carry out the activities authorized in this section.(g)Balance in accountsThe Secretary shall administer the balance in the accounts described in subsection (f)(1) as
			 follows:(1)The Secretary shall not complete the sale of more than 5,000 acres of the land identified under
			 subsection (b) prior to obligating funds from the accounts described in
			 subsection (f)(1) for the acquisition of at least 1 parcel.(2)The Secretary shall seek to keep the balances in the accounts described in subsection (f)(1) low by
			 using the funds in the accounts to acquire parcels as soon as practicable.(h)Acquired land(1)Forestry emphasis areasAny land or interest in land acquired using funds from the O&C Land—Forestry Emphasis Areas Acquisition Account  shall be administered by the Secretary in
			 accordance with section 103.(2)Conservation emphasis areasAny land or interest in land acquired using funds from the O&C Land—Conservation Emphasis Areas Acquisition Account shall be administered by the Secretary in
			 accordance with section 105.118.Categorical
				exclusions(a)In
				generalExcept as provided in subsection (c), the eligible
				activities described in subsection (b) that are conducted on
			 covered land in
				accordance with this section shall be—(1)considered an
				action categorically excluded from the requirements for an
			 environmental
				assessment or an environmental impact statement under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of
				title 40, Code of Federal Regulations (or a successor regulation);
			 and(2)exempt from administrative review.(b)Eligible
				activitiesThe eligible activities referred to in subsection (a)
				consist of the following:(1)The placement of
				trees and portions of trees in streams to benefit fish species.(2)The planting of
				riparian vegetation with species of vegetation native to the State.(3)The replacement
				of culverts that—(A)impede fish
				passage; or(B)are unable to
				withstand a 100-year flood event.(4)The removal of
				any road that—(A)was not
				established by the Bureau of Land Management; and(B)was established
				less than 20 years before the date of removal of the road.(c)Exclusion of
				certain areasSubsection (a) does not apply to eligible
				activities located in—(1)a component of
				the National Wilderness Preservation System;(2)a wilderness
				study area; or(3)an area in which
				activities described in subsection (b) would be inconsistent with
			 the
				applicable resource management plan.119.Closure or
				decommissioning of Bureau of Land Management roads(a)Closure or
				decommissioning of BLM roads(1)In generalThe Secretary shall seek to close or decommission
				nonessential roads on covered
				land in a manner that, minimizes, to the maximum extent
				practicable, the hydrologic impact of the closure or
			 decommissioning.(2)PriorityIn
				carrying out paragraph (1), the Secretary shall prioritize
			 nonessential roads
				for closure or decommissioning, using the following criteria:(A)Nonessential
				roads that are most likely to cause the greatest magnitude of
			 environmental
				harm, including—(i)roads located on steep
				slopes;(ii)roads located in a manner that
				cause, or are at a risk of causing, chronic sedimentation, road
			 failure,
				landslides, or other environmental concerns (including roads with
			 high
				densities of stream crossings);(iii)roads that pose
				public safety concerns; or(iv)roads that, if
				closed or decommissioned, would significantly enhance watershed
			 function and
				wildlife habitat through the restoration of large blocks of
			 habitat.(B)The usage of the
				nonessential road for administrative activities of the Bureau of
			 Land
				Management or by the public.(C)The expenses
				necessary to complete the closure or decommissioning of the
			 nonessential
				road.(b)Legacy roads and trails program(1)In generalThe Secretary shall establish a program to be known as the Legacy Roads and Trails program to provide—(A)urgently needed road decommissioning, road and trail repair and maintenance and associated
			 activities, and removal of fish passage barriers, especially in areas in
			 which roads may be contributing to water quality problems in streams and
			 water bodies that  support threatened, endangered, or sensitive species or
			 community water sources;(B)urgently needed road repairs required due to recent storm events; or(C)the decommissioning of unauthorized roads that are not part of the transportation system.(2)Project selection(A)In generalThe Secretary shall use public input in the selection of projects and display its selection process
			 on the website of the Bureau of Land Management.(B)PrioritiesIn selecting projects under this subsection, the Secretary shall give priority to—(i)decommissioning and repairing roads and trails in environmentally sensitive areas; and(ii)areas in which	roads may be contributing to water quality problems in streams and water bodies the
			 support threatened or endangered species, or species considered sensitive
			 by the Secretary.(3)Report to CongressNot later than	120 days after the end of each fiscal year, the Secretary shall submit to Congress 
			 a report on the status of the projects selected for completion in the
			 following 2 fiscal years.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal
			 years 2013 through 2023.120.Special
				management and research areas(a)In generalThe Secretary shall designate 50,000 acres across 2 to 5 sites in both moist forests and dry
			 forests to be comanaged by the Secretary and Oregon State University as
			 special management and research areas in accordance with the criteria
			 described in subsection (b).(b)CriteriaIn designating land as special management and research areas under subsection (a), the Secretary
			 shall designate—(1)20 to 30 percent of land that is designated as Conservation Emphasis Areas on the maps described in section 102(a)(2);(2)70 to 80 percent of land that is designated as Forestry Emphasis Areas  on the maps described in section 102(a)(2);(3)land, to the maximum
				extent practicable, contiguous to other land designated under
			 subsection
				(a);(4)land within close
				proximity of other land designated under subsection (a);(5)land located within
				150 miles of the main campus of Oregon State
				University in Corvallis, Oregon; and(6)selected in
				consultation with Oregon State University.(c)Authorized
				projectsLand designated under subsection (a) shall be used for
				the conducting by institutions of higher education in the State of
			 research
				projects and demonstration projects that address—(1)increasing social
				awareness and knowledge of the environmental, social, and economic
			 impacts on the
				implementation of ecological forestry on public land;(2)improving the
				health of rural communities and citizens;(3)reducing
				catastrophic fires and the degradation of ecosystem health;(4)increasing
				conservation with a landscape approach; and(5)understanding the
				riparian reserve approaches authorized under this
				Act.(d)MonitoringWork performed on land designated under subsection (a) shall  include—(1)post-treatment monitoring of the effects of the treatments on the land; and(2)if  practicable, monitoring of other projects implemented under this Act, including monitoring by—(A)diverse stakeholders;(B)collaborative groups;(C)Federal agencies;  and(D)institutions of higher educations.(e)Institutions of
				higher educationAt least 10 percent of the authorized projects
				conducted annually under this section shall be conducted by an
			 institution of
				higher education in the State other than Oregon State University.(f)Minimum
				acreage(1)In
				generalAt least 3,750 acres of the land designated under
				subsection (a) shall be treated during each 5-year period.(2)Failure to
				treatIf the minimum acreage under paragraph (1) is not treated
				for two 5-year periods during a 20-year period, management of the
			 land designated
				under subsection (a) shall revert to traditional management status
			 by the
				Secretary.(g)ReviewThe
				Bureau of Land Management State Director shall—(1)review and decide
				whether to permit each proposed treatment to be conducted as part
			 of an
				authorized project; and(2)review for
				adequacy the paperwork required to be prepared for each treatment.(h)EffectNothing
				in this section supersedes or modifies any provision of Federal law
			 not
				expressly superseded or modified by this section.121.Compliance(a)In generalThe Secretary shall establish guidelines to ensure that the following trees are not cut in the
			 covered area in violation of this Act:(1)Nest trees.(2)Trees equal to or greater than 250 years of age measured at breast height.(3)Old growth trees less than 250 years of age measured at breast height.(b)Issuance of penalty to the contractorIf a contractor cuts a tree described in paragraph (1) or (2) of subsection (a), the contractor
			 shall make a payment to the Secretary equal to 3 times the value of that
			 tree, as determined under subsection (c).(c)Valuation(1)In generalThe stumpage value of the 1 or more trees described in paragraph (1) or (2) of subsection (a) 
			 shall be used to calculate the amount of the payment to be made under
			 subsection (b) in accordance with this subsection.(2)Volume of trees cutThe volume of the trees cut shall be calculated using—(A)the Scribner Decimal C Log Rule; and(B)West-Side Scaling methods.(3)Stumpage value of trees(A)In generalThe stumpage value of the trees cut shall be determined using the Log Price Report or other similar
			 document prepared regularly by the Oregon Department of Forestry in
			 accordance with this subsection.(B)Stumpage valueThe stumpage value of the trees used shall be  based on the average price paid by mills on delivery
			 for similar trees harvested—(i)in the same calendar year quarter that the trees cut were discovered to be in violation of this
			 Act; and(ii)in the same region of the State, as determined by the Oregon Department of Forestry.(C)Transportation costsThe costs of transporting the cut trees to a mill shall not be considered when determining the
			 value of the trees under this subsection.(d)Penalty system(1)In generalSubject to paragraph (2), not later than 180 days after the date of enactment of the Oregon and California Land Grant Act of 2013, the Secretary shall establish  a  penalty system designed to deter contractors from cutting trees
			  in the covered area, in violation of this Act, that are between the ages
			 of 150 and 250 measured at breast height.(2)Restrictions(A)In generalThe penalty system under paragraph (1) shall  allow for some  de minimis quantity of trees
			 described in that paragraph, as determined by the Secretary,  to be
			 determined to be  trees cut in error and not subject to penalty.(B)Modification of penalty systemIf the quantity of trees described in paragraph (1) that are cut by a contractor is greater than
			 twice the de minimis quantity established by the Secretary, the Secretary
			 shall, after public notice and opportunity to comment for a period of 30
			 days, revise the penalty system accordingly.122.Review by
				advisory panel(a)In
				generalNot later than 10
				years after the date of enactment of the Oregon and California Land Grant Act of 2013 and every 10 years
				thereafter, the Secretary shall convene a scientific and technical
			 advisory
				panel of scientists that are not permanent employees of the Bureau
			 of Land Management to perform a
				comprehensive scientific and managerial review on whether the
			 provisions of
				this Act have been implemented in a manner
				that results in robust timber harvests and maintains environmental
			 values,
				including—(1)the effect on forest health;(2)the effect on watershed health;(3)impacts to early and late successional habitat; and(4)the effectiveness of the riparian reserves.(b)ReportNot later than 180 days after the date on
				which a panel is convened under subsection (a), the panel shall
			 submit to
				Congress a report that includes recommendations with respect to the
				implementation of this Act, including
				recommendations for any additional legislation needed to implement
			 this
				Act.123.Transition(a)In generalDuring the period beginning on the date of enactment of the Oregon and California Land Grant Act of 2013 and ending 90 days after the date the record of decision is completed under section 104,  a
			 transition period (referred to in this section as the transition period) shall be in effect in accordance with this section.(b)Management(1)In generalExcept as provided in paragraph (2), during the transition period, the Secretary shall	manage the
			 covered land, including continuing to plan timber sales and restoration
			 projects, in accordance with the designations, allocation, and
			 requirements of this Act.(2)Pending timber salesTimber sales for which an environmental impact statement, environmental assessment, or categorical
			 exclusion documentation required under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) has been completed or will be
			 completed during the 60-day period beginning on the date of enactment of
			 the Oregon and California Land Grant Act of 2013    shall proceed in accordance with the terms of the sales.(c)Special administrative review processThe procedures established under section 105 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6515) shall be the only process to administratively challenge
			 projects during the transition period.(d)Existing contracts(1)In generalAny work or timber contract sold or awarded by the Secretary on or with respect to covered land
			 before the date of enactment of the Oregon and California Land Grant Act of 2013 shall remain binding and effective according to the terms of the contract.(2)AdministrationThe Secretary shall seek to make such accommodations as are necessary to avoid interfering with the
			 performance of a contract described in paragraph (1).(e)Existing access rights(1)In generalDuring the transition period, the Secretary shall preserve all rights of access and use of covered
			 land (including reciprocal rights-of-way agreements, tail hold agreements,
			 or other right-of-way or easement obligations) existing on the date of 
			 enactment of the Oregon and California Land Grant Act of 2013.(2)AdministrationRights	described in paragraph (1) shall remain applicable to covered land in the same manner and
			 to the same extent as the rights applied before the date of enactment of
			 the Oregon and California Land Grant Act of 2013.124.EffectNothing in this Act affects any private ownership or rights, including rights-of-way and tribal
			 treaty rights, or terminates any valid lease, permit, patent, or other
			 right of authorization existing on the date of enactment of the Oregon and California Land Grant Act of 2013 with regard to covered  land..102.Distribution of funds(a)In generalTitle II of the Oregon and California Land Grant Act (43 U.S.C. 1181f) is amended to read as
			 follows:IIDistribution of funds201.Distribution of funds(a)FundEffective for fiscal year 2014 and each fiscal year thereafter, all funds deposited in the Treasury
			 in the special fund designated the Oregon and California Railroad Land-Grant Fund shall be distributed annually in accordance with this section.(b)General fundSubject to subsection (d)(4)(C), as soon as practicable after the end of each fiscal year described
			 in subsection (a), $4,000,000 of all amounts received for the applicable
			 fiscal year by the Secretary from the	covered land shall be transferred
			 to the general fund of the Treasury.(c)Administrative costs(1)In generalSubject to paragraph (2) and subsection (d)(4)(C), all amounts received for the applicable fiscal
			 year by the Secretary from the covered land shall be used to pay for the
			 management and administrative expenses for, and capital improvement costs
			 on, covered land.(2)LimitationsThe amount of revenue that is used to pay for expenses and costs for a fiscal year under paragraph
			 (1) shall not exceed—(A)25 percent of all amounts received for the applicable fiscal year by the Secretary from the covered
			 land during the fiscal year; or(B)$20,000,000.(d)Payments to counties(1)In generalAll amounts received for the applicable fiscal year by the Secretary from the  covered land during
			 a fiscal year that is in excess of the amount necessary to carry out
			 subsections (b) and (c) shall be provided to the counties that contain
			 covered land (referred to in this subsection as a  covered county) in the form of annual payments.(2)TimingPayments shall be made available to covered  counties under this subsection as soon as practicable
			 following the end of each fiscal year.(3)Other county fundsPayments made to covered counties under this subsection shall be used as other county funds.(4)Amount(A)In generalSubject to subparagraphs (B) and (C), for each fiscal year  described in subsection (a), the amount
			 of payments allocated	under this subsection to each covered county for a
			 fiscal year shall be equal to the ratio that—(i)the assessed value of covered land in the covered county for fiscal year 1915; bears to(ii)the assessed value of covered land in all covered counties for fiscal year 1915.(B)Nonassessed landFor purposes of subparagraph (A), the portion of the covered  lands in each of the covered counties
			 that was not assessed for fiscal year 1915 shall be considered  to have
			 been assessed at the average assessed value of the covered land in the
			 covered county.(C)Minimum amount(i)In generalSubject to clauses (ii) and (iii), the annual payment paid to a covered county under this
			 subsection, to the extent practicable, shall not be less than the payment
			 that the covered county would have received solely under this Act for
			 fiscal year 2013 if the covered county had  elected to receive payment
			 under this Act and not under any other law.(ii)Use of general fund shareIf the portion of revenues to be provided to a covered county for a fiscal year is less than the
			 amount described in clause (i), the payment made to the Treasury for the
			 fiscal year under subsection (b) shall be reduced by an amount necessary
			 to provide  the minimum payments required under  clause (i) for the
			 covered county.(iii)Use of administrative costs shareIf the minimum payments required under	clause (i) could not be made to all covered counties  after
			 the payment made to the Treasury is reduced under clause (ii), the payment
			 made for administrative expenses for the fiscal year under subsection (c)
			 shall be reduced by an amount necessary to provide  the minimum payments
			 required under  clause (i) for all covered counties..(b)Effective dateThe amendment made by subsection (a) takes effect on October 1, 2013.103.Wild and Scenic River designations(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Nestucca river, oregonThe approximately 15-mile segment from its confluence with Ginger Creek downstream until it crosses
			 T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered by the
			 Secretary of the Interior as a recreational river.(209)Walker creek, oregonThe approximately 3-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the
			 confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15,
			 Willamette Meridian, to be administered by the Secretary of the Interior
			 as a recreational river.(210)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the
			 edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec.
			 17, Willamette Meridian, to be administered by the Secretary of the
			 Interior as a recreational river.(211)Jenny creek, oregonThe approximately 20-mile segment from the Bureau of Land Management boundary located at the north
			 boundary of the southwest quarter of the southeast quarter of T. 38 S., R.
			 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State border,
			 to be administered by the Secretary of the Interior as a scenic river.(212)Spring creek, oregonThe approximately 1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34,
			 Willamette Meridian,  downstream to the confluence with Jenny Creek in T.
			 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the
			 Secretary of the Interior as a scenic river.(213)Lobster creek, oregonThe approximately 6-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian,	downstream
			 to the edge of the Bureau of Land Management boundary in T. 15 S., R. 8
			 W., sec. 15, Willamette Meridian, to be administered by the Secretary of
			 the Interior as a recreational river..(b)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated by paragraphs (208) through (213) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.IITribal landAOregon Coastal Land Conveyance201.DefinitionsIn this subtitle:(1)Federal
			 landThe term Federal land means the approximately
			 14,804 acres of Federal land, as generally depicted on the map entitled
			 Oregon Coastal Land Conveyance, and dated March 27, 2013.(2)Planning
			 areaThe term planning area means land—(A)administered by
			 the Director of the Bureau of Land Management; and(B)located
			 in—(i)the
			 Coos Bay District;(ii)the Eugene
			 District;(iii)the Medford
			 District;(iv)the Roseburg
			 District;(v)the
			 Salem District; and(vi)the Klamath
			 Falls Resource Area of the Lakeview District.(3)Public domain land(A)In
			 generalThe term public domain
			 land has the meaning given the term public lands in section
			 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702).(B)ExclusionThe
			 term public domain land does not include any land managed in
			 accordance with the Act of August 28, 1937 (43
			 U.S.C. 1181a et seq.).(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(5)TribeThe
			 term Tribe means the Confederated Tribes of Coos, Lower Umpqua,
			 and Siuslaw Indians.202.Conveyance(a)In
			 generalSubject to valid existing rights, including
			 rights-of-way, all right, title, and interest of the United States in and
			 to
			 the Federal land, including any improvements located on the Federal land,
			 appurtenances to the Federal land, and minerals on or in the Federal land,
			 including oil and gas, shall be—(1)held in trust by
			 the United States for the benefit of the Tribe; and(2)part of the
			 reservation of the Tribe.(b)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete a survey of the boundary lines to establish the boundaries
			 of
			 the land taken into trust under subsection (a).203.Map and legal
			 description(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 Federal
			 land with—(1)the Committee on
			 Energy and Natural Resources of the Senate; and(2)the Committee on
			 Natural Resources of the House of Representatives.(b)Force and
			 effectThe map and legal description filed under subsection (a)
			 shall have the same force and effect as if included in this subtitle,
			 except that
			 the Secretary may correct any clerical or typographical errors in the map
			 or
			 legal description.(c)Public
			 availabilityThe map and legal description filed under subsection
			 (a) shall be on file and available for public inspection in the Office of
			 the
			 Secretary.204.Administration(a)In
			 generalUnless expressly
			 provided in this subtitle, nothing in this subtitle affects any right or
			 claim of the
			 Tribe existing on the date of enactment of this Act to any land or
			 interest in
			 land.(b)Prohibitions(1)Exports of
			 unprocessed logsFederal law (including regulations) relating to
			 the export of unprocessed logs harvested from Federal land shall apply to
			 any
			 unprocessed logs that are harvested from the Federal land.(2)Non-permissible
			 use of landAny real property taken into trust under section 202
			 shall not be eligible, or used, for any gaming activity carried out under
			 Public Law 100–497 (25 U.S.C. 2701 et seq.).205.Forest
			 managementAny commercial
			 forestry activity that is carried out on the Federal land shall be managed
			 in
			 accordance with all applicable Federal laws.206.Land
			 reclassification(a)Identification
			 of Oregon and California Railroad grant landNot later than 180 days
			 after the date of enactment of this Act, the Secretary of Agriculture and
			 the
			 Secretary shall identify any Oregon and California Railroad
			 grant land that is conveyed under section 202.(b)Identification
			 of public domain landNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall identify public domain land
			 that—(1)is approximately
			 equal in acreage and condition as the land identified under subsection
			 (a);
			 and(2)is located within
			 the planning area.(c)MapsNot
			 later than 2 years after the date of enactment of this Act, the Secretary
			 shall
			 submit to Congress and publish in the Federal Register 1 or more maps
			 depicting
			 the land identified in subsections (a) and (b).(d)Reclassification(1)In
			 generalAfter providing an opportunity for public comment, the
			 Secretary shall reclassify the land identified in subsection (b) as Oregon
			 and California Railroad grant land.(2)ApplicabilityThe
			 Act of August 28, 1937 (43 U.S.C. 1181a et seq.),
			 shall apply to land reclassified as Oregon and California
			 Railroad grant land under paragraph (1).BCanyon Mountain Land Conveyance211.DefinitionsIn this subtitle:(1)Federal
			 landThe term Federal land means the approximately
			 17,826 acres of Federal land, as generally depicted on the map entitled
			 Canyon Mountain Land Conveyance, and dated June 27, 2013.(2)Planning
			 areaThe term planning area means land—(A)administered by
			 the Director of the Bureau of Land Management; and(B)located
			 in—(i)the
			 Coos Bay District;(ii)the Eugene
			 District;(iii)the Medford
			 District;(iv)the Roseburg
			 District;(v)the
			 Salem District; and(vi)the Klamath
			 Falls Resource Area of the Lakeview District.(3)Public domain land(A)In
			 generalThe term public domain
			 land has the meaning given the term public lands in section
			 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702).(B)ExclusionThe
			 term public domain land does not include any land managed in
			 accordance with the Act of August 28, 1937 (43
			 U.S.C. 1181a et seq.).(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(5)TribeThe
			 term Tribe means the Cow Creek Band of Umpqua Tribe of
			 Indians.212.Conveyance(a)In
			 generalSubject to valid existing rights, including
			 rights-of-way, all right, title, and interest of the United States in and
			 to
			 the Federal land, including any improvements located on the Federal land,
			 appurtenances to the Federal land, and minerals on or in the Federal land,
			 including oil and gas, shall be—(1)held in trust by
			 the United States for the benefit of the Tribe; and(2)part of the
			 reservation of the Tribe.(b)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete a survey of the boundary lines to establish the boundaries
			 of
			 the land taken into trust under subsection (a).213.Map and legal
			 description(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 Federal
			 land with—(1)the Committee on
			 Energy and Natural Resources of the Senate; and(2)the Committee on
			 Natural Resources of the House of Representatives.(b)Force and
			 effectThe map and legal description filed under subsection (a)
			 shall have the same force and effect as if included in this subtitle
			 except that
			 the Secretary may correct any clerical or typographical errors in the map
			 or
			 legal description.(c)Public
			 availabilityThe map and legal description filed under subsection
			 (a) shall be on file and available for public inspection in the Office of
			 the
			 Secretary.214.Administration(a)In
			 generalUnless expressly provided in this subtitle, nothing in this
			 subtitle affects any right or claim of the Tribe existing on the date of
			 enactment
			 of this Act to any land or interest in land.(b)Prohibitions(1)Exports of
			 unprocessed logsFederal law (including regulations) relating to
			 the export of unprocessed logs harvested from Federal land shall apply to
			 any
			 unprocessed logs that are harvested from the Federal land.(2)Non-permissible
			 use of landAny real property taken into trust under section 212
			 shall not be eligible, or used, for any gaming activity carried out under
			 Public Law 100–497 (25 U.S.C. 2701 et seq.).215.Forest
			 managementAny commercial
			 forestry activity that is carried out on the Federal land shall be managed
			 in
			 accordance with all applicable Federal laws.216.Land
			 reclassification(a)Identification
			 of Oregon and California Railroad grant landNot later than 180 days
			 after the date of enactment of this Act, the Secretary of Agriculture and
			 the
			 Secretary shall identify any Oregon and California Railroad
			 grant land that is conveyed under section 212.(b)Identification
			 of public domain landNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall identify public domain land
			 that—(1)is approximately
			 equal in acreage and condition as the land identified under subsection
			 (a);
			 and(2)is located within
			 the planning area.(c)MapsNot
			 later than 2 years after the date of enactment of this Act, the Secretary
			 shall
			 submit to Congress and publish in the Federal Register 1 or more maps
			 depicting
			 the land identified in subsections (a) and (b).(d)Reclassification(1)In
			 generalAfter providing an opportunity for public comment, the
			 Secretary shall reclassify the land identified in subsection (b) as Oregon
			 and California Railroad grant land.(2)ApplicabilityThe
			 Act of August 28, 1937 (43 U.S.C. 1181a et seq.),
			 shall apply to land reclassified as Oregon and California
			 Railroad grant land under paragraph (1).CAmendments to Coquille
			 Restoration Act221.Amendments to Coquille
			 Restoration ActSection 5(d)
			 of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended—(1)by striking
			 paragraph (5) and inserting the following:(5)Management(A)In
				generalSubject to subparagraph (B), the Secretary of the
				Interior, acting through the Assistant Secretary for Indian
			 Affairs,
				shall—(i)manage the
				Coquille Forest in accordance with the laws pertaining to the
			 management of
				Indian trust land; and(ii)distribute
				revenues in accordance with the National Indian Forest Resources
			 Management Act
				(25 U.S.C. 3101 et seq.).(B)Administration(i)Unprocessed
				logsUnprocessed logs harvested from the Coquille Forest shall be
				subject to the same Federal statutory restrictions on export to
			 foreign nations
				that apply to unprocessed logs harvested from Federal land.(ii)Sales of
				timberNotwithstanding any other provision of law, all sales of
				timber from land subject to this subsection shall be advertised,
			 offered, and
				awarded according to competitive bidding practices, with sales
			 being awarded to
				the highest responsible
				bidder.;(2)by striking
			 paragraph (9); and(3)by redesignating
			 paragraphs (10) through (12) as paragraphs (9) through (11),
			 respectively.IIIOregon treasuresAWild Rogue Wilderness Area301.Wild Rogue Wilderness Area(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)MapThe term map means the map entitled Wild Rogue Wilderness Additions and dated June 12, 2013.(3)SecretaryThe term Secretary means—(A)the Secretary of the Interior, with respect to public land administered by the Secretary of the
			 Interior; or(B)the Secretary of Agriculture, with respect to National Forest System land.(4)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness under subsection (b)(1).(b)Expansion of wild rogue wilderness area(1)ExpansionThe approximately 56,100 acres of Federal land in the State of Oregon generally depicted on the map
			 as BLM Proposed Wilderness and Proposed USFS Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in accordance with Public
			 Law 95–237 (16 U.S.C. 1132 note; 92 Stat. 43), except that—(A)the Secretary of the Interior and the Secretary of Agriculture shall administer the Federal land
			 under their respective jurisdiction; and(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to
			 the Secretary of Agriculture or the Secretary of the Interior, as
			 applicable.(2)Map; legal description(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the wilderness area designated by paragraph (1).(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as
			 if included in this section, except that the Secretary may correct
			 typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management and Forest Service.(3)CorrectionSection 3(b) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law
			 95–237; 92 Stat. 43) is amended by striking 3(a)(5) and inserting 3(a)(5)(A).(4)WithdrawalSubject to valid existing rights, the Wilderness additions are withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(5)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or abrogates the treaty rights
			 of any Indian tribe.(c)Potential addition to wilderness area(1)DesignationSubject to paragraph (3) and in furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131
			 et seq.), certain public land in the State of Oregon administered by the
			 Secretary of the Interior, compromising approximately 600 acres, as
			 generally depicted on the map as Potential Wilderness, shall be added to and administered as part of the Wild Rogue Wilderness.(2)Interim managementSubject to valid existing rights, the Secretary shall manage the land described in paragraph (1) to
			 protect its suitability for designation as wilderness until the date on
			 which the land is designated as wilderness in accordance with paragraph
			 (3).(3)Wilderness designation(A)In generalThe land described in paragraph (1) shall be designated as wilderness and added to and administered
			 as part of the Wild Rogue Wilderness on the date on which the Secretary
			 publishes in the Federal Register notice that the conditions in the
			 potential wilderness area that are incompatible with the Wilderness Act
			 (16 U.S.C. 1131 et seq.) have been removed.(B)AdministrationOn designation as wilderness under paragraph (1), the land described in that paragraph shall be
			 administered in accordance with this Act, the Wilderness Act (16 U.S.C.
			 1131 et seq.), and Public Law 95–237 (16 U.S.C. 1132 note; 92 Stat. 40).(4)WithdrawalSubject to valid existing rights, the land described in paragraph (1) is withdrawn from all forms
			 of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(d)Withdrawal area protections(1)In generalThe Secretary shall manage the Federal land described in paragraph (2) in a manner that preserves
			 the natural and primitive character of the land for recreational, scenic,
			 and scientific use.(2)Description of the landThe Federal land referred to in paragraph (1) is the approximately 4,000 acres generally depicted
			 on the map as Withdrawal Area.(3)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the land described in paragraph (2).(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as
			 if included in this section, except that the Secretary may correct
			 typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.(4)Use of land(A)In generalSubject to valid existing rights, with respect to the Federal land described in paragraph (2), the
			 Secretary shall only allow uses that are consistent with the purposes
			 described in paragraph (1).(B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2):(i)Permanent roads.(ii)Commercial enterprises.(iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and
			 to protect public health and safety—(I)the use of motor vehicles; or(II)the establishment of temporary roads.(5)WithdrawalSubject to valid existing rights, the Federal land described in paragraph (2) is withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(e)Wild and scenic river designations, rogue river area(1)AmendmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph
			 (5) and inserting the following:(5)Rogue, oregon(A)In generalThe segment of the river extending from the mouth of the Applegate River downstream to the Lobster
			 Creek Bridge, to be administered by the Secretary of the Interior or the
			 Secretary of Agriculture, as agreed to by the Secretaries of the Interior
			 and Agriculture or as directed by the President.(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following
			 segments in the Rogue River:(i)Kelsey creekThe approximately 4.8-mile segment of Kelsey Creek from the east section line of T. 32 S., R. 9 W.,
			 sec. 34, Willamette Meridian, to the confluence with the Rogue River, as a
			 wild river.(ii)East fork kelsey creekThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the
			 confluence with Kelsey Creek, as a wild river.(iii)Whisky creek(I)Recreational riverThe approximately 0.6-mile segment of Whisky Creek from the confluence of the East Fork and West
			 Fork to 0.1 miles downstream from road 33-8-23, as a recreational river.(II)Wild riverThe approximately 1.9-mile segment of Whisky Creek from 0.1 miles downstream from road 33-8-23 to
			 the confluence with the Rogue River, as a wild river.(iv)East fork whisky creek(I)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., to 0.1 miles
			 downstream of road 33-8-26 crossing, as a wild river.(II)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from 0.1 miles downstream of road
			 33-8-26 to the confluence with Whisky Creek, as a recreational river.(v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence
			 with Whisky Creek, as a wild river.(vi)Big windy creek(I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to 0.1 miles downstream
			 from road 34-9-17.1, as a scenic river.(II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1
			 to the confluence with the Rogue River, as a wild river.(vii)East fork big windy creek(I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to 0.1 miles
			 downstream from road 34-8-36, as a scenic river.(II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from 0.1 miles downstream from road
			 34-8-36 to the confluence with Big Windy Creek, as a wild river.(viii)Little windy creekThe approximately 1.9-mile segment of Little Windy Creek from 0.1 miles downstream of road 34-8-36
			 to the confluence with the Rogue River, as a wild river.(ix)Howard creek(I)Scenic riverThe approximately 0.3-mile segment of Howard Creek from its headwaters to 0.1 miles downstream of
			 road 34-9-34, as a scenic river.(II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the
			 confluence with the Rogue River, as a wild river.(x)Mule creekThe approximately 6.3-mile segment of Mule Creek from the east section line of T. 32 S., R. 10 W.,
			 sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a
			 wild river.(xi)Anna creekThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard
			 Creek, as a wild river.(xii)Missouri creekThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T.
			 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xiii)Jenny creekThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec.28, Willamette Meridian, to the confluence with the Rogue
			 River, as a wild river.(xiv)Rum creekThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34
			 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue
			 River, as a wild river.(xv)East fork rum creekThe approximately 1.3-mile segment of East Rum Creek from the Wild Rogue Wilderness boundary in T.
			 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum
			 Creek, as a wild river.(xvi)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the
			 confluence with the Rogue River, as a wild river.(xvii)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the
			 confluence with the Rogue River, as a wild river.(xviii)Hewitt creekThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xix)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xx)Dulog creek(I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of
			 road 34-8-36, as a scenic river.(II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the
			 confluence with the Rogue River, as a wild river.(xxi)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxii)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxiii)Russian creekThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T.
			 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxiv)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxvi)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxvii)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxviii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxix)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxx)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue
			 River, as a wild river.(xxxi)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxxii)Long gulchThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxxiii)Bailey creekThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W.,
			 sec.14, Willamette Meridian, to the confluence of the Rogue River, as a
			 wild river.(xxxiv)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxxv)Slide creek(I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to 0.1 miles downstream from
			 road 33-9-6, as a scenic river.(II)Wild riverThe approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the
			 confluence with the Rogue River, as a wild river..(2)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) shall be managed as
			 part of the Rogue Wild and Scenic River.(3)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated under subparagraph (B) of section 3(a)(5) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) is
			 withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Additional protections for rogue river tributaries(1)Licensing by commissionThe Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse,
			 transmission line, or other project works on or directly affecting any
			 stream described in paragraph (4).(2)Other agencies(A)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in
			 the construction of any water resources project on or directly affecting
			 any stream segment that is described in paragraph (4), except to maintain
			 or repair water resources projects in existence on the date of enactment
			 of this Act.(B)EffectNothing in this paragraph prohibits any department or agency of the United States in assisting by
			 loan, grant, license, or otherwise, a water resources project—(i)the primary purpose of which is ecological or aquatic restoration; and(ii)that provides a net benefit to water quality and aquatic resources.(3)WithdrawalSubject to valid existing rights, the Federal land located within a 1/4 mile on either side of the stream segments described in paragraph (4), is withdrawn from all forms
			 of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(4)Description of stream segmentsThe following are the stream segments referred to in paragraph (1):(A)Kelsey creekThe approximately 4.5-mile segment of Kelsey Creek from its headwaters to the east section line of
			 T. 32 S., R. 9 W., sec. 34.(B)East fork kelsey creekThe approximately 0.2-mile segment of East Fork Kelsey Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 5.(C)East fork whisky creekThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 11.(D)Little windy creekThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the west section
			 line of T. 33 S., R. 9 W., sec. 34.(E)Mule creekThe approximately 5.1-mile segment of Mule Creek from its headwaters to the east section line of T.
			 32 S., R. 10 W., sec. 25.(F)Missouri creekThe approximately 3.1-mile segment of Missouri Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 10 W., sec. 24.(G)Jenny creekThe approximately 3.1-mile segment of Jenny Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 28.(H)Rum creekThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 34 S., R. 8 W., sec. 9.(I)East fork rum creekThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 34 S., R. 8 W., sec. 10.(J)Hewitt creekThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 19.(K)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 10 W., sec. 1.(L)Russian creekThe approximately 0.1-mile segment of Russian Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 20.(M)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 5.(N)Long gulchThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 10 W., sec. 23.(O)Bailey creekThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the west section line of
			 T. 34 S., R. 8 W., sec. 14.(P)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the
			 North Fork Galice Creek.(Q)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its
			 confluence with Galice Creek.(R)Grave creekThe approximately 10.2-mile segment of Grave Creek from the confluence of Wolf Creek downstream to
			 the confluence with the Rogue River.(S)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with
			 the Rogue River.(T)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the South Fork Galice
			 Creek downstream to the Rogue River.BDevil’s Staircase Wilderness 311.DefinitionsIn this subtitle:(1)MapThe term map means the map
			 entitled Devil’s Staircase Wilderness Proposal and dated June 15,
			 2010.(2)SecretaryThe term Secretary
			 means—(A)with respect to land under the jurisdiction
			 of the Secretary of Agriculture, the Secretary of Agriculture; and(B)with respect to land under the jurisdiction
			 of the Secretary of the Interior, the Secretary of the Interior.(3)StateThe term State means the State
			 of Oregon.(4)WildernessThe term Wilderness means the
			 Devil’s Staircase Wilderness designated by section 312(a).312.Devil’s Staircase Wilderness,
			 Oregon(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 30,540 acres of Forest Service
			 land and
			 Bureau of Land Management land in the State, as generally depicted on the
			 map,
			 is designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Devil’s Staircase
			 Wilderness.(b)Map; legal description(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall prepare a map and legal
			 description
			 of the Wilderness.(2)Force of lawThe map and legal description prepared
			 under paragraph (1) shall have the same force and effect as if included in
			 this
			 Act, except that the Secretary may correct clerical and typographical
			 errors in
			 the map and legal description.(3)AvailabilityThe map and legal description prepared
			 under paragraph (1) shall be on file and available for public inspection
			 in the
			 appropriate offices of the Forest Service and Bureau of Land Management.(c)AdministrationSubject to valid existing rights, the area
			 designated as wilderness by this section shall be administered by the
			 Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—(1)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of
			 this
			 Act; and(2)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that
			 has
			 jurisdiction over the land within the Wilderness.(d)Fish and WildlifeNothing in this section affects the
			 jurisdiction or responsibilities of the State with respect to fish and
			 wildlife
			 in the State.(e)Adjacent management(1)In generalNothing in this section creates any
			 protective perimeter or buffer zone around the Wilderness.(2)Activities outside wildernessThe fact that a nonwilderness activity or
			 use on land outside the Wilderness can be seen or heard within the
			 Wilderness
			 shall not preclude the activity or use outside the boundary of the
			 Wilderness.(f)Protection of Tribal RightsNothing in this section diminishes any
			 treaty rights of an Indian tribe.(g)Transfer of administrative
			 jurisdiction(1)In generalAdministrative jurisdiction over the
			 approximately 49 acres of Bureau of Land Management land north of the
			 Umpqua
			 River in sec. 32, T. 21 S., R. 11 W, is transferred from the Bureau of
			 Land
			 Management to the Forest Service.(2)AdministrationThe Secretary shall administer the land
			 transferred by paragraph (1) in accordance with—(A)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and(B)any laws (including regulations) applicable
			 to the National Forest System.313.Wild and Scenic River designations, Wasson
			 Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 103(a)) is amended by
			 adding at the end the following:(214)Franklin Creek, OregonThe 4.5-mile segment from its headwaters to
				the line of angle points within sec. 8, T. 22 S., R. 10 W., shown
			 on the survey
				recorded in the Official Records of Douglas County, Oregon, as
			 M64–62, to be
				administered by the Secretary of Agriculture as a wild river.(215)Wasson Creek, OregonThe 10.1-mile segment in the following
				classes:(A)The 4.2-mile segment from the eastern
				boundary of sec. 17, T. 21 S., R. 9 W., downstream to the western
			 boundary of
				sec. 12, T. 21 S., R. 10 W., to be administered by the Secretary of
			 the
				Interior as a wild river.(B)The 5.9-mile segment from the western
				boundary of sec. 12, T. 21 S., R. 10 W., downstream to the eastern
			 boundary of
				the northwest quarter of sec. 22, T. 21 S., R. 10 W., to be
			 administered by the
				Secretary of Agriculture as a wild
				river..CAdditional wild and scenic river designations and technical corrections321.Designation of Wild and Scenic River segments, Molalla River, Oregon(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Molalla river, oregon(A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior
			 as a recreational river:(i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19,
			 downstream to the edge of the Bureau of Land Management boundary in T. 6
			 S., R. 3 E., sec. 7.(ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in
			 the NE 1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.(B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials..(b)Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the heading, by striking Squaw creek and inserting Whychus creek;(2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and
			 West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and
			 West Forks of Park Creek, and Park Creek; and(3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch.322.Technical corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and
			 indenting appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5-mile and inserting the following:(A)DesignationsThe 44.5-mile;(3)in clause (i) (as so redesignated)—(A)by striking 25.5-mile and inserting 27.5-mile; and(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek;(4)in clause (ii) (as so redesignated)—(A)by striking 8-mile and inserting 7.5-mile; and(B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;(5)in clause (iii) (as so redesignated)—(A)by striking 11-mile and inserting 9.5-mile; and(B)by striking Steel Bridge and inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by
			 subparagraph (A), is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials..1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Oregon and California Land Grant Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Management on Oregon and California Railroad and Coos Bay Wagon Road grant landSec. 101. Management of Oregon and California Railroad and Coos Bay Wagon Road grant land.Sec. 1. Short title.Sec. 2. Definitions.Sec. 3. Land management.Sec. 4. Aquatic and riparian protection.Sec. 5. Notice of intent.Sec. 6. Landscape prioritization plans.Sec. 7. Objections; O&C administrative review process; judicial review.Sec. 8. Moist Forestry Emphasis Area.Sec. 9. Dry Forestry Emphasis Area.Sec. 10. Conservation Emphasis Areas.Sec. 11. Land management rationalization.Sec. 12. Distribution of funds.Sec. 102. Designation of wild and scenic rivers.TITLE II—Tribal landSubtitle A—Oregon Coastal Land ConveyanceSec. 201. Definitions.Sec. 202. Conveyance.Sec. 203. Map and legal description.Sec. 204. Administration.Sec. 205. Forest management.Subtitle B—Canyon Mountain Land ConveyanceSec. 211. Definitions.Sec. 212. Conveyance.Sec. 213. Map and legal description.Sec. 214. Administration.Sec. 215. Forest management.Subtitle C—Amendments to Coquille Restoration ActSec. 221. Amendments to Coquille Restoration Act.TITLE III—Oregon treasuresSubtitle A—Wild Rogue Wilderness areaSec. 301. Wild Rogue Wilderness area.Subtitle B—Devil’s Staircase WildernessSec. 311. Definitions.Sec. 312. Devil’s Staircase Wilderness, Oregon.Sec. 313. Wild and scenic river designations, Wasson Creek and Franklin Creek, Oregon.Subtitle C—Additional wild and scenic river designations and technical correctionsSec. 321. Designation of wild and scenic river segments, Molalla River, Oregon.Sec. 322. Technical corrections to the Wild and Scenic Rivers Act.Subtitle D—Frank Moore Wild Steelhead SanctuarySec. 331. Definitions.Sec. 332. Frank Moore Wild Steelhead Sanctuary, Oregon.IManagement on Oregon and California Railroad and Coos Bay Wagon Road grant land101.Management of Oregon and California Railroad and Coos Bay Wagon Road grant land(a)In generalThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), is amended—(1)by redesignating sections 2, 4, and 5 (43 U.S.C. 1181b, 1181d, 1181e) as sections 13, 14, and
			 15, respectively; and(2)by striking the first section and inserting the following:1.Short titleThis Act may be cited as the Oregon and California Land Grant Act of 2014.2.DefinitionsIn this Act:(1)80 Year old age classThe term 80 year old age class, following the common usage by the Bureau of Land Management, means a group of trees of which the
			 average age of the dominant trees is  75 to 85 years old, comprising part
			 of or an entire stand.(2)90 Year old age classThe term 90 year old age class, following the common usage by the Bureau of Land Management, means a group  of trees of which the
			 average age of the dominant trees is 85 to 95 years old, comprising part
			 of or an entire stand.(3)Adjacent private landThe term adjacent private land means any privately owned land that is—(A)contiguous to covered land as defined in this Act; or(B)situated so that it is reasonably necessary to use covered land as defined in this Act to access
			 the privately owned land.(4)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.(5)Archeological siteThe term archeological site means any district, site, building, structure, or object that is included, or eligible for
			 inclusion, in the National Register under section 106 of the National
			 Historic Preservation Act (16 U.S.C. 470f).(6)Conservation emphasis areaThe term Conservation Emphasis Area means the lands allocated for various purposes in section 10, except for subsection (f), and
			 generally depicted on the map entitled O & C Land Grant Act of 2014: Conservation Emphasis Areas and dated November 3, 2014 and the lands generally depicted on the map entitled ‘O & C Land Grant Act of 2014: Late Successional Old-Growth Forest Heritage Areas and dated November 3,
			 2014.(7)Covered agency actionThe term covered agency action means an agency action carried out by the Secretary, through the U.S. Bureau of Land Management or
			 U.S. Fish and Wildlife Service, relating to the management of vegetation
			 on covered land.(8)Covered civil actionThe term covered civil action means a civil action seeking judicial review of a covered agency action.(9)Covered landThe term covered land means the approximately 2,800,000  acres of land designated as Oregon and California Railroad and Coos Bay Wagon Road grant land, generally depicted as covered lands on the map entitled O & C Land Grant Act of 2014 and dated November 3, 2014, which includes the approximately 410,000 acres of the Public Domain
			 and acquired lands in section 3(d), the approximately 72,000 acres of the
			 reconveyed Coos Bay Wagon Road grant land that is under the jurisdiction
			 of the Department, and the approximately 311,500 acres of final BLM land,
			 formerly Forest Service and Army Corps of Engineers land, denoted in
			 section 11 of this Act entitled Land Management Rationalization all to be designated O&C lands; provided further any lands later acquired by the Secretary surrounding the area generally
			 depicted on this map shall also be covered lands and designated O&C lands; and further provided that any lands otherwise intended to be accepted into the O&C lands land base also be considered covered land by this Act.(10)DecommissionThe term decommission, with respect to a road, means to restore any natural drainage, watershed function, or other
			 ecological process that has been disrupted or adversely impacted by the
			 road by—(A)removing or hydrologically disconnecting the road prism;(B)reestablishing vegetation on the former road prism; and(C)using the best available science to restore the integrity and form of associated hill slopes,
			 channels, and floodplains.(11)DepartmentThe term Department means the Department of the Interior.(12)Dry forest emphasis areasThe term Dry Forests means the land that is labeled as Dry Forest on the map entitled O & C Land Grant Act of 2014: Moist Forests and Dry Forests and dated November 3, 2014 and that is located within the area labeled as Forestry Emphasis Area on the map entitled O & C Land Grant Act of 2014: Forestry Emphasis Areas and dated November 3, 2014.(13)Forest healthThe term forest health means conditions that enable forested land—(A)to be durable, resilient, and less prone to uncharacteristic wildfire, insect, or pathogen events,
			 while—(i)supporting ecosystem services and populations of native species; and(ii)allowing for natural disturbances;(B)to maintain or develop species composition, ecosystem function and structure, hydrologic function,
			 and sediment regimes that are within an acceptable range that considers—(i)historic variability; and(ii)anticipated future conditions.(14)Forest managementThe term forest management, with respect to the activities of adjacent private land owners, means any activity or plan
			 reasonably necessary for the prudent management, upkeep, and use of
			 forested land, including—(A)timber harvesting, thinning, reforestation, vegetation and pest management, and other silvicultural
			 activities;(B)development and harvest of other forest resources and products;(C)fire prevention and suppression activities; and(D)installing, constructing, maintaining, improving, and reconstructing—(i)roads;(ii)landings;(iii)yarding corridors and wedges;(iv)guyline supports; and(v)tail holds for permanent or temporary use that are reasonably necessary for prudent land
			 management.(15)Late successional old-growth forestThe term late successional old-growth forest means a stand of trees equal to or greater than 1/4 acre in size and with a  90-year or older age class of trees  as of the date of enactment of the
			 Oregon and California Land Grant Act of 2014.(16)Legacy treeThe term legacy tree means a live tree that is determined to be equal to or greater than 150 years of age, or a dead
			 tree that is estimated to have been 150 years or older when it died.(17)Moist forestry emphasis areaThe term Moist Forestry Emphasis Area means the land that is labeled as Moist Forest on the map entitled O & C Land Grant Act of 2014: Moist Forests and Dry Forests and dated November 3, 2014 and that is located within the area labeled as Forestry Emphasis Area on the map entitled O & C Land Grant Act of 2014: Forestry Emphasis Areas and dated November 3, 2014, excluding the lands generally depicted on the map entitled ‘O & C Land Grant Act of 2014: Late Successional Old-Growth Forest Heritage Areas and dated November 3,
			 2014.(18)Place into storageThe term place into storage, with respect to a road, means—(A)to maintain the road in order to prevent resource damage; but(B)to alter the road to eliminate all vehicular traffic by—(i)for purposes of controlling erosion—(I)installing appropriate water control structures, such as water bars; or(II)ensuring the surface of the road slopes such that water quickly drains off the surface of the road;(ii)for purposes of preventing access by vehicles—(I)blocking the entrance of the road; and(II)scattering slash atop the road surface; and(iii)for purposes of restoring native vegetation—(I)scarifying lightly the surface of the road;(II)seeding the surface of the road, as needed; and(III)treating noxious weeds.(19)ResidenceThe term residence means a privately owned, permanent structure that is maintained for habitation as a dwelling or
			 workplace.(20)SalmonThe term salmon means any of the wild Oncorhynchus species that occur in the State of Oregon.(21)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management,
			 or her designee.(22)Site-potential treeThe term site-potential tree means the average dominant tree, modeled at 200 years of age, for a given site class.(23)Source water emphasis areaThe term Source Water Emphasis Area means the areas identified as Source Water Emphasis Area on the map entitled  O&C Land Grant Act of 2014: Source Water Emphasis Areas and dated November 3, 2014.(24)Sustained yieldThe term sustained yield means the definition of sustained yield under the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.) applying the ecological forestry principles and
			 other provisions of this Act.(25)Timber-by-productThe term timber-by-product means timber produced as a consequence of vegetative treatments or other management actions
			 undertaken solely to achieve ecological goals.(26)Tree tipping and tree felling activityThe term tree tipping and tree felling activity means any activity relating to the intentional felling and placement of a tree in a stream or on
			 the forest floor during a timber harvest operation for the purposes of
			 fish or stream or riparian habitat improvement.(27)Vegetation management projectThe term vegetation management project means an activity carried out on covered land that involves the cutting of vegetation to achieve
			 the purposes of this Act.3.Land management(a)In generalNotwithstanding the Act of June 9, 1916 (39 Stat. 218, chapter 137), and the Act of February 26,
			 1919 (40 Stat. 1179, chapter 47), any portion of the revested Oregon and
			 California Railroad grant land or the reconveyed Coos Bay Wagon Road grant
			 land that is under the jurisdiction of the Department, here to for part of
			 the covered land as defined in this Act, shall be managed in accordance
			 with this Act.(b)ManagementThe purposes of lands managed through this Act are  to provide collectively certainty and economic
			 stability for local communities and industries, fish and wildlife
			 benefits, improved ecological and hydrological function and health,
			 improved forest health, municipal and community drinking water, permanent
			 forest production for identified forestry areas, protection of watersheds
			 and regulation of stream flow, and recreational opportunities.(c)Applicability of survey and manage requirements under the northwest forest planThe document entitled Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines shall not apply to any—(1)Dry Forestry Emphasis Area; or(2)Moist Forestry Emphasis Area.(d)Public domain and acquired land, coos bay wagon road lands, and land management rationalization
			 landsAny Federal public land generally depicted as covered lands on the map entitled O & C Land Grant Act of 2014 and dated November 3, 2014, that is not designated as Oregon and California Railroad grant lands
			 under the Act of August 28, 1937 (43 U.S.C. 1181a et seq.), as of the date
			 of enactment of the Oregon and California Land Grant Act of 2014 shall be
			 designated as Oregon and California Railroad grant lands and managed as
			 covered land under this Act.(e)Restrictions regarding	late successional old growth forest and legacy trees(1)In generalThe Secretary may not cut or remove late successional old-growth forests within any land designated
			 under section 4(a)(3)(A) and (B), section 8, within the Late Successional
			 Old Growth Heritage Forest Reserve or section 10 of this Act, allowing
			 action—(A)for public safety purposes; or(B)to fulfill existing obligations pursuant to agreements affecting adjacent		       
			 private lands.(2)Forest management of legacy trees(A)In moist forests(i)Legacy trees shall not be cut in areas designated	under section 4(a)(3)(A) and (B), allowing
			 action for—(I)safety purposes; or(II)tree tipping and felling activities.(ii)When legacy trees are located within a Moist Forest Emphasis			Area the Secretary
			 shall, to the greatest extent practicable, protect   legacy		   
			   trees by using them to meet the			   retention
			 requirements applicable under section 8.(B)In dry forestsWhen legacy trees are located within a Dry Forest Emphasis Area the Secretary shall where
			 appropriate protect legacy trees by using  trees to meet the
			 retention requirements applicable under section 9.(f)Compliance with existing lawsNothing in this Act modifies any obligation—(1)of the Secretary to prepare or implement a land use plan in accordance with section 202 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);(2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(3)under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or(4)under other law, except as expressly provided in this Act in regard to other law.(g)Effect on previous designationsIf there is a conflict between any portion of this Act and land protection designations included in
			 the National Landscape Conservation System or boundaries for such
			 designations, the more protective provision shall control.(h)Adjacent private land landowner actions(1)In generalWithout a permit from the Secretary, a person may enter and treat adjacent Federal land in a Dry or
			 Moist Forestry Emphasis Area that is located within 100 feet of the
			 residence of that person if—(A)the residence is in existence on the date of enactment of the Oregon and California Land Grant Act
			 of 2014;(B)the treatment is carried out at the expense of the person;(C)the person notifies the Secretary of the intent to treat that land; and(D)the Secretary has adequate supervisory, monitoring, and enforcement resources to ensure that the
			 person carries out the treatment activities in accordance with paragraph
			 (3).(2)Notice(A)In generalNot less than 30 days before beginning to treat land described in paragraph (1), the person shall
			 notify, in writing, the Secretary of the intention of that person to treat
			 that land.(B)Additional notificationThe person shall also notify the Secretary not less than 14 days before beginning the treatment.(C)CommencementOn receiving a notification to treat land under  paragraph (h), the Secretary, if the requirements
			 of paragraph (1)(D) are satisfied, shall inform the person of the
			 treatment requirements in paragraph (3).(3)TreatmentA person treating land described in paragraph (1) shall carry out the treatment in accordance with
			 the following requirements:(A)No dead tree, nest tree, legacy tree, or tree greater than 16 inches in diameter shall be cut.(B)No herbicide or insecticide application shall be used.(C)Vegetation shall be cut so that—(i)less flammable species are favored for retention; and(ii)the adequate height and spacing between bushes and trees are maintained.(D)Any residual trees shall be pruned—(i)to a height of the lesser of 10 feet or 50 percent of the crown height of the tree; and(ii)so that all parts of the tree are at not less than 10 feet away from the residence.(E)All slash created from treatment activities under this subparagraph shall be removed or treated not
			 later than 60 days after the date on which the slash is created.(F)Any material of commercial value generated by the activity authorized in paragraph (1) is the
			 property of the United States.(i)Redesignations of moist forestry emphasis area and dry forestry emphasis area lands(1)Authorization to redesignate(A)Evaluation requiredNot later than 5 years after the date of enactment of the Oregon and California Land Grant Act of
			 2014 and every 5 years thereafter, the Secretary—(i)shall evaluate the initial assignments of Dry Forest and Moist Forest on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated November 3, 2014, and(ii)may, as the Secretary determines to be necessary and in accordance with the criteria described in
			 paragraph (2)—(I)redesignate Moist Forestry Emphasis Area land as Dry Forestry Emphasis Area land; and(II)redesignate Dry Forestry Emphasis Area land as Moist Forestry Emphasis Area land.(B)Field examinationIn addition to adjustments authorized under subparagraph (A), the Secretary may adjust dry and
			 moist forest assignments in specific locations within a vegetation
			 management project based on an on-the-ground field examination by the
			 Secretary.(2)Criteria(A)In generalIn redesignating land as Moist Forestry Emphasis Area or Dry Forestry Emphasis Area, the Secretary
			 shall use the criteria described in this paragraph.(B)Moist forestry emphasis areaFor purposes of this subsection, land in the Moist Forestry Emphasis Area generally—(i)(I)would have historically experienced infrequent wildfires at intervals that are greater than 100
			 years; and(II)these wildfires would have included significant areas of partial or complete stand-replacement
			 intensity; and(ii)dominated by 1 or more of the following plant association groups:(I)The Western Hemlock (Tsuga heterophylla) series.(II)The Sitka Spruce (Picea sitchensis) series.(III)The Western Red cedar (Thuja plicata) series.(IV)The Pacific Silver Fir (Abies amabilis) series.(V)The Mountain Hemlock (Tsuga mertensiana) series.(VI)The Subalpine Fir-Engelmann Spruce (Abies lasiocarpa-Picea engelmannii) series.(VII)The Tanoak (Lithocarpus densiflorus) series.(VIII)The Moist Grand Fir (Abies grandis) plant association group.(IX)The Moist White Fir (Abies concolor) plant association group.(C)Dry forestry emphasis areaFor purposes of this subsection, land in the Dry Forestry Emphasis Area generally—(i)(I)would have historically experienced relatively frequent wildfires; and(II)these wildfires would have been predominantly low or mixed in severity; and(ii)dominated by 1 or more of the following plant association groups:(I)The Moist Grand Fir (Abies grandis) plant association group.(II)The Moist White Fir (Abies concolor) plant association group.(III)The Ponderosa Pine (Pinus ponderosa) series.(IV)The Oregon White Oak (Quercus garryana) series.(V)The Douglas-fir (Pseudotsuga menziesii) series.(VI)The Jeffrey Pine (Pinus jeffreyi) series.(VII)The Dry Grand Fir (Abies grandis) plant association group.(VIII)The Dry White Fir (Abies concolor) plant association group.(D)Mixed forests(i)In generalFor purposes of this subsection, the Secretary may consider land that contains a Moist Grand Fir or
			 a Moist White Fir plant association group as Moist Forestry Emphasis Area
			 or Dry Forestry Emphasis Area based on the condition of the land,
			 landscape context, or management goals.(ii)Mixed forestsFor land that meets criteria under both subparagraph (B) and (C), the Secretary may choose to
			 categorize the land as either Moist Forestry Emphasis Area or Dry Forestry
			 Emphasis Area to align with the designations of adjacent covered land.(3)Public commentIn carrying out subsection (i)(1)(A), the Secretary shall provide the public a period of not less
			 than 60 days to comment on a proposed redesignation of land.(j)Existing rightsNotwithstanding any other section of this Act, nothing in this Act—(1)affects any private ownership or rights, including rights-of-way and reciprocal rights-of-way
			 agreements, tail hold agreements, permits, easement obligations, and
			 tribal treaty
			 rights; or(2)affects the ability or process under which the	Secretary can grant new permissions or terminates
			 any valid existing
			 lease, permit, patent, agreement, or other right of authorization,
			 including new
			 permissions for an  existing lease, permit, patent, agreement, or other
			 right of
			 authorization for forest management activities, upon enactment of the
			 Oregon and California Land Grant Act of 2014.(k)JurisdictionNothing in this Act affects the jurisdiction of the State of Oregon with respect to the management
			 of fish and wildlife on public land in the State.(l)Pesticide use and fire protection(1)Pesticides may be used within the covered land, if the use—(A)is limited to plants listed by the Oregon Department of Agriculture as	invasive plants;(B)is part of an integrated pest management plan; and(C)is restricted to the use of various ground-based systems that are designed to	target only
			 invasive plants.(2)The Secretary and the State of Oregon shall develop an agreement to provide fire protection on the
			 covered lands, renegotiable every 5 years after the date of enactment to
			 reassess fire protection needs.(m)Special management and research areas(1)In generalThe Secretary shall designate 50,000 acres across 2 to 5 sites in the covered land to include moist
			 forests and dry forests, as generally depicted on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated November 3, 2014, to be managed by the Secretary in consultation and coordination with 
			 Oregon State University as agreed to through a memorandum of understanding
			 as special management and research areas in accordance with the criteria
			 described in paragraph (2).(2)CriteriaIn designating land as special management and research areas under paragraph (1), the Secretary
			 shall designate—(A)land that is designated as Forestry Emphasis Areas on the map described in paragraphs (12) and (17) of section 2;(B)land, to the maximum extent practicable, contiguous to other land designated under paragraph (1);(C)land within close proximity of other land designated under paragraph (1);(D)land located within 150 miles of the main campus of Oregon State University in Corvallis, Oregon;
			 and(E)land selected in consultation with Oregon State University.(3)Authorized projectsLand designated under paragraph (1) shall be used by institutions of higher education, primarily in
			 the State of Oregon, for the conduct of research projects and
			 demonstration projects that address—(A)increasing social awareness and knowledge of the environmental, social, and economic impacts on the
			 implementation of ecological forestry on public land;(B)improving the health of rural communities and citizens;(C)reducing uncharacteristic fires and the degradation of ecosystem health;(D)increasing conservation with a landscape approach;(E)relative to the retention requirements at variable retention harvest, half of the Moist Forestry
			 Emphasis Area will be managed under section 8(b)(4)(E) and half will be
			 managed as under section 8(b)(2)(c); and(F)understanding and conducting research on  riparian reserve approaches authorized under this Act.(4)MonitoringWork performed on land designated under paragraph (1) shall include pre- and post-treatment
			 monitoring on the land.(5)Institutions of higher educationAt least 10 percent of the authorized projects conducted annually under this subsection shall be
			 conducted by an institution of higher education other than Oregon State
			 University.(6)Minimum acreage(A)In generalAt least 3,750 acres of the land designated under paragraph (1) shall be treated during each 5-year
			 period.(B)Failure to treatIf the minimum acreage under subparagraph (A) is not treated for 2 5-year periods during a 20-year
			 period, management of the land designated under paragraph (1) shall revert
			 to management	by the Secretary.(7)ReviewThe Secretary shall—(A)review and decide whether to permit each proposed treatment to be conducted as part of an
			 authorized project under this subsection; and(B)review for adequacy the documentation required to be prepared for each treatment.(8)CalculationThe Secretary shall estimate—(A)the quantity of timber that can be produced in the sustained yield base from the Moist Forestry
			 Emphasis Area, not including riparian reserves established under section
			 4, late successional old-growth forest reserves and other reserves; and(B)the quantity of timber-by-product from the Moist Forestry Emphasis Area, including riparian
			 reserves established under section 4, and the portions of the Dry Forest
			 Emphasis Area covered by this section.(n)Transition(1)In generalDuring the period beginning on the date of enactment of the Oregon	and California Land Grant
			 Act of 2014 and ending 90 days after the date on which the    record of
			 decision is completed under section 6, a transition period shall be in
			 effect in	accordance with this section.(2)Management(A)Existing contractsAny timber sale or agreement to perform work on 	covered land that was entered into by the
			 Secretary before the date of enactment        of the Oregon and California
			 Land Grant Act of 2014 shall remain binding and    effective according to
			 the terms of the contract.(B)Pending timber salesTimber sales for which review under the National	Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) has been completed or	     will be completed not later
			 than 90 days following the date of enactment of the	     Oregon and
			 California Land Grant Act of 2014 shall continue as planned.(C)Interim projectsThe Secretary may conduct vegetation management 	projects on the covered land during the
			 transition period on the conditions that the	 vegetation management
			 projects—(i)comply with the designations and requirements of this Act; and(ii)are reviewed pursuant to the National Environmental Policy Act of	1969 (42 U.S.C. 4321 et
			 seq.), outside of the process described in section	 7.(D)AdministrationThe Secretary shall seek to make such accommodations	as are necessary to avoid interfering with
			 the performance of a timber sale or  work agreement described in paragraph
			 (1) or (2).(3)Special administrative review processThe procedures established under	section 105 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6515) shall be the	      only process to administratively
			 challenge projects during the transition period.4.Aquatic and riparian protection(a)Aquatic conservation strategy(1)In generalThe Secretary shall carry out the Aquatic Conservation Strategy incorporated in its entirety by
			 reference for covered lands as set forth in the Northwest Forest Plan 1994
			 Record of Decision for Amendments to Forest Service and Bureau of Land
			 Management Planning Documents Within the Range of the Northern Spotted
			 Owl, (hereinafter NWFP and its Standards and Guidelines in Attachment A to the 1994 Record of Decision (hereinafter
			 referred to as Aquatic Conservation Strategy)  , and as modified herein.(2)Program components modifiedIn addition to those program components contained in the Aquatic Conservation Strategy of the NWFP,
			 the aquatic conservation strategy under paragraph (1) shall also
			 incorporate provisions for watershed analysis in accordance with paragraph
			 (2)(A), and riparian reserve establishment and management within the Moist
			 Forestry Emphasis Area or Dry Forestry Emphasis Area but that are not
			 within Source Water Emphasis Areas or within Key Watersheds designated in
			 the Aquatic Conservation Strategy in accordance with paragraph (3).(A)Watershed analysis(i)The Secretary shall  develop appropriate management actions for a watershed, including adjustment
			 of riparian reserve widths under subsection (b)(3)(A)(ii); and(ii)Within 90 days and via a contractor if necessary, determine the ecological importance of streams in
			 the covered area using the following criteria:(I)The importance of the streams to salmonid and other native aquatic species.(II)The potential impacts of thermal loading.(III)The presence of areas of high erosion potential.(IV)The potential for the delivery and deposition of sediment and wood from upslope sources.(B)Vegetation managementVegetative management projects undertaken in riparian reserves or vegetative management projects or
			 harvest undertaken in the outer riparian zone shall not cut or harvest
			 trees in the 90 year age class or above.(3)Establishment and activities within one site-potential tree height of streams within forest
			 emphasis areas as variations on section 4(a)(A)Riparian reserve(i)In generalThe Secretary shall establish within Forestry Emphasis Areas described in paragraph (2)(A) riparian
			 reserves in accordance with clause (ii).(ii)WidthsThe widths of a riparian reserve established under clause (i) shall be as follows:(I)1 site-potential tree or 150-feet slope distance, whichever is greater, from a fish-bearing stream
			 of great ecological importance, as determined by the Secretary.(II)1 site-potential tree or 150-feet slope distance, whichever is greater, from a nonfish-bearing
			 stream of great ecological importance, as determined by the Secretary(III)100-feet slope distance from a fish-bearing stream that is not a stream described in subclauses (I)
			 and (II).(IV)50-feet slope distance from a nonfish-bearing stream that is not a stream described in subclauses
			 (I) and (II).(iii)Forest management activitiesThe ecological forestry practices established in sections 8 and 9  of this Act shall apply the
			 riparian reserves established in clause (ii) and the riparian management
			 of section 4 of this Act.(B)Outer riparian zones(i)Establishment and management of the outer riparian zone(I)In generalThe outer riparian zone is the area between the riparian reserve established in clause (A)(ii) and
			 one site-potential tree height.(II)ManagementThe Secretary may carry out harvest in areas in the outer riparian zones using the standards for
			 ecological forestry in Forestry Emphasis Areas subject to section
			 4(a)(3)(D) and other relevant provisions of this Act.(C)Tree-tipping and tree felling activitiesWhen harvesting timber			within the outer riparian zone, the Secretary  shall	   
				     employ tree tipping and tree felling activities  during the
			 harvest to		     maintain wood recruitment to adjacent streams.(D)Tree retention levels in aquatic areasNot later than 60 days after	the date of enactment of the Oregon and California Land Grant Act
			 of 2014, the  Secretary, in consultation with the Director of the United
			 States Fish and      Wildlife Service, the Administrator of the National
			 Oceanic and Atmospheric     Administration, the Director of the United
			 States Geological Survey and the     Administrator of the Environmental
			 Protection Agency, shall establish minimum   live and dead tree retention
			 levels for thinning  and other vegetation management	    projects
			 consistent with the goals identified in subsection (a)(1).(4)Management activities for conservation area riparian reserves, key	watersheds & source water emphasis areasRiparian reserves and reserve	widths within the Conservation Emphasis Areas, source water
			 emphasis areas, and	     Key Watersheds shall    be managed to carry
			 out the Aquatic Conservation Strategy as set	     forth in subsection
			 (a)(1) without modifications set forth in subsection (a)(2).(5)Adjustment of riparian reserve widths and management(A)In generalNot earlier than 5 years after the date of enactment of the Oregon and California Land Grant Act of
			 2014, and not more frequently than once each 5 years thereafter, the
			 Secretary may adjust the riparian reserve widths established under
			 paragraph (1), as well as the size of designated key watersheds, subject
			 to the advice of the scientific committee established under subparagraph
			 (B).(B)Scientific committee(i)EstablishmentThe Secretary shall establish a scientific committee made up of scientific and land management
			 expertise to determine whether the riparian reserve widths and management
			 should be adjusted to better attain the goals and objectives of the
			 Aquatic Conservation Strategy.(ii)Outside membershipIn addition to not more than 6 representatives of the Federal Government (including 1
			 representative of each of the Bureau of Land Management, the National
			 Oceanic and Atmospheric Administration, the United States Geological
			 Survey, the Environmental Protection Agency, the United States Forest
			 Service, and the United States Fish and
			 Wildlife Service), the scientific committee shall include 6 individuals,
			 to be appointed by the Secretary, who—(I)are not full-time employees of the Federal Government; and(II)have expertise relating to aquatic and riparian ecosystems, as	demonstrated by—(aa)an advanced degree in a related field; and(bb)subsequent relevant work experience.(iii)DutiesThe scientific committee shall make recommendations regarding	whether the riparian reserve widths
			 and management should be adjusted on	     individual bodies of water,
			 and submit said recommendations to the Secretary in a	     report, taking
			 into consideration—(I)the criteria listed in section 4(a)(2)(A)(ii);(II)additional criteria deemed appropriate;(III)new scientific information and understanding; and(IV)the need to manage covered lands per section 3(b).(iv)Public review & commentOn receipt of the report under clause (iii), the Secretary shall—(I)make the report available to the public; and(II)provide a period of not less than 60 days for public comment	regarding the recommendations
			 contained in the report.(v)Decision to adjustAfter taking into consideration the report under clause (iii) and any public comments received
			 under clause (iv)(II), the Secretary may adjust the riparian reserve
			 width—(I)taking into consideration the recommendations included in the report,  and the public comments; and(II)if the Secretary determines that the adjustment meet the aquatic goals established in the Aquatic
			 Conservation Strategy under paragraph (a)(1) and would be in the public
			 interest.(b)Roads(1)In generalExcept as provided in  sections 3(e) and 3(j) of this Act, and paragraph (2) of this subsection,
			 the Secretary shall not construct	a road inside a riparian
			 reserve.(2)Exceptions(A)Temporary roadsThe Secretary may construct a temporary road to 			enter a riparian reserve,
			 including crossing a stream where necessary, to complete		   
			    a vegetation management project, if—(i)there is no existing road system that can be used;(ii)it is not possible to construct a road outside of the riparian reserve;(iii)the temporary road is decommissioned no more than 2 years after it is constructed or and the
			 project for which it was constructed is completed, whichever comes first;
			 and(iv)any significant potential adverse impacts from the construction of any				    
			 temporary road do not persist more than 1 year after the		   
				      temporary road is decommissioned.(B)Permanent roadsThe Secretary may realign an existing road permanently inside a riparian reserve, including the
			 replacement of stream crossings, if the Secretary determines that the
			 realignment will maintain, restore, or improve aquatic or riparian
			 ecosystems and water quality.(c)Stream improvement work(1)In generalThe Secretary may conduct certain activities on the covered land in accordance with this
			 subsection.(2)Permitted activities(A)Tree tipping and felling activitiesDuring a vegetation management project, the Secretary may carry out tree tipping and tree felling
			 activities within the riparian reserves in Dry Forestry Emphasis Areas or
			 Moist Forestry Emphasis Areas as the Secretary determines necessary to
			 improve habitat for aquatic species.(B)Woody debris augmentationThe Secretary shall annually, subject to appropriations, use not less than $1,000,000, indexed for
			 inflation, of amounts made available under section 12(c) to transport and
			 place large trees in streams on Federal, State, or private land to improve
			 fish habitat.(C)Native vegetationWithin riparian reserves, the Secretary may only plant vegetation that is native to the site.(D)Culvert replacementThe Secretary may replace a culvert that impedes the passage of fish  or is unable to withstand a
			 100-year flood event.(3)Activities categorically excluded from reviewExcept as provided in paragraph (4), each activity described in paragraph (2) shall be—(A)considered an action categorically excluded from review under the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of
			 Federal Regulations (or a successor regulation); and(B)exempt from administrative review.(4)Exclusion of certain areasParagraph (3) does not apply to any activity located in—(A)a component of the National Wilderness Preservation System;(B)a component of the National Wild and Scenic Rivers System;(C)lands with wilderness characteristics as defined in the Bureau of Land Management Manual provisions
			 6310 and 6320; or(D)a Conservation Emphasis Area established by section 10 if the activity would be inconsistent with
			 the purposes and values for which the area was established.5.Notice of intent(a)In generalNot later than 30 days after the date of enactment of the Oregon and California Land Grant Act of
			 2014, and every 5 years thereafter the Secretary shall publish in the
			 Federal Register a notice of intent to prepare—(1)the landscape prioritization plan; and(2)the draft comprehensive environmental impact statements required under section 6(g)(2).(b)Public commentDuring the 45-day period beginning on the date of publication of the notice of intent under
			 subsection (a), the Secretary shall solicit public comments regarding—(1)the scope and content of the documents described in subsection (a); and(2)the impacts that the Secretary should analyze regarding the alternatives in the draft comprehensive
			 environmental impact statements described in subsection (a)(2).(c)Coordination with preparation of land use plansThe Secretary shall include the notice of intent in the development or revision of a land use plan
			 required under section 202 of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1712) for the covered land or shall amend the land use
			 plan required under section 202 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1712) for the covered land.(d)Initiation of early planning and consultation agreementNot later than 30 days after the date on which a notice of intent is published under subsection
			 (a), the Secretary of the Interior, the Secretary of Commerce, and the
			 Administrator of the U.S. Environmental Protection Agency shall—(1)enter into an early planning and consultation agreement, including timelines, regarding the
			 development of information, data and/or documents required to carry out
			 this Act with—(A)the United States Fish and Wildlife Service;(B)the National Oceanic and Atmospheric Administration;(C)the Environmental Protection Agency; and(D)the U.S. Geological Survey; and(2)invite to serve as cooperating agencies or to provide comments regarding the notice of intent—(A)the State of Oregon;(B)Federally recognized Indian tribes with ancestral land or officially ceded lands in the covered
			 land ; and(C)affected units of local government.6.Landscape prioritization plans(a)In generalNot later than 270 days after the date of enactment of the Oregon and California Land Grant Act of
			 2014, and every 5 years thereafter the Secretary, shall develop and make
			 available to the public a landscape prioritization plan, which shall
			 prioritize vegetation management projects and describe activities to be
			 performed and areas to be established to satisfy landscape-related needs
			 in the covered land—(1)as a part of the development or revision of a land use plan required under section 202	of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) for the 
			 covered land; and(2)implement the landscape prioritization plan required in this section through the comprehensive
			 environmental impact statements regardless of whether a revision of that
			 land use plan has been completed.(b)CoordinationThe Secretary shall develop the landscape prioritization plan under this section under the
			 agreement entered into under section 5(d) in coordination with the
			 Director of the United States Fish and Wildlife Service and the
			 Administrator of the National Oceanic and Atmospheric Administration to
			 ensure that the landscape prioritization plan complies with the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) and in coordination with the
			 State of Oregon to ensure compliance with water quality standards adopted
			 under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).(c)Components(1)Projects in moist forestry emphasis area(A)In generalSubject to subparagraph (B), the Secretary shall identify the locations of the vegetation
			 management projects that the Secretary proposes to conduct in the Moist
			 Forestry Emphasis Area for the length of each Landscape Prioritization
			 Plan.(B)Requirements(i)In generalFor each consecutive 5-year period during the period described in subparagraph (A), the Secretary
			 shall plan to conduct—(I)variable retention harvest consistent with this Act across stands that comprise 4 to 6 percent of
			 the Moist Forestry Emphasis Area, subject to clause (ii); and(II)thinning activities consistent with this Act across stands in Moist Forest Emphasis Area(ii)Vegetation management projectsThe locations of the proposed vegetation management projects under clause (i)(I) shall be
			 distributed across the Bureau of Land Management districts, to the extent
			 practicable.(2)Projects in dry forestry emphasis areaThe Secretary shall identify the	locations of the vegetation management projects consistent
			 with ecological forestry     principles the Secretary proposes to conduct
			 in the Dry Forestry Emphasis Area for each	    consecutive length of
			 the Landscape Prioritization Plan beginning on the date of	  
			 enactment of the Oregon and California Land Grant Act of 2014.(3)Projects in conservation emphasis areaThe Secretary shall identify the locations of vegetation management projects, including habitat
			 protection or restoration projects, the Secretary proposes to conduct in
			 the Conservation Emphasis Area consistent with section 10 for the length
			 of each Landscape Prioritization Plan beginning on the date of enactment
			 of the Oregon and California Land Grant Act of 2014.(4)Specific information for projects(A)In generalFor each vegetation management project proposed by the Secretary, the Landscape Prioritization Plan
			 shall include an identification of—(i)the location of forest stands to be treated;(ii)the approximate size and timing of the treatment in those stands;(iii)the specific vegetation treatment recommended for each forest stand;	and(iv)the goals and objectives for any habitat protection or restoration	projects.(B)Onsite reviewsIn addition to identifying forest stands under	subparagraph (A), the Secretary shall conduct
			 onsite reviews to verify, at a    minimum—(i)riparian and aquatic parameters and assessments;(ii)any streams or aquatic resources within the specific stands;(iii)water quality;(iv)the presence of sensitive or special status species and habitats;(v)road conditions and information; and(vi)forest stand boundaries.(d)Public commentThe Secretary shall solicit public comments regarding the landscape prioritization plan for a
			 period of not less than 60 days after the date on which the Secretary
			 makes the landscape prioritization plan available to the public.(e)Revised planThe Secretary shall revise the Landscape Prioritization Plan as the Secretary considers to be
			 necessary, based on public comments received under subsection (d).(f)Monitoring and long-term evaluation(1)In generalEach Landscape Prioritization Plan implementation shall be monitored annually, and evaluated every
			 5 years as a part of the development or revision of a resource management
			 plan required under section 202 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C.1712) for the covered land, with opportunity for
			 public comment prior to finalizing the monitoring assessments.(2)Components of the monitoring assessmentIn preparing the monitoring assessment, the Secretary shall include assessments and reports on—(A)changes in the volume and quality of timber sold;(B)changes in water quality;(C)changes in recreation;(D)the effectiveness of fish and wildlife protections;(E)the effectiveness of measures to prevent uncharacteristic wildfire; and(F)changes in forest health and fish and wildlife habitat.(3)Components of landscape prioritization plan to be monitored and evaluatedEach Landscape Prioritization Plan shall include for monitoring and evaluation a description of the
			 Moist Forest Emphasis Areas and Dry Forest Emphasis Areas—(A)for Moist Forestry Emphasis Areas—(i)landscape-level plans depicting areas of the moist forest landscape that would result in a
			 distribution of variable retention regeneration      harvests to ensure
			 the desired placement and the appropriate scale of vegetation management
			 projects; and(ii)areas that will accelerate the development of complex forest structure, including opportunities to
			 create spatial heterogeneity (such as creating skips and gaps), in a young
			 stand that has a canopy that has closed and been simplified through past
			 forest management;(B)for Dry Forestry Emphasis Areas—(i)a landscape-level plan depicting areas of dry forest landscape that will be left over the length of
			 the Landscape Prioritization Plan in a denser condition  beginning on the
			 date of enactment of the Oregon and California Land Grant Act of 2014; and(ii)areas that will minimize and reduce the risk of 				uncharacteristic
			 fire and insect events, and improve fire resiliency particularly	if
			 critical components and values are at risk, including—(I)communities in the wildland-urban interface (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511)); and(II)valuable forest structures, such as legacy trees and oak savannas that are in need of restoration
			 or in danger from a potential fire risk;(C)for Conservation Emphasis Areas the Secretary shall describe and	evaluate the
			 landscape-level plan depicting areas of the Conservation Emphasis  Areas
			 that will be left in a more natural condition over the length of the	  
			 Landscape Prioritization Plan	beginning on the date of enactment of the
			 Oregon 	and California Land Grant Act of 2014.(g)Annual monitoringThe Secretary shall annually use not less than $1,000,000, adjusted for inflation, of the amounts
			 made available under section 13(c) to monitor short-term and long-term
			 changes in forest health, water quality, and fish and wildlife habitat.(h)Environmental compliance(1)In generalThe Secretary shall implement the Landscape Prioritization Plan,		including
			 priorities and vegetation management projects identified in a landscape   
			    prioritization plan under section 6(a), in accordance with the National
			 Environmental	 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
			 requirements of this section.(2)Draft comprehensive environmental impact statementsNot later than 18 months after the date of enactment of the	Oregon and California Land Grant
			 Act of 2014, and every 5 years thereafter the	Secretary shall publish
			 notice in the Federal Register of the availability for public	 review of
			 2 draft comprehensive environmental impact statements for the	      
			 vegetation management projects proposed to be carried out during the 5-
			 year period, of which—(A)one shall cover the Moist Forestry Emphasis Area and, of the	Conservation Emphasis Areas
			 designated under section 10—(i)the Conservation Network that is predominantly			moist forest;(ii)the Late Successional Old-Growth Forest Heritage Reserves;(iii)the Drinking Water Special Management Units;(iv)the Molalla National Recreation Area;(v)the Crabtree Valley Primitive Backcountry Area;(vi)the Brummit Fir Primitive Backcountry Area;(vii)the Kilchis Wild Salmon Refuge Area; and(viii)the Protected Environmental Zones that are					predominantly moist
			 forest; and(B)one  shall cover the Dry Forestry Emphasis Area and, of the	Conservation Emphasis Areas
			 designated under section 10—(i)the Conservation Network that is predominantly dry		forest;(ii)the Rogue Canyon National Recreation Area;(iii)the Illinois Valley Salmon and Botanical Area;(iv)the Grizzly Peak Primitive Backcountry Area;(v)the Dakubetede Primitive Backcountry Area;(vi)the Wellington Wildlands Primitive Backcountry Area;(vii)the Mungers Butte Primitive Backcountry Area;(viii)the  Pacific Crest Trail Corridor;(ix)the Applegate Primitive Backcountry Area; and(x)the Protected Environment Zones that are predominantly dry	forest.(3)AlternativesEach draft comprehensive environmental impact statement under this subsection shall analyze
			 different locations for the relevant vegetation management projects under—(A)the no-action alternative; and(B)three other alternatives that are consistent with this Act.(4)Interagency coordination and cooperationThe Secretary shall require the Directors of the U.S. Bureau of Land Management and the U.S. Fish
			 and Wildlife  Service to coordinate and cooperate between their agencies,
			 and shall coordinate and cooperate with the Secretary of Commerce in
			 developing each draft	comprehensive impact statement under this
			 subsection to ensure compliance with the Endangered Species Act of 1973
			 (16 U.S.C.1531 et seq.).(5)Public commentThe Secretary shall solicit public comment regarding the draft	comprehensive environmental impact
			 statements under subsection (b) during the 60-day    period beginning on
			 the date on which the Secretary makes the draft comprehensive	    
			 environmental impact statements available to the public.(6)Final comprehensive environmental impact statementsNot later than 27	months after the date of enactment of the Oregon and California Land Grant
			 Act of 2014,	      and 9 months after publication of subsequent draft
			 comprehensive environmental impact   statements the Secretary—(A)shall prepare 2 final comprehensive environmental impact statements for the	vegetation
			 management projects that have been identified in the draft   comprehensive
			 environmental impact statements in paragraph (2);(B)shall publish in the Federal Register a notice of availability for public	review of the final
			 comprehensive environmental impact statements; and(C)may publish the final comprehensive environmental impact statements in	conjunction with the
			 environmental impact assessments relating to the land use  plan developed
			 by the Bureau of Land Management for the covered land.(7)Records of decisionExcept as provided in section 7(a), not later than 60 days after the date on which a notice of
			 availability of the final comprehensive environmental impact statements is
			 published in the Federal Register, the Secretary shall issue a record of
			 decision relating to the vegetation management projects analyzed in the   
			   final comprehensive environmental impact statements.7.Objections; O&C administrative review process; judicial review(a)O&C administrative review process(1)In generalDuring the 60-day period described in section 6(h)(7), an eligible person may file an objection
			 to the final comprehensive environmental impact statement, or during the
			 first 15 days of the 90-day period described in section 7(b) an eligible
			 person may  protest a
			 proposed vegetation management project.  This objection or protest must be
			 used in lieu of any other appeal that may be available. A protest will be
			 considered and treated as an objection in this subsection.(2)EligibilityTo be eligible to file an objection to the final environmental impact statement  or a protest for a
			 proposed vegetation management project under paragraph (1), a person shall
			 have submitted to the Secretary during the 60-day period described in
			 section 6(h)(5) written comments that describe the objections to the
			 action proposed under the final comprehensive environmental impact
			 statement.(3)Eligible project level objectionsAn objection to an individual vegetation
			 management project may only be filed under paragraph (1) if the objector
			 can show—(A)(i)a proposed activity under the vegetation management project is inconsistent with a record of
			 decision; and(ii)the likely impacts of that activity are inconsistent with the impacts analyzed in the final
			 comprehensive environmental impact statement;(B)the vegetation management project violates the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
			 or(C)(i)in the circumstance of new information, changed circumstances, or changed
			 conditions on a particular project that may result in significant
			 negative environmental impacts that were not encompassed in the analysis
			 in the applicable  final comprehensive environmental impact statement; and(ii)those circumstances were not considered  in the final comprehensive environmental impact statement.(4)ResponseThe Secretary shall respond in writing to an objection filed under paragraph (1) not later than 30
			 days after the date on which the objection is filed.(5)SupplementIn response to an objection filed under paragraph (1), the Secretary may supplement  the final
			 comprehensive environmental impact statement or the draft Record of
			 Decision to reflect the objection.(6)Timing of record of decisionIf a person files an objection under section 7(a)(1) relating to a final comprehensive
			 environmental impact statement, the Secretary shall publish a record of
			 decision for that final comprehensive environmental impact statement—(A)immediately after the Secretary responds to the objection; or(B)as soon as practicable after the date on which the Secretary supplements the final comprehensive
			 environmental impact statement to reflect that objection under section
			 7(a)(4).(b)Delay of implementationThe Secretary shall not offer for a bid or implementation a vegetation management project pending
			 the disposition of the objection.  Not less than 90 days prior to actual
			 commencement of the project, notice  of a bid or implementation shall be
			 published in the Federal Register and mailed electronically to each person
			 that submitted comments on a comprehensive environmental impact statement
			 and requested a reply.(c)Judicial review(1)In generalA person may only challenge a covered agency action in a United States district court by bringing a
			 covered civil action.(2)VenueVenue for any covered civil action shall lie in the United States District Court for the District
			 of Oregon or the United States District Court for the District of
			 Columbia.(3)Additional  standing requirements for nepaA person shall only have standing to  bring a covered civil action under paragraph (1) for claims
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.),  if that person filed an objection under subsection (a)(1).(4)EligibilityA reviewing court under this subsection shall not consider any issue in a covered civil action
			 unless the issue has previously been raised, in the discretion of the
			 court, in writing in the administrative review process described in
			 section 7(a) or through other judicial notice provisions required by
			 Federal law.(5)Limitation of actionsA covered civil action shall not be maintained unless the covered civil action commenced not later
			 than 75 days after the date on which the covered agency action to which
			 the covered civil action relates is final.(6)Expedited proceedings(A)In generalCongress expects that judicial review of covered actions will be based on review of the
			 administrative record prepared by the Secretary.(B)DispositionThe disposition of the complaint, by summary judgment or any other mechanism, shall commence not
			 later than 190 days after the date on which the covered civil action is
			 commenced.(C)Expeditious completion of judicial reviewCongress encourages a court of competent jurisdiction to expedite, to the maximum extent
			 practicable, the proceedings in a covered civil action with the goal of
			 rendering a final determination on the merits of the covered civil action
			 as soon as practicable after the date on which a complaint or appeal is
			 filed to initiate the action.(7)ApplicabilityExcept as otherwise provided in this section, judicial review of a covered agency action shall be
			 conducted in accordance with subchapter II of chapter 5, and chapter 7, of
			 title 5, United States Code (commonly known as the Administrative Procedure Act).8.Moist Forestry Emphasis Area(a)In general(1)Conformity with principle of sustained yieldTimber from the Moist Forestry Emphasis Area shall be sold, cut, and removed in conformity with the
			 principle of sustained yield as defined by the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.) and in accordance with the
			 provisions of this Act.(2)Production levelsThe Secretary shall maintain the highest consistent timber production levels that can be sustained
			 under ecological forestry principles and other provisions described in
			 this Act.(3)Calculation(A)In generalThe Secretary shall calculate —(i)the sustained yield and identify the quantity of timber the Secretary can produce as part of the
			 draft comprehensive environmental impact statement required under this Act
			 for the Moist Forestry Emphasis Area, not including riparian reserves
			 established under section 4; and(ii)the quantity of timber as a by-product the Secretary can produce, as part of the Moist Forestry
			 Emphasis Area, including riparian reserves established under section 4,
			 and the portions of the Conservation Emphasis Area, as described in the
			 draft comprehensive environmental impact statement under section 6(h)(2).(B)RequirementsThe Secretary shall—(i)calculate the quantities under clauses (i) and (ii) of subparagraph (A) in 5-year increments; and(ii)in calculating that quantity, classify the volume of timber that could be offered from the various
			 areas defined in subparagraph (A).(b)Management of moist forestry emphasis area(1)In generalMoist Forestry Emphasis Areas shall be managed in accordance with the principles of ecological
			 forestry.(2)Ecological forestry principles for moist forestry emphasis areasThe ecological forestry principles referred to in paragraph (1) relate to variable retention
			 regeneration harvests and include—(A)the retention of legacy trees;(B)the acceleration of the development of structural complexity, including spatial heterogeneity,
			 through the use of diverse silvicultural approaches, such as variable
			 density and clump-based thinning prescriptions;(C)the implementation of variable retention regeneration harvesting activities that retain
			 approximately 1/3 of the live basal area of the forest within the harvest area, primarily but not exclusively in
			 aggregates, provided that non-fish bearing stream riparian reserves within
			 the harvest unit count towards retention, but other reserves, including
			 riparian reserves on fish bearing streams, do not count;(D)the development and maintenance of early seral ecosystems with diverse species following harvesting
			 activities through the use of less intense approaches to site preparation
			 and tree regeneration and nurturing of diverse early seral ecosystems; and(E)the long-term establishment of a silvicultural system that includes the development and management
			 of multiaged, mixed-species stands.(3)Variable retention regeneration harvest(A)In generalThe Secretary shall designate not less than 4 percent and not greater than 6 percent of the moist
			 forests described in paragraph (1) as land on which the Secretary shall
			 carry out during each 5 year period variable retention regeneration
			 harvesting activities, consistent with—(i)this section and other provisions of this Act;(ii)the Endangered Species Act (16 U.S.C. 1531 et seq.); and(iii)the environmental impact statement required under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) as described in section 6.(4)Northwest forest plan applicationThe Secretary shall identify 50,000 acres of Moist Forest Emphasis Area that—(A)have been previously subject to forest management;(B)whose trees are in the 80 year age class or younger;(C)are not within one site-potential tree height of any stream, or within a source 	water
			 emphasis area or a key watershed under the NWFP;(D)are not within critical habitat; and(E)apply the implementation of variable retention regeneration harvesting activities that retain
			 approximately 1/4 of the live basal area of the forest within the harvest
			 area, provided that non-fish bearing stream riparian reserves within the
			 harvest unit count towards retention,	 but other reserves, including
			 riparian reserves on fish bearing streams, do not. In total, not less than
			 15 percent of the live basal area in the stand, excluding all reserves,
			 must be retained.(c)Roads(1)In generalThe Secretary shall not increase the total quantity of mileage of permanent, system and non-system
			 roads that are operational in the Moist Forestry Emphasis Area to a
			 quantity greater than the quantity of mileage in existence on the date of
			 enactment of the Oregon and California Land Grant Act of 2014, excluding
			 roads constructed pursuant to reciprocal rights of way agreements,
			 easement obligations or other access rights of non-Federal parties in
			 effect as of enactment of the Oregon and California Land Grant Act of
			 2014, subject to the rights of the owner of adjacent private land as set
			 forth in sections 3(e) and 3(j) of this Act.(2)System roadsThe Secretary—(A)may construct new system roads outside of the riparian reserves to carry out a vegetation
			 management project under this Act; and(B)subject to the availability of appropriations and to the maximum extent practicable, shall reduce
			 the quantity of mileage of system roads by decommissioning roads, subject
			 to the rights of the owner of adjacent private land as set forth in
			 sections 3(e) and 3(j) of this Act, provided
			 that decommissioning shall be done with an adjacent
			 private landowner if—(i)the adjacent	private landowner is a party to a reciprocal right-of-way agreement	covering an
			 area which includes the road in question; or(ii)the decommissioning would remove or increase the	cost of vehicular access to the adjacent
			 private lands.(3)Non-system roadsSubject to the availability of appropriations, the Secretary shall annually reduce the total
			 quantity of mileage of nonsystem roads.(4)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the
			 Secretary shall close and decommission the temporary road not later than
			 the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was
			 constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.9.Dry Forestry Emphasis Area(a)In general(1)The Secretary shall manage the Dry Forestry Emphasis Area to increase the resiliency of the stands
			 by reducing the risk from uncharacteristic wildfires, droughts, and insect
			 or disease events while maintaining  consistent timber production levels
			 that can be sustained under ecological forestry principles and other
			 provisions described in this Act.(2)Conformity with principle of sustained yieldTimber from the Dry Forestry Emphasis Area shall be sold, cut, and removed in conformity with the
			 principle of sustained yield as defined by the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.) and in accordance with the
			 provisions of this Act.(3)Production levelsThe Secretary shall maintain the highest consistent timber production levels that can be sustained
			 under ecological forestry principles and other provisions described in
			 this Act.(4)Calculation(A)In generalThe Secretary shall calculate—(i)the sustained yield and identify the quantity of timber the Secretary can produce as part of the
			 draft comprehensive environmental impact statement required under this Act
			 for the Dry Forestry Emphasis Area, not including riparian reserves
			 established under section 4; and(ii)the quantity of timber as a by-product the Secretary can produce, as part of the Dry Forestry
			 Emphasis Area, including riparian reserves established under section 4,
			 and the portions of the Conservation Emphasis Area, as described in the
			 draft comprehensive environmental impact statement under section 6.(b)RequirementsThe Secretary shall maintain, restore, or improve conditions of tree density, tree composition, and
			 tree size distribution that will result in a stand with a high level of
			 resistance and resilience to uncharacteristic wildfires, droughts, and
			 insect events.(c)PriorityIn carrying out vegetation management projects, the Secretary shall give priority to areas that
			 contain important components, including—(1)communities in the wildland-urban interface (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511)); and(2)valuable forest structures, such as legacy  trees and oak savannas that are in need of restoration
			 or are in danger from uncharacteristic fire.(d)Management of dry forestry emphasis areas(1)In generalDry Forestry Emphasis Areas shall be managed in accordance with 	ecological forestry
			 principles described in paragraph (2).(2)Ecological forestry principles in dry forestsThe ecological forestry principles referred to in paragraph (1) include—(A)the retention and improvement of the survivability of legacy trees through the reduction of
			 adjacent fuels and competing vegetation to promote resilience against
			 mortality from insects, disease, and fire;(B)the retention and protection of important structures such as large hardwoods, snags, and logs;(C)the reduction of overall stand densities through partial cutting in an effort—(i)to reduce basal areas to desired levels, particularly in overstocked stands;(ii)to increase the mean stand diameter; and(iii)to shift the composition of stands to fire- and drought-tolerant species;(D)the restoration of spatial heterogeneity through the variation of the treatment of stands, such as
			 by leaving untreated patches, creating openings, and establishing tree
			 clumps and isolated single trees;(E)the establishment of new tree cohorts of shade-intolerant species in created openings;(F)the harvesting of timber during the restoration process;(G)the maintenance of sustainable and fire-resilient conditions in perpetuity through both passive and
			 active management of the dry forests in accordance with this subsection,
			 including the treatment of activity fuels and other surface and ladder
			 fuels and understory vegetation using prescribed fire, natural fire or
			 mechanical activities; and(H)the retention of a basal area after a partial cut that is not less than 35 percent of the initial
			 basal area of the sale.(e)Roads(1)In generalThe Secretary shall not increase the total quantity of mileage of system roads that are operational
			 in the Dry Forestry Emphasis Area to a quantity greater than the quantity
			 of mileage in existence on the date of enactment of the Oregon and
			 California Land Grant Act of 2014, excluding roads constructed pursuant to
			 reciprocal rights of way agreements, easement obligations or other access
			 rights of non-Federal parties in effect as of enactment of the Oregon and
			 California Land Grant Act of 2014, subject to the rights of the owner of
			 adjacent private land as set forth in sections 3(e) and 3(j) of this Act.(2)System roadsThe Secretary—(A)may construct new system roads to carry out a vegetation management project; and(B)subject to the availability of appropriations, shall decommission or place into storage all system
			 roads that the Secretary has not planned to use in the next 5 years for
			 vegetation management projects or administrative purposes, subject to the
			 rights of the owner of adjacent private land as set forth in sections 3(e)
			 and 3(j) of this Act, provided that
			 decommissioning shall be done with an adjacent private
			 landowner if—(i)the adjacent	private landowner is a party to a reciprocal right-of-way agreement	covering an
			 area which includes the road in question; or(ii)the decommissioning would remove or increase the cost of vehicular access to the adjacent private
			 lands.(3)Nonsystem roadsSubject to the availability of appropriations, the Secretary shall annually reduce the total
			 quantity of mileage of nonsystem roads by decommissioning.(4)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the
			 Secretary shall close and decommission the temporary road not later than
			 the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was
			 constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.10.Conservation Emphasis Areas(a)Conservation networksThe approximately 690,000 acres of land managed by the Secretary, as generally depicted as Conservation Network on the map entitled O&C Land Grant Act of 2014: Conservation Network and dated November 3, 2014, which is designated as the Conservation Network, the purpose of which
			 is to create forest reserves providing ecological benefits and protect
			 conservation values, including providing late successional old-growth
			 forest complex habitat, complex early successional habitat, aquatic and
			 riparian protection, fish and wildlife benefits, recreational and
			 educational opportunities and other natural processes needed for the
			 healthy functioning of the ecosystem, shall be managed in accordance with
			 subsection (h).(b)Late successional old-growth forest heritage reservesThe approximately 510,000 acres of land managed by the Secretary, as generally depicted on	the
			 map entitled O & C Land Grant Act of 2014: Late Successional Old-Growth Forest	Heritage Reserves and dated November 3, 2014, which is designated as the Late Successional Old-Growth Forest Heritage Reserves, the purpose of which is to protect and preserve Moist Forest stands that, as of the date of
			 enactment of the Oregon and California Land Grant Act of 2014, contain a
			 90 year or above age class,  shall be managed by the Secretary in a manner
			 that does not allow harvesting of any tree within the area.(c)Special management units(1)DesignationFor the purposes of ensuring the protection of the watersheds as a source of clean drinking water,
			 to safeguard the water quality and quantity in the areas, and to allow
			 visitors to enjoy the special scenic, natural, cultural, and fish and
			 wildlife values of the watersheds, the following areas in the State of
			 Oregon are designated as special management units for special management
			 by the Secretary in accordance with subsection (h) and this subsection:(A)Mckenzie drinking water special management unitThe approximately 12,042 acres of land managed by the Secretary , as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: McKenzie Source Water Emphasis Area and dated November 3, 2014, which is designated as the McKenzie Drinking Water Special Management Unit.(B)Hillsboro drinking water special management unitThe approximately 1,243 acres of land managed by the Secretary, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Hillsboro Source Water Emphasis Area and dated November 3, 2014, which is designated as the Hillsboro Drinking Water Special Management Unit.(C)Clackamas drinking water special management unitThe approximately 416 acres of land managed by the Secretary, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Clackamas Source Water Emphasis Area and dated November 3, 2014, which is designated as the Clackamas Drinking Water Special Management Unit.(D)Springfield drinking water special management unitThe approximately 3,161 acres of land managed by the Secretary, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Springfield Source Water Emphasis Area and dated November 3, 2014, which is designated as the Springfield Drinking Water Special Management Unit.(2)LivestockThe grazing of livestock shall not be allowed within a special management unit designated by
			 paragraph (1).(d)National recreation areasFor the purposes of protecting , conserving, and enhancing the unique and nationally important
			 recreational, ecological, scenic, cultural, watershed, and fish and
			 wildlife values of the areas, the following areas in the State of Oregon
			 are designated as recreation areas for management by the Secretary in
			 accordance with subsection (h):(1)Rogue canyon national recreation areaThe approximately 94,700 acres of Bureau of Land Management land, within the boundary generally
			 depicted on the map entitled O&C Land Grant Act of 2014: Rogue Canyon National Recreation Area and dated November 3, 2014, which is designated as the Rogue Canyon National Recreation Area.(2)Molalla national recreation areaThe approximately 24,100 acres of Bureau of Land Management land, within the boundary generally
			 depicted on the map entitled O&C Land Grant Act of 2014: Molalla National Recreation Area and dated November 3, 2014, which is designated as the Molalla National Recreation Area.(e)Special management areasFor the purposes of protecting, preserving and enhancing the natural character, scientific use, and
			 the botanical, recreational, ecological, fish and wildlife, scenic,
			 drinking water, or cultural values of the areas or to preserve
			 opportunities for primitive recreation, the following areas in the State
			 of Oregon are designated for special management by the Secretary in
			 accordance with subsection (h):(1)Illinois valley salmon and botanical special management areaThe approximately 15,000  acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Illinois Valley Salmon and Botanical Area and dated November 3, 2014, which is designated as the Illinois Valley Salmon and Botanical Special Management Area.(2)Kilchis wild salmon refuge areaThe approximately 9,000 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Kilchis Wild Salmon Refuge Area and dated November 3, 2014, which is designated as the Kilchis Wild Salmon Refuge Area.(3)Smith river salmon restoration unitThe purpose of this restoration unit is to ensure the protection, maintenance and restoration of
			 the salmonid resources of these rivers segments. The riparian areas along
			 the mainstem of the Smith River, from the confluence of Spencer Creek
			 (Smith River mile 22.8), upstream to Clabber Creek (Smith River mile
			 60.5), which flows through the covered lands and the mainstem of the West
			 Fork of the Smith River, from the confluence of W. Fork Smith river with
			 the main stem Smith River (Smith River mile 34.5) upstream along the West
			 Fork of the Smith River to the junction of Upper W. Fork Smith River Road
			 (W. Fork Smith River mile 12.43), which flows through the covered lands,
			 will be managed to under section 4(a)(1 of this Act without modifications
			 under 4(a)(2).(4)Grizzly peak primitive backcountry special management areaThe approximately 2,100 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Grizzly Peak Primitive Backcountry Area and dated November 3, 2014, which is designated as the Grizzly Peak Primitive Backcountry Special Management Area.(5)Dakubetede primitive backcountry special management areaThe approximately 21,200 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Dakubetede Primitive Backcountry Area and dated November 3, 2014, which is designated as the Dakubetede Primitive Backcountry Special Management Area.(6)Wellington wildlands primitive backcountry special management areaThe approximately 5,700 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Wellington Wildlands Primitive Backcountry Area and dated November 3, 2014, which is designated as the Wellington Wildlands Primitive Backcountry Special Management Area.(7)Mungers butte primitive backcountry special management areaThe approximately 10,200 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Mungers Butte Primitive Backcountry Area and dated November 3, 2014, which is designated as the Mungers Butte Primitive Backcountry Special Management Area.(8)Brummit fir primitive backcountry special management areaThe approximately 2,000 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Brummit Fir Primitive Backcountry Area and dated November 3, 2014, which is designated as the Brummit Fir Primitive Backcountry Special Management Area.(9)Crabtree valley primitive backcountry special management areaThe approximately 2,100 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Crabtree Valley Primitive Backcountry Area and dated November 3, 2014, which is designated as the Crabtree Valley Primitive Backcountry Special Management Area.(10)Applegate primitive backcountry special management areaThe approximately 9,000 acres of Bureau of Land Management land, as generally depicted on the map
			 entitled O&C Land Grant Act of 2014: Crabtree Valley Primitive Backcountry Area and dated November 1, 2014, which is designated as the Crabtree Valley Primitive Backcountry Special Management Area.(11)Protected environmental zone special management areaThe approximately 95,767 acres of land administered by the Secretary, as generally depicted on the
			 map entitled O&C Land Grant Act of 2014: Special Environmental Zones and dated November 3, 2014, which is designated as the Special Environmental Zone Special Management Area.(f)Cascade-Siskiyou national monument expansionSubject to valid existing rights, the Secretary shall administer the approximately 2,050 acres of
			 land administered by the Director of the Bureau of Land Management
			 generally depicted on the map entitled O&C Land Grant Act of 2014: Cascade-Siskiyou National Monument Expansion and dated November 3, 2014, as part of the Cascade-Siskiyou National Monument and subject to the
			 same proclamation, regulations, rules and policies that apply to the rest
			 of the national monument.(g)Pacific crest trail protection corridor(1)EstablishmentThere is designated in the State of Oregon a protective corridor for the Pacific Crest National
			 Scenic Trail, to be known as the  Pacific Crest Trail Protection Corridor, consisting of all Bureau of Land Management land located within approximately 1/4 mile on either side of the Pacific Crest National Scenic Trail, beginning at the west boundary of
			 Section 23, T.40.S, R.7.W, W.M. at the border of the Klamath National
			 Forest in the Siskiyou Mountains, continuing approximately 45 miles and
			 ending at the eastern boundary Section 13, T.38.S, R.4.E, W.M near the
			 southern boundary of the Rogue River National Forest in the Cascade Range,
			 to be managed by the Secretary in accordance with subsection (h).(2)PurposesThe purposes of the Pacific Crest Trail Protection Corridor are to protect and enhance the
			 recreational, scenic, historic, and wildlife values of the Pacific Crest
			 National Scenic Trail in as natural and undeveloped a state as
			 practicable.(3)Forest roadsForest roads crossing the Pacific Crest Trail Protection Corridor or within the Pacific Crest Trail
			 Protection Corridor shall be limited to those necessary for the proper use
			 and administration of adjacent public land, as determined by the Secretary
			 in applicable management plans.(h)Administration(1)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of the Oregon and California Land Grant Act of
			 2014, the Secretary shall a prepare a map and legal description of each
			 Conservation Emphasis Area.(B)EffectThe maps and legal descriptions prepared under subparagraph (A) shall have the same force and
			 effect as if included in this Act, except that the Secretary may correct
			 any minor errors in the maps and legal descriptions.(C)Public availabilityThe maps and legal descriptions prepared under subparagraph (A) shall be available for public
			 inspection in the appropriate offices of the Bureau of Land Management.(2)Administration(A)Applicable lawThe Secretary shall administer each Conservation Emphasis Area—(i)in a manner that furthers the purposes for which the Conservation Emphasis Area was established;
			 and(ii)in accordance with—(I)this subsection;(II)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(III)any other applicable Federal laws.(B)UsesThe Secretary shall only allow uses of a Conservation Emphasis Area that are consistent with the
			 purposes and values for which the Conservation Emphasis Area is
			 established.(C)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within a Conservation
			 Emphasis Area is withdrawn from—(i)all forms of entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)operation under the mineral leasing and geothermal leasing laws.(3)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around an area designated
			 under this section.(4)Use of motorized vehiclesThe use of motorized vehicles within the Conservation Emphasis Areas shall be limited to roads
			 allowed by the Secretary for such use, provided that the Secretary may
			 allow off-road vehicle use in designated portions of the areas designated
			 by this section if such use is consistent with the purposes and values for
			 which the area was designated.(5)Forest management(A)In generalSubject to subparagraph (B), in the Conservation Emphasis Area (other than a special management
			 area designated by subsection (e)), the cutting, sale, or removal of
			 timber may be permitted—(i)to the extent necessary to improve forest health in ways that also—(I)improve the habitats of threatened or endangered species or species considered sensitive by the
			 Secretary over the long term after completion of the vegetation management
			 project; or(II)in the case of harvests in moist forest sites, is conducted—(aa)through variable density and clump based thinning;(bb)in a manner that retains legacy trees; and(III)in the case of dry forests, through partial cutting in a manner 	that retains legacy trees;(ii)is also in furtherance of the purposes for which the Conservation Emphasis Area was established; or(iii)for de minimis personal or administrative use within a Conservation Emphasis Area established in
			 subsection (a), if the use would not impact the purposes for which the
			 Conservation Network was established.(B)ExceptionsNotwithstanding subparagraph (A), forest thinning and vegetation treatments may be permitted in a
			 special management area designated by subsection (e), if the purpose of
			 the treatments is—(i)to improve forest health in a case in which the forest is threatened by uncharacteristic fire, an
			 insect event, or disease;(ii)to improve or maintain recreational facilities and opportunities; or(iii)to protect public health or safety.(C)CalculationThe Secretary shall calculate the quantity of timber that the			Secretary would
			 produce from the Conservation Emphasis Areas as a by-product		   
			      of the conservation management, not including riparian reserves
			 established under		 section 4 and	Late Successional
			 Old-Growth Heritage Reserves.(i)Roads(1)In generalThe Secretary, to the maximum extent practicable, shall decrease the total mileage of system roads
			 that are operational in the Conservation Emphasis Areas to a quantity less
			 than the quantity of mileage in existence on the date of enactment of the
			 Oregon and California Land Grant Act of 2014. The Secretary shall
			 prioritize decreasing the mileage of the road network in order to reduce
			 impacts to water quality from sediment delivered to streams by forest
			 roads.(2)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the
			 Secretary shall close and decommission the temporary road not later than
			 the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was
			 constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.(3)No new roadsThe Secretary shall prohibit any new system or nonsystem road within the Conservation Emphasis
			 Areas and key watersheds under the NWFP after the date of enactment of the
			 Oregon and California Land Grant Act of 2014 except as necessary, where no
			 practicable alternative exists and subject to the availability of
			 appropriations.  The Secretary shall also prohibit the construction of any
			 new road in any roadless area or areas with wilderness characteristics.(4)Roads in riparian areasRequirements in section 4(b) apply to riparian reserves in the Conservation Emphasis Areas.11.Land management rationalization(a)In generalThe Secretary may exchange Federal land in the Moist Forestry
			 Emphasis Area or the Dry Forestry Emphasis Area or the Conservation
			 Emphasis Area or interests in the Federal land in the Emphasis Areas for
			 adjacent non-Federal land or interests in the non-Federal land if—(1)the Federal land does not contain critical habitat for a species listed under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);(2)the Federal land is not identified in the landscape prioritization plan developed under section
			 6(a);(3)the Secretary determines that the land exchange would facilitate the administration of the Moist
			 Forestry Emphasis Area or Dry Forestry Emphasis Area or the Conservation
			 Emphasis Area; and(4)the Secretary determines that the land exchange is in the public interest, including, but not
			 limited to, the acknowledgment that the consolidation of Federal land and
			 non-Federal land and the enhancement of conservation values are in the in
			 public interest.(b)Bureau of land management lands to the forest service(1)In generalThe approximately 25,000 acres of lands, as generally depicted as BLM to USFS on the map entitled O & C Land Grant Act of 2014: Land Management Rationalization and dated November 3, 2014, are transferred to the administration of the Forest Service in the
			 Department of Agriculture from the administration of the Department of the
			 Interior Bureau of Land Management.(2)ManagementThe Secretary of Agriculture, through the Chief of the Forest Service, shall manage the lands
			 described in paragraph (1):(A)as other National Forest Systems lands and subject to the same statutes, regulations and policies;(B)as they have been generally managed under the Northwest Forest Plan and the appropriate Bureau of
			 Land Management resource management plan at least until revised in a
			 land and resource management plan revision; and(C)under any specific statutes that may apply to any of these lands.(3)National forest boundariesThe Secretary of Agriculture, through the Chief of the Forest Service, shall adjust the official
			 boundaries of the relevant national forests to accommodate the inclusion
			 of the lands described in paragraph (1).(c)Forest service lands to the bureau of land management(1)Land for management rationalization between bureau of land management and forest serviceNot later than 30 days after the date of enactment of the Oregon and California Land Grant Act of 2014, the Secretary of Agriculture shall identify for
			 transfer to the Secretary of the Interior approximately 102,000 acres of
			 U.S. Forest Service land, some of which is identified on the map entitled O&C Land Grant Act of 2014: Land Management Rationalization and dated November 3, 2014, with the following criteria—(A)adjacent to existing Bureau of Land Management covered land under this Act;(B)facilitates management by reducing fragmentation and creating more contiguous parcels of lands for
			 both the U.S. Forest Service and Bureau of Land Management lands; and(C)appropriate for designation into Moist or Dry Forestry Emphasis Areas as identified in this Act;
			 and(D)not within—(i)inventoried roadless areas;(ii)wilderness or other designated conservation areas; or(iii)high-quality critical habitat.(2)ManagementThe Secretary shall manage the lands described in subparagraph (1) under this Act, including
			 section 4(a)(1) without modification under section 4(a)(2).(3)Land Management Rationalization within the Bureau of Land ManagementNot later than 30 days after  completion of actions required under paragraph (1), the Secretary of
			 Agriculture and the Secretary of the Interior shall identify for transfer
			 to the Secretary of the Interior not less than 206,000 acres of Forest
			 Service land ecologically associated with the acres identified in
			 paragraph (1) and other covered lands, suitable for conservation
			 protection.(4)Land allocation(A)Forest Emphasis AreasThe Secretary shall allocate, as most appropriately consistent with this Act, the lands described
			 in paragraph (3) into—(i)moist forestry emphasis area subject to the provisions of section 8; or(ii)dry forestry emphasis area subject to the provisions of section 9.(B)Conservation Emphasis AreasThe Secretary shall designate the lands described in paragraph (3) as Conservation Emphasis Areas
			 to be managed under section 10 and section 4(a)(1) without modification
			 under section 4(a)(2) of this Act.(5)Report to congress(A)In generalWithin one year of the date of enactment of the Oregon and California Land Grant Act of 2014, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives a report detailing how, after consideration of public
			 comment in subparagraph (B), the lands described in paragraph (1) were
			 allocated pursuant to paragraph (3).(B)Public commentBefore submitting the report as required in subparagraph (A), the Secretary shall make a draft
			 available for public comment for no less than 60 days.(d)Army corps of engineers lands to the bureau of land management(1)In generalThe approximately 3,502 acres of lands, as generally depicted as USACE to BLM on the map entitled O & C Land Grant Act of 2014: Land Management Rationalization and dated November 3, 2014, are transferred to the administration of the Bureau of Land Management
			 in the Department of the Interior from the administration of the United
			 States Army Corps of Engineers.(2)Management(A)Bureau of land managementThe Secretary shall—(i)allocate as appropriate the transferred lands that are not within the Elk Creek Wild and Scenic
			 River management corridor, to the Dry Areas Conservation Network or the
			 Moist Areas Conservation Network established in Sec. 10(a); and(ii)manage the transferred lands consistent with this Act.(B)Us army corps of engineersThe Secretary of the Army, through the Corps of Engineers, will continue to have the obligation to
			 maintain the safe condition of the Elk Creek Dam structure, rock piles and
			 associated components, in an area of approximately 147.1 acres of the
			 transferred lands.(e)Legacy roads and trails program(1)In generalThe Secretary shall establish a program to be known as the Legacy Roads and Trails program to provide—(A)urgently needed road decommissioning, road and trail repair and maintenance and associated
			 activities, and removal of fish passage barriers, especially in areas in
			 which roads may be contributing to water quality problems in streams and
			 water bodies that support threatened, endangered, or sensitive species or
			 community water sources;(B)urgently needed road repairs required due to recent storm events; or(C)the decommissioning of unauthorized roads that are not part of the transportation system.(2)Project selection(A)In generalThe Secretary shall—(i)consider public input in the selection of projects; and(ii)publish the selection process of the Secretary on the website of the Bureau of Land Management.(B)PrioritiesIn selecting projects under this subsection, the Secretary shall give priority to decommissioning
			 and repairing roads and trails in—(i)environmentally sensitive areas; and(ii)areas in which roads may be contributing to water quality problems in streams and water bodies that
			 support threatened or endangered species, or species considered sensitive
			 by the Secretary.(3)Report to congressNot later than 120 days after the end of each fiscal year, the Secretary shall submit to Congress a
			 report on the status of the projects selected for completion in the
			 previous 2 fiscal years.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 adjusted for
			 inflation for each of fiscal years 2013 through 2023.12.Distribution of funds(a)In generalEffective for fiscal year 2014 and each fiscal year thereafter, all receipts generated from
			 activities on covered land shall be collected, deposited in a separate
			 fund in the Treasury designated the Oregon and California Railroad Grant Lands Fund, and distributed annually in accordance with this section and title II of the Oregon and
			 California Land Grant Act (43 U.S.C. 1181f) and sections 1 through 4 of
			 the Act of May 24, 1939 (43 U.S.C. 1181f-1 through 1181f-4), as
			 applicable.(b)General fundSubject to subsection (d)(4), as soon as practicable after the end of each fiscal year described in
			 subsection (a), $4,000,000 of all amounts received by the Secretary for
			 the applicable fiscal year from the covered land shall be transferred to
			 the general fund of the Treasury.(c)Administrative costs(1)In generalSubject to paragraph (2) and subsection (d)(4), all amounts received for the applicable fiscal year
			 by the Secretary from the covered land shall be used to pay for the
			 management of, administrative expenses for, and capital improvement costs
			 for the covered land, including the protection or restoration of fish and
			 wildlife habitat on the covered land.(2)LimitationsThe amount of revenue that is used to pay for expenses and costs for a fiscal year under paragraph
			 (1) shall not exceed—(A)25 percent of all amounts received for the applicable fiscal year by the Secretary from the covered
			 land during the fiscal year; or(B)$20,000,000 in 2014 dollars indexed for inflation.(d)Payments to counties(1)In generalAll amounts received for the applicable fiscal year by the Secretary from the covered land during a
			 fiscal year that is in excess of the amount necessary to carry out
			 subsections (b) and (c) shall be provided to the counties that contain
			 covered land (referred to in this subsection as a covered county) in the form of annual payments.(2)TimingPayments shall be made available to covered counties under this subsection as soon as practicable
			 following the end of each fiscal year.(3)Other county fundsPayments made to covered counties under this subsection shall be used as other county funds.(4)Minimum amount(A)In generalSubject to clauses (ii) and (iii), the annual payment paid to a covered county under this
			 subsection, to the extent practicable, shall not be less than the payment
			 that the covered county would have received solely under this Act (as in
			 effect on the day before the date of enactment of the Oregon and
			 California Land Grant Act of 2014) for fiscal year 2013 if the covered
			 county had elected to receive payment under this Act and not under any
			 other law.(B)Use of general fund shareIf the portion of revenues to be provided to a covered county for a fiscal year is less than the
			 amount described in clause (i), the payment made to the Treasury for the
			 fiscal year under subsection (b) shall be reduced by an amount necessary
			 to provide the minimum payments required under clause (i) for the covered
			 county..(b)Conforming amendments(1)National landscape conservation system additionsSection 2002(b)(2) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7202(b)(2)) is
			 amended—(A)in subparagraph (D), by striking and after the semicolon;(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following:(E)public land designated as Oregon and California Land grant land in the State of Oregon,
			 administered by the Bureau of Land Management as conservation emphasis
			 areas; and.(2)Settlement of controverted land statusThe first section of the Act of June 24, 1954 (68 Stat. 270, chapter 357; 43 U.S.C. 1181g) is
			 amended in subsection (a)—(A)by striking are hereby declared to be revested Oregon and California Railroad grant lands; and said lands; and(B)by striking  : Provided, That and all that follows through  the end of the subsection and inserting a period.102.Designation of wild and scenic rivers(a)Designation of wild and scenic river segments(1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Nestucca river, oregonThe approximately 15.5-mile segment from its confluence with Ginger Creek downstream until it
			 crosses T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered
			 by the Secretary of the Interior as a recreational river.(209)Walker creek, oregonThe approximately 2-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the
			 confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15,
			 Willamette Meridian, to be administered by the Secretary of the Interior
			 as a recreational river.(210)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the
			 edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec.
			 17, Willamette Meridian, to be administered by the Secretary of the
			 Interior as a recreational river.(211)Jenny creek, oregonThe approximately 17.6-mile segment from the Bureau of Land Management boundary located at the
			 north boundary of the southwest quarter of the southeast quarter of T. 38
			 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State
			 border, to be administered by the Secretary of the Interior as a scenic
			 river.(212)Spring creek, oregonThe approximately 1.1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34,
			 Willamette Meridian, downstream to the confluence with Jenny Creek in T.
			 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the
			 Secretary of the Interior as a scenic river.(213)Lobster creek, oregonThe approximately 5-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream
			 to the edge of the Bureau of Land Management boundary in T. 15 S., R. 8
			 W., sec. 15, Willamette Meridian, to be administered by the Secretary of
			 the Interior as a recreational river.(214)Elk creek, oregonThe approximately 7.3-mile segment from its confluence with Flat Creek near river mile 9, to the
			 southern edge of the Army Corps of Engineers boundary in T. 33 S., R. 1
			 E., sec. 30, Willamette Meridian, near river mile 1.7, to be administered
			 by the Secretary of the Interior as a scenic river..(2)Administration(A)Lateral boundariesNotwithstanding section 3(b), the lateral boundaries of the scenic river area along Elk Creek shall
			 include an average of not more than 640 acres per mile measured from the
			 ordinary high water mark on both sides of the river.(B)DeauthorizationThe Elk Creek Project, authorized by the Flood Control Act of 1962 (Public Law 87–874, 21 September
			 1962) is deauthorized.(b)Elk river salmon emphasis area, elk river, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph
			 (76) and inserting the following:(76)Elk, oregonThe 63.1-mile segment to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe 17-mile segment from the confluence of the North and South Forks of the Elk to Anvil Creek as a
			 recreational river.(B)North fork(i)The approximately 0.6 mile segment of the North Fork Elk from its source in sec.21, T. 33 S., R. 12
			 W., Willamette Meridian, downstream to 0.01 miles below Forest Service
			 Road 3353, as a scenic river.(ii)The approximately 5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service Road
			 3353 to its confluence with the South Fork Elk, as a wild river.(C)South fork(i)The approximately 0.9-mile segment of the South Fork Elk from its source in the southeast quarter
			 of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01
			 miles below Forest Service Road 3353, as a scenic river.(ii)The approximately 4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service Road
			 3353 to its confluence with the North Fork Elk, as a wild river.(D)Other tributaries(i)Rock creekThe approximately 1.7-mile segment of Rock Creek from its headwaters to its confluence with Elk
			 River, as a wild river.(ii)Bald mountain creekThe approximately 8-mile segment of Bald Mountain Creek from its headwaters, including Salal Spring
			 to its confluence with Elk River, as a recreational river.(iii)South fork bald mountain creekThe approximately 3.5-mile segment of South Fork Bald Mountain Creek from its headwaters to its
			 confluence with Bald Mountain Creek, as a scenic river.(iv)Platinum creekThe approximately 1-mile segment of Platinum Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with Elk River, as a wild river.(v)Panther creekThe approximately 5.0-mile segment of Panther Creek from—(I)its headwaters, including Mountain Well, to 0.01 miles above Forest Service Road 5325, as a wild
			 river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with Elk River, as a scenic river.(vi)East fork panther creekThe approximately 3.0-mile segment of East Fork Panther Creek from it headwaters, to the confluence
			 with Panther Creek, as a wild river.(vii)West fork panther creekThe approximately 3.0-mile segment of West Fork Panther Creek from its headwaters to the confluence
			 with Panther Creek as a wild river.(viii)Lost creekThe approximately 1.0-mile segment of Lost Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(ix)Milbury creekThe approximately 1.5-mile segment of Milbury Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(x)Blackberry creekThe approximately 5.0-mile segment of Blackberry Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(xi)Mccurdy creekThe approximately 1.0-mile segment of McCurdy Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.
			 and(xii)Bear creekThe approximately 1.5-mile segment of Bear Creek from headwaters to the confluence with Bald
			 Mountain Creek, as a recreational river..(c)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated by paragraphs (208) through (215) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral	materials.IITribal landAOregon Coastal Land Conveyance201.DefinitionsIn this subtitle:(1)Federal landThe term Federal land means the approximately 14,804 acres of Federal land, as generally depicted on the map entitled Oregon Coastal Land Conveyance, and dated March 27, 2013.(2)Planning areaThe term planning area means land—(A)administered by the Director of the Bureau of Land Management; and(B)located in—(i)the Coos Bay District;(ii)the Eugene District;(iii)the Medford District;(iv)the Roseburg District;(v)the Salem District; or(vi)the Klamath Falls Resource Area of the Lakeview District.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)TribeThe term Tribe means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.202.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way and reciprocal rights-of-way, all right,
			 title, and interest of the United States in and to the Federal land,
			 including any improvements located on the Federal land, appurtenances to
			 the Federal land, and minerals on or in the Federal land, including oil
			 and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than 180 days after the date of enactment of this Act, if the Secretary determines a
			 survey to be necessary, the Secretary shall complete a survey of the
			 boundary lines to establish the boundaries of the land taken into trust
			 under subsection (a).203.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Federal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this subtitle, except that the Secretary may correct any
			 clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.204.Administration(a)In generalUnless expressly provided in this subtitle, nothing in this subtitle affects any right or claim of
			 the Tribe existing on the date of enactment of this Act to any land or
			 interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the	export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed   logs that are harvested from
			 the Federal land.(2)Non-permissible use of landAny real property taken into trust under section	202(a) shall not be eligible, or used, for
			 any gaming activity carried out under Public Law     100–497 (25 U.S.C.
			 2701 et seq.).205.Forest management(a)Applicable lawAny commercial forestry activity that is carried out on the Federal land shall be managed in
			 accordance with all applicable Federal laws, including the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.).(b)AgreementsThe Tribe shall consult with the Secretary and other parties as necessary to develop agreements to
			 provide for access to the land taken into trust under section 202(a) that
			 provide for—(1)honoring existing reciprocal right-of-way agreements;(2)administrative access by the Bureau of Land Management; and(3)management of the parcels of the land taken into trust under section 202(a) that are	acquired or
			 developed under the Land and Water Conservation Fund Act of 1965 (16	   
			  U.S.C. 460l–4 et seq.), consistent with section 8(f)(3) of that Act (16
			 U.S.C. 460l–	 8(f)(3)).(c)Land use planning requirementsOn conveyance of the Federal land to the Tribe under section 202, the Federal land shall not be
			 subject to the land use planning requirements of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August
			 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.).BCanyon Mountain Land Conveyance211.DefinitionsIn this subtitle:(1)Federal landThe term Federal land means the approximately 17,826 acres of Federal land, as generally depicted on the map entitled Canyon Mountain Land Conveyance, and dated June 27, 2013.(2)Planning areaThe term planning area means land—(A)administered by the Director of the Bureau of Land Management; and(B)located in—(i)the Coos Bay District;(ii)the Eugene District;(iii)the Medford District;(iv)the Roseburg District;(v)the Salem District; or(vi)the Klamath Falls Resource Area of the Lakeview District.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.212.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way and reciprocal rights-of-way, all right,
			 title, and interest of the United States in and to the Federal land,
			 including any improvements located on the Federal land, appurtenances to
			 the Federal land, and minerals on or in the Federal land, including oil
			 and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).213.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Federal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this subtitle except that the Secretary may correct any
			 clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.214.Administration(a)In generalUnless expressly provided in this subtitle, nothing in this subtitle affects any right or claim of
			 the Tribe existing on the date of enactment of this Act to any land or
			 interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the	export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed   logs that are harvested from
			 the Federal land.(2)Non-permissible use of landAny real property taken into trust under section 212	shall not be eligible, or used, for any
			 gaming activity carried out under Public Law 100–	 497 (25 U.S.C.
			 2701 et seq.).(c)Effect on timber sale contractsNothing in this subtitle affects any timber sale contracts awarded as of the date of enactment of
			 this Act.215.Forest management(a)Applicable lawAny commercial forestry activity that is carried out on the Federal land shall be managed in
			 accordance with all applicable Federal laws, including the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.).(b)AgreementsThe Tribe shall consult with the Director of the Bureau of Land Management and other parties as
			 necessary to develop agreements to provide for access to the land taken
			 into trust under section 212(a) that provide for—(1)honoring existing reciprocal right-of-way agreements; and(2)administrative access by the Bureau of Land Management.(c)Land use planning requirementsOn conveyance of the Federal land to the Tribe under section 212, the Federal land shall not be
			 subject to the land use planning requirements of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August
			 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.).CAmendments to Coquille Restoration Act221.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended—(1)by striking paragraph (5) and inserting the following:(5)Management(A)In generalSubject to subparagraph (B), the Secretary of the Interior,			acting through the
			 Assistant Secretary for Indian Affairs, shall—(i)manage the Coquille Forest in accordance with the laws pertaining to				the
			 management of Indian trust land; and(ii)distribute revenues in accordance with the National Indian Forest			       
			 Resources Management Act (25 U.S.C. 3101 et seq.).(B)Administration(i)Unprocessed logsUnprocessed logs harvested from the Coquille				Forest shall be subject to
			 the same Federal statutory restrictions on export			   
			   to foreign nations that apply to unprocessed logs harvested from Federal
							land.(ii)Sales of timberNotwithstanding any other provision of law, all 				sales of timber
			 from land subject to this subsection shall be advertised,		   
				      offered, and awarded according to competitive bidding
			 practices, with			   sales being awarded to the
			 highest responsible bidder..(2)by striking paragraph (9); and(3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.IIIOregon treasuresAWild Rogue Wilderness area301.Wild Rogue Wilderness area(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory	Commission.(2)MapThe term Map means the map entitled Wild Rogue Wilderness Additions	and dated June 12, 2013.(3)SecretaryThe term Secretary means—(A)the Secretary of the Interior, with respect to public land administered by the		       
			 Secretary of the Interior; or(B)the Secretary of Agriculture, with respect to National Forest System land.(4)Wilderness additionsThe term Wilderness additions means the land added to	the Wild Rogue Wilderness under subsection (b)(1).(b)Expansion of wild rogue wilderness area(1)ExpansionThe approximately 56,100 acres of Federal land in the State of Oregon	generally depicted on the
			 map as BLM Proposed Wilderness and Proposed USFS	Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in	accordance with
			 Public Law 95–237 (16 U.S.C. 1132 note; 92 Stat. 43 ), except that—(A)the Secretary of the Interior and the Secretary of Agriculture shall administer 		   
			     the Federal land under their respective jurisdiction; and(B)any reference in that Act to the Secretary of Agriculture shall be considered to		be
			 a reference to the Secretary of Agriculture or the Secretary of the
			 Interior, as			  applicable.(2)Map; legal description(A)In generalAs soon as practicable after the date of enactment of this Act, 			the
			 Secretary shall prepare a map and legal description of the wilderness area
					  designated by paragraph (1).(B)Force of lawThe map and legal description filed under subparagraph (A)			shall have the same
			 force and effect as if included in this section, except that the	   
				  Secretary may correct typographical errors in the map and legal
			 description.(C)Public availabilityThe map and legal description filed under				subparagraph (A) shall be
			 on file and available for public inspection in the		      
			 appropriate offices of the Bureau of Land Management and Forest Service.(3)CorrectionSection 3(b) of the Endangered American Wilderness Act of 1978 (16	U.S.C. 1132 note; Public
			 Law 95–237; 92 Stat. 43) is amended by striking 3(a)(5) and	inserting 3(a)(5)(A).(4)WithdrawalSubject to valid existing rights, the Wilderness additions are	withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or		       
			 mineral materials.(5)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or	abrogates the treaty rights
			 of any Indian tribe.(c)Potential addition to wilderness area(1)DesignationSubject to paragraph (3) and in furtherance of the purposes of the		Wilderness Act (16
			 U.S.C. 1131 et seq.), certain public land in the State of Oregon    
			 administered by the Secretary of the Interior, compromising approximately
			 600 acres, as	       generally depicted on the map as Potential Wilderness, shall be added to and 	administered as part of the Wild Rogue Wilderness.(2)Interim managementSubject to valid existing rights, the Secretary shall manage	the land described in paragraph (1)
			 to protect its suitability for designation as wilderness    until the date
			 on which the land is designated as wilderness in accordance with paragraph
			       (3).(3)Wilderness designation(A)In generalThe land described in paragraph (1) shall be designated as			wilderness and
			 added to and administered as part of the Wild Rogue Wilderness 	   
			       on the date on which the Secretary publishes in the Federal Register
			 notice that			    the conditions in the potential
			 wilderness area that are incompatible with the 		 Wilderness
			 Act (16 U.S.C. 1131 et seq.) have been removed.(B)AdministrationOn designation as wilderness under paragraph (1), the			land described in that
			 paragraph shall be administered in accordance with this		 
			 Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and Public Law 95–237
			 (16			 U.S.C. 1132 note; 92 Stat. 40).(4)WithdrawalSubject to valid existing rights, the land described in paragraph (1)	is withdrawn from all forms
			 of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or		       
			 mineral materials.(d)Withdrawal area protections(1)In generalThe Secretary shall manage the Federal land described in paragraph	(2) in a manner that
			 preserves the natural and primitive character of the land for	   
			 recreational, scenic, and scientific use.(2)Description of the landThe Federal land referred to in paragraph (1) is the	approximately 4,000 acres generally
			 depicted on the map as Withdrawal Area.(3)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of this Act, the	Secretary shall prepare a
			 map and legal description of the land described in    paragraph (2).(B)Force of lawThe map and legal description filed under subparagraph (A)	shall have the same force and
			 effect as if included in this section, except that the    Secretary may
			 correct typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph	(A) shall be on file and available for
			 public inspection in the appropriate offices of  the Bureau of Land
			 Management.(4)Use of land(A)In generalSubject to valid existing rights, with respect to the Federal land	described in paragraph (2),
			 the Secretary shall only allow uses that are consistent     with the
			 purposes described in paragraph (1).(B)Prohibited usesThe following shall be prohibited on the Federal land	described in paragraph (2):(i)Permanent roads.(ii)Commercial enterprises.(iii)Except as necessary to meet the minimum requirements for the	administration of the Federal land
			 and to protect public health and     safety—(I)the use of motor vehicles; or(II)the establishment of temporary roads.(5)WithdrawalSubject to valid existing rights, the Federal land described in 	paragraph (2) is withdrawn
			 from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral	materials.(e)Wild and scenic river designations, rogue river area(1)AmendmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a))	is amended by striking
			 paragraph (5) and inserting the following:(5)Rogue, oregon(A)In generalThe segment of the river extending from the mouth of the River downstream to the Lobster Creek
			 Bridge, to be administered by the Secretary of the Interior or the
			 Secretary of Agriculture, as agreed to by the Secretaries of the Interior
			 and Agriculture or as directed by the President.(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following
			 segments in the Rogue River:(i)Kelsey creekThe approximately 6.8-mile segment of Kelsey Creek from the Wild Rogue Wilderness boundary in T. 32
			 S., R. 9 W., sec. 25, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(ii)East fork kelsey creek(I)Scenic riverThe approximately 0.2-mile segment of East Fork Kelsey Creek from headwaters downstream to the Wild
			 Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette
			 Meridian, as a scenic river.(II)Wild riverThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the
			 confluence with Kelsey Creek, as a wild river.(iii)Whisky creek(I)Recreational riverThe approximately 0.6-mile segment of Whisky Creek from the confluence of the East Fork and West
			 Fork to 0.1 miles downstream from road 33-8-23, as a recreational river.(II)Wild riverThe approximately 1.9-mile segment of Whisky Creek from 0.1 miles downstream from road 33-8-23 to
			 the confluence with the Rogue River, as a wild river.(iv)East fork whisky creek(I)Scenic riverThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian.,
			 as a scenic river.(II)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., to 0.1 miles
			 downstream of road 33-8-26 crossing, as a wild river.(III)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from 0.1 miles downstream of road
			 33-8-26 to the confluence with Whisky Creek, as a recreational river.(v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence
			 with the East Fork Whisky Creek, as a wild river.(vi)Big windy creek(I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to 0.1 miles downstream
			 from road 34-9-17.1, as a scenic river.(II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1
			 to the confluence with the Rogue River, as a wild river.(vii)East fork big windy creek(I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to 0.1 miles
			 downstream from road 34-8-36, as a scenic river.(II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from 0.1 miles downstream from road
			 34-8-36 to the confluence with Big Windy Creek, as a wild river.(viii)Little windy creek(I)Scenic riverThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian, as
			 a scenic river.(II)Wild riverThe approximately 1.9-mile segment of Little Windy Creek from the Wild Rogue Wilderness boundary in
			 T. 33 S., R. 9 W., sec. 34, Willamette Meridian to the confluence with the
			 Rogue River, as a wild river.(ix)Howard creek(I)Scenic riverThe approximately 0.3-mile segment of Howard Creek from its headwaters to 0.1 miles downstream of
			 road 34-9-34, as a scenic river.(II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the
			 confluence with the Rogue River, as a wild river.(x)Mule creek(I)Scenic riverThe approximately 3.5-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue
			 Wilderness boundary as a scenic river.(II)Wild riverThe approximately 7.8-mile segment of Mule Creek from the Wild Rogue Wilderness boundary in T. 32
			 S., R. 9 W., sec. 29, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xi)Anna creekThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard
			 Creek, as a wild river.(xii)Missouri creek(I)Scenic riverThe approximately 3.1-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian,
			 as a scenic river.(II)Wild riverThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T.
			 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xiii)Jenny creek(I)Scenic riverThe approximately 3.1-mile segment of Jenny Creek from its headwaters downstream to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, as
			 a scenic river.(II)Wild riverThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 28, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xiv)Rum creek(I)Scenic riverThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 34 S., R. 8 W., sec. 9., Willamette Meridian, as a scenic
			 river.(II)Wild riverThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34
			 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue
			 River, as a wild river.(xv)East fork rum creek(I)Scenic riverThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 34 S., R. 8 W., sec. 10., Willamette Meridian,
			 as a scenic river.(II)Wild riverThe approximately 1.3-mile segment of East Fork Rum Creek from the Wild Rogue Wilderness boundary
			 in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with
			 Rum Creek, as a wild river.(xvi)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the
			 confluence with the Rogue River, as a wild river.(xvii)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the
			 confluence with the Rogue River, as a wild river.(xviii)Hewitt creek(I)Scenic riverThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 19.,Willamette Meridian, as a scenic
			 river.(II)Wild riverThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xix)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xx)Dulog creek(I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of
			 road 34-8-36, as a scenic river.(II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the
			 confluence with the Rogue River, as a wild river.(xxi)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxii)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxiii)Russian creek(I)Scenic riverThe approximately 0.1-mile segment of Russian Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 20., Willamette Meridian,
			 as a scenic river.(II)Wild riverThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T.
			 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxiv)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxvi)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxvii)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxviii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxix)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxx)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue
			 River, as a wild river.(xxxi)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxxii)Long gulch(I)Scenic riverThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, as a scenic
			 river.(II)Wild riverThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxxiii)Bailey creek(I)Scenic riverThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the Wild Rogue Wilderness
			 boundary on the west section line of T. 34 S., R. 8 W., sec. 14,
			 Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W.,
			 sec.14, Willamette Meridian, to the confluence of the Rogue River, as a
			 wild river.(xxxiv)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxxv)Slide creek(I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to 0.1 miles downstream from
			 road 33-9-6, as a scenic river.(II)Wild riverThe approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the
			 confluence with the Rogue River, as a wild river.(xxxvi)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the
			 North Fork Galice Creek., as a scenic river.(xxxvii)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its
			 confluence with Galice Creek, as a recreational river..(2)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) shall be managed as
			 part of the Rogue Wild and Scenic River.(3)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated under subparagraph (B) of section 3(a)(5) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) is
			 withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Additional protections for rogue river tributaries(1)Licensing by commissionThe Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse,
			 transmission line, or other project works on or directly affecting any
			 stream described in paragraph (4).(2)Other agencies(A)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in
			 the construction of any water resources project on or directly affecting
			 any stream segment that is described in paragraph (4), except to maintain
			 or repair water resources projects in existence on the date of enactment
			 of this Act.(B)EffectNothing in this paragraph prohibits any department or agency of the United States in assisting by
			 loan, grant, license, or otherwise, a water resources project—(i)the primary purpose of which is ecological or aquatic restoration; and(ii)that provides a net benefit to water quality and aquatic resources.(3)WithdrawalSubject to valid existing rights, the Federal land located within 1/4 mile on either side of the stream segments described in paragraph (4), is withdrawn from all forms
			 of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(4)Description of stream segmentsThe following are the stream segments referred to in paragraph (1):(A)Kelsey creekThe approximately 2.5-mile segment of Kelsey Creek from its headwaters to Wild Rogue Wilderness
			 boundary in T. 32 S., R. 9 W., sec. 25.(B)Grave creekThe approximately 10.2-mile segment of Grave Creek from the confluence of Wolf Creek downstream to
			 the confluence with the Rogue River.(C)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with
			 the Rogue River.(D)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 10 W., sec. 1., Willamette Meridian.(E)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 5.,Willamette Meridian.(F)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the South Forest Galice
			 Creek downstream to the confluence with the Rogue River.BDevil’s Staircase Wilderness311.DefinitionsIn this subtitle:(1)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated June 15, 2010.(2)SecretaryThe term Secretary means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the
			 Interior.(3)StateThe term State means the State of Oregon.(4)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by section 312(a).312.Devil’s Staircase Wilderness, Oregon(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,540 acres of
			 Forest Service land and Bureau of Land Management land in the State, as
			 generally depicted on the map, is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as
			 the “Devil’s Staircase Wilderness(b)Map; legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the Wilderness.(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct clerical
			 and typographical errors in the map and legal description.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service and
			 Bureau of Land Management.(c)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be
			 administered by the Secretary in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date shall be considered to be a reference to the date
			 of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to
			 the Secretary that has jurisdiction over the land within the Wilderness.(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(e)Adjacent management(1)In generalNothing in this section creates any protective perimeter or buffer zone around the Wilderness.(2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard
			 within the Wilderness shall not preclude the activity or use outside the
			 boundary of the Wilderness.(f)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe.(g)Transfer of administrative jurisdiction(1)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north
			 of the Umpqua River in sec. 32, T. 21 S., R. 11 W, is transferred from the
			 Bureau of Land Management to the Forest Service.(2)AdministrationThe Secretary shall administer the land transferred by paragraph (1) in accordance with—(A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and(B)any laws (including regulations) applicable to the National Forest System.313.Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 102(a))
			 is amended by adding at the end the following:(215)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the line of angle points within sec. 8, T. 22 S., R. 10
			 W., shown on the survey recorded in the Official Records of Douglas
			 County, Oregon, as M64–62, to be administered by the Secretary of
			 Agriculture as a wild river.(216)Wasson creek, oregonThe 10.1-mile segment in the following classes:(A)The 4.2-mile segment from the eastern boundary of sec. 17, T. 21 S., R. 9 W., downstream to the
			 western boundary of sec. 12, T. 21 S., R. 10 W., to be administered by the
			 Secretary of the Interior as a wild river.(B)The 5.9-mile segment from the western boundary of sec. 12, T. 21 S., R. 10 W., downstream to the
			 eastern boundary of the northwest quarter of sec. 22, T. 21 S., R. 10 W.,
			 to be administered by the Secretary of Agriculture as a wild river..CAdditional wild and scenic river designations and technical corrections321.Designation of wild and scenic river segments, Molalla River, Oregon(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 313) is
			 amended by adding at the end the following:(217)Molalla river, oregon(A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior
			 as a recreational river:(i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19,
			 downstream to the edge of the Bureau of Land Management boundary in T. 6
			 S., R. 3 E., sec. 7.(ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in
			 the NE 1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.(B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials..(b)Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the paragraph heading, by striking Squaw creek and inserting Whychus Creek;(2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and
			 West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and
			 West Forks of Park Creek, and Park Creek; and(3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch.322.Technical corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and
			 indenting appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5–mile and inserting the following:(A)DesignationsThe 44.5–mile;(3)in clause (i) (as so redesignated)—(A)by striking 25.5–mile and inserting 27.5–mile; and(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek;(4)in clause (ii) (as so redesignated)—(A)by striking 8–mile and inserting 7.5–mile; and(B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;(5)in clause (iii) (as so redesignated)—(A)by striking 11–mile and inserting 9.5–mile; and(B)by striking Steel Bridge and inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by
			 subparagraph (A), is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials..DFrank Moore Wild Steelhead Sanctuary331.DefinitionsIn this subtitle:(1)MapThe term Map means the map entitled “‘O&C Land Grant Act of 2014: Frank Moore Wild Steelhead Sanctuary" and dated November 3, 2014.(2)SecretaryThe term Secretary means the Secretary of Agriculture acting through the Chief of the Forest Service.(3)StateThe term State means the State of Oregon.332.Frank Moore Wild Steelhead Sanctuary, Oregon(a)DesignationThe approximately 104,000 acres of Forest Service land in the State, as generally depicted on the
			 map, is designated as the Frank Moore Wild Steelhead Sanctuary.(b)Map; legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the Frank Moore Wild Steelhead Sanctuary.(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct clerical
			 and typographical errors in the map and legal description.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service.(c)AdministrationSubject to valid existing rights, the area designated as the Frank Moore Wild Steelhead Sanctuary
			 by this
			 section shall be administered by the Secretary in accordance with the all
			 laws (including regulations applicable to the National Forest System, and
			 in addition for the purposes of protecting, preserving and enhancing the
			 natural character, scientific use, and
			 the botanical, recreational, ecological, fish and wildlife, scenic,
			 drinking water, and cultural values of the areas and to preserve
			 opportunities for primitive recreation and especially to protect and
			 enhance the wild salmonid resources of this area and maintain the
			 watershed as a thermal refuge for native salmonids.(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(e)Adjacent management(1)In generalNothing in this section creates any protective perimeter or buffer zone around the Frank Moore Wild
			 Steelhead
			 Sanctuary.(2)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around an area designated
			 under this section.(f)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe.(g)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the Frank Moore Wild
			 Steelhead Sanctuary river segments
			 designated by subsection (a) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(h)UsesThe Secretary shall only allow uses of the Frank Moore Wild Steelhead Sanctuary that are consistent
			 with the
			 purposes and values for which the Frank Moore Wild Steelhead Sanctuary is
			 established.(i)Use of motorized vehiclesThe use of motorized vehicles within the Frank Moore Wild Steelhead Sanctuary shall be limited to
			 roads
			 allowed by the Secretary for such use, provided that the Secretary may
			 allow off-road vehicle use in designated portions of the areas designated
			 by this section if such use is consistent with the purposes and values for
			 which the area was designated.(j)Roads(1)In generalThe Secretary, to the maximum extent practicable, shall decrease the total mileage of system roads
			 that are operational in the Frank Moore Wild Steelhead Sanctuary to a
			 quantity less
			 than the quantity of mileage in existence on the date of enactment of the
			 Oregon and California Land Grant Act of 2014. The Secretary shall
			 prioritize decreasing the mileage of the road network in order to reduce
			 impacts to water quality from sediment delivered to streams by forest
			 roads.(2)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the
			 Secretary shall close and decommission the temporary road not later than
			 the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was
			 constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.(3)No new roadsThe Secretary shall prohibit any new system or nonsystem road within the Frank Moore Wild Steelhead
			 Sanctuary and key watersheds under the NWFP after the date of enactment of
			 the
			 Oregon and California Land Grant Act of 2014 except as necessary, where no
			 practicable alternative exists and subject to the availability of
			 appropriations.  The Secretary shall also prohibit the construction of any
			 new road in any roadless area.December 11, 2014Reported with an amendment